PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.













































AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT dated as of March 1, 2011
between


J. ARON & COMPANY


and


ALON USA, LP




--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page




ARTICLE 1 DEFINITIONS AND CONSTRUCTION
....................................................... 1


ARTICLE 2 CONDITIONS TO COMMENCEMENT
..................................................... 16


ARTICLE 3 TERM OF
AGREEMENT.............................................................................
20


ARTICLE 4 COMMENCEMENT DATE TRANSFER
.................................................... 20


ARTICLE 5 PURCHASE AND SALE OF CRUDE
OIL.................................................. 21


ARTICLE 6 PURCHASE PRICE FOR CRUDE OIL
....................................................... 28


ARTICLE 7 TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
.............................................................................................
29


ARTICLE 8 PURCHASE AND DELIVERY OF PRODUCTS
........................................ 34


ARTICLE 9 ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK
MAINTENANCE ................................................. 36


ARTICLE 10 PAYMENT
PROVISIONS............................................................................
39


ARTICLE 11 INDEPENDENT INSPECTORS; STANDARDS OF
MEASUREMENT
.........................................................................................
44


ARTICLE 12 FINANCIAL INFORMATION; CREDIT SUPPORT; AND
ADEQUATE
ASSURANCES.......................................................................
44


ARTICLE 13 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE........... 46


ARTICLE 14
TAXES...........................................................................................................
47


ARTICLE 15
INSURANCE.................................................................................................
48


ARTICLE 16 FORCE MAJEURE
.......................................................................................
49


ARTICLE 17 REPRESENTATIONS, WARRANTIES AND COVENANTS ................... 50


ARTICLE 18 DEFAULT AND TERMINATION
............................................................... 54


ARTICLE 19 SETTLEMENT AT
TERMINATION........................................................... 58


ARTICLE 20
INDEMNIFICATION....................................................................................
62


ARTICLE 21 LIMITATION ON DAMAGES
.................................................................... 63


ARTICLE 22 AUDIT AND INSPECTION
......................................................................... 64


ARTICLE 23
CONFIDENTIALITY....................................................................................
64


ARTICLE 24 GOVERNING
LAW......................................................................................
65


ARTICLE 25
ASSIGNMENT..............................................................................................
65


ARTICLE 26
NOTICES.......................................................................................................
66


ARTICLE 27 NO WAIVER, CUMULATIVE REMEDIES
............................................... 66






-i-




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
 





Page





ARTICLE 28 NATURE OF THE TRANSACTION AND RELATIONSHIP OF
PARTIES
.......................................................................................................
66


ARTICLE 29 MISCELLANEOUS
......................................................................................
67


















































































































--------------------------------------------------------------------------------





-ii-




--------------------------------------------------------------------------------



Schedules








Schedule Description


Schedule A Products and Product Specifications


Schedule B Pricing Benchmarks Schedule C Monthly True-up Amounts Schedule D
Operational Volume Range Schedule E Tank List
Schedule F Insurance


Schedule G Daily Settlement Schedule Schedule H Form of Inventory Reports
Schedule I Initial Inventory Targets
Schedule J Scheduling and Communications Protocol Schedule K Monthly Excluded
Transaction Fee Determination Schedule L Monthly Working Capital Adjustment
Schedule M Notices


Schedule N FIFO Balance Final Settlements Schedule O Form of Run-out Report
Schedule P Pricing Group
Schedule Q Form of Trade Sheet


Schedule S Form of Refinery Production Volume Report


Schedule T Excluded Transaction Trade Sheet




Schedule U Alon Credit Agreement Amendment


Schedule V Available Storage and Transportation Arrangements




--------------------------------------------------------------------------------



Schedule W Aron Crude Receipts Pipelines


Schedule X Pipeline Systems (Included Pipelines)


Schedule Z Orla to El Paso/ El Paso Inventory Description




--------------------------------------------------------------------------------



SUPPLY AND OFFTAKE AGREEMENT


This Amended and Restated Supply and Offtake Agreement (this “Agreement”) is
made as of March 1, 2011 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon USA, LP (the
“Company”), a limited partnership organized under the laws of Texas located at
7616 LBJ Freeway, Suite 300, Dallas, Texas 75251 (each referred to individually
as a “Party” or collectively as the “Parties”).


WHEREAS, the Company is the exclusive lessee and operator of a crude oil
refinery located in Big Spring, Texas, together with other real and personal
property related thereto (the “Refinery”) as described in the Master Lease
Agreement (as defined below);


WHEREAS, Aron and Alon Refining Krotz Springs, Inc. (“ARKS”) have entered into
that Inventory Sales Agreement dated as of the Commencement Date which provides,
subject to the conditions therein, for ARKS to sell to Aron and Aron to buy from
ARKS all crude oil and petroleum products held by ARKS at the Included Locations
(as defined below) on the Closing Date (as defined below);


WHEREAS, the Company and Aron are Parties to that certain Supply and Offtake
Agreement (the “Original Agreement”) dated as of February 18, 2011, pursuant to
which Aron has agreed to deliver crude oil and other petroleum feedstocks to the
Company for use at the Refinery and purchase all refined products produced by
the Refinery (other than certain excluded products); and


WHEREAS, the Parties now wish to amend and restate the Original Agreement in its
entirety as more specifically set forth herein;


NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Original Agreement is hereby amended in its entirety
as of the date hereof and as follows:


ARTICLE 1


DEFINITIONS AND CONSTRUCTION


1.1 Definitions.


For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:


“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).


“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).


“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).




--------------------------------------------------------------------------------



“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.


“Adequate Assurance” has the meaning specified in Section 12.5.


“Adjustment Fee” means the amount set forth as the “Adjustment Fee” in the Fee
Letter.


“Affected Obligations” has the meaning specified in Section 16.3.


“Affected Party” has the meaning specified in Section 16.1.


“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.


“Ancillary Contract” has the meaning specified in Section 19.1(c).


“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts),
including, ocean-going freight and other costs associated with waterborne
movements, inspection costs and fees, wharfage, port and dock fees, vessel
demurrage, lightering costs, ship’s agent fees, import charges, waterborne
insurance premiums, fees and expenses, broker’s and agent’s fees, load port
charges and fees, pipeline transportation costs, pipeline transfer and pumpover
fees, pipeline throughput and scheduling charges (including any fees and charges
resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agreement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, importation costs, any charges imposed by any Governmental Authority
(including Transfer Taxes (but not taxes on the net income of Aron) and customs
and other duties), user fees, fees and costs for any credit support provided to
any pipelines with respect to any transactions contemplated by this Agreement
and any pipeline compensation or reimbursement payments that are not timely paid
by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron’s hedging costs
in connection with this Agreement or the transactions contemplated hereby shall
not be considered Ancillary Costs (but such exclusion shall not change or be
deemed to change the manner in which Related Hedges are addressed under Articles
18 and 19 below) and (ii) any Product shipping costs of Aron, to the extent
incurred after Aron has removed such Product from the Product Storage Facilities
for its own account, shall not be considered Ancillary Costs.


“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.


“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license,
decision, order, writ, injunction, decision, directive, judgment, policy, decree
and any judicial or




--------------------------------------------------------------------------------



administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement, including Environmental Law, in each case as may be
applicable to either Party or the subject matter of this Agreement.


“ARKS Supply and Offtake Agreement” means the Amended and Restated Supply and
Offtake Agreement between Aron and ARKS dated as of May 26, 2010, as amended by
Amendment No. 1 to the Supply and Offtake Agreement dated January 20, 2011,
Amendment No. 2 to the Supply and Offtake Agreement dated February 18, 2011 and
as may from time to time be further amended, modified, supplemented and/or
restated.


“Available Storage and Transportation Facilities” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.


“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are
authorized or required to close in the State of New York.


“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fi fteen (15) days or (xi) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing events.


“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.


“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.


“Base Agreement” means any of the Master Lease or an agreement between the
Company and a third party pursuant to which the Company acquired rights to use
the Included Crude Pipelines, the Included Product Pipelines or the Included
Third Party Storage Tanks.




--------------------------------------------------------------------------------



“Best Available Inventory Data” means (a) daily inventory reports produced by
the Company in the form specified in Schedule H, (b) daily reports from Holly
Energy Partners, L.P. for Included Product Pipelines and Included Third Party
Storage Tanks (except for El Paso Inventory), (c) daily inventory reports in
respect of El Paso Inventory, prepared in the manner described in Schedule Z and
(d) the aggregate Crude Oil linefill volume shown as owned by Aron on the most
recent available crude linefill reports from the Included Crude Pipelines.


“BS&W” means basic sediment and water.


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which
banks are authorized or required to close in the State of New York.


“Commencement Date” has the meaning specified in Section 2.3(a).


“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks and the Included Crude Pipelines purchased by Aron on
the Commencement Date, pursuant to the Inventory Sales Agreement.


“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreement.


“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.


“Commencement Date Volumes” means, collectively, the Commencement Date Crude
Oil Volumes and the Commencement Date Products Volumes.


“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales
Agreement.


“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.


“Contract Nominations” has the meaning specified in Section 5.4(b).


“CPT” means the prevailing time in the Central time zone.


“Credit Agreement” means (a) the Credit Agreement dated as of June 22, 2006
among Alon USA Energy, Inc., the Lenders thereto and Credit Suisse as amended
from time to time and (b) the amended Revolving Credit Agreement dated as of
June 22, 2006 by and among Alon USA, LP, EOC Acquisition LLC, the Guarantor
Companies thereto, the Financial Institutions thereto, Israel Discount Bank of
New York and Bank Leumi USA (the “Revolving Credit Agreement”).




--------------------------------------------------------------------------------



“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.


“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.


“Crude Oil” means all crude oil that Aron purchases and sells to the Company or
for which Aron assumes the payment obligation pursuant to any Procurement
Contract.


“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
monthly statements from the Included Crude Pipelines.


“Crude Purchase Fee” has the meaning specified in Section 6.4(a).


“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included
Crude Pipelines.


“Crude Storage Tanks” means any of the tanks at the Refinery, listed on Schedule
E that store Crude Oil.


“Daily Crude Storage Receipts” means, for any day, Aron’s estimate of the
aggregate quantity of Crude Oil received by Aron at the Crude Intake Point
during such day, arriving from any of the Crude Oil pipelines described on
Schedule W, as amended from time to time.


“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark Indicated on Schedule B as the
relevant daily price.


“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to (a)
Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.


“Default” means any event that, with notice or the passage of time, would
constitute an
Event of Default.


“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.


“Defaulting Party” has the meaning specified in Section 18.2.


“Deferred Interim Payment Amount” has the meaning specified in Section 10.1(h).


“Deferred Portion” has the meaning specified in the Inventory Sales Agreement.




--------------------------------------------------------------------------------



“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.


“Delivery Date” means any calendar day.


“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.


“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.


“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co.


“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring either at the Crude Intake Point or at an upstream point, regardless
of whether such delivery is via a pipeline that is not an Included Crude
Pipeline or is pursuant to a Procurement Agreement with delivery via an Included
Crude Pipeline.


“Disposed Quantity” has the meaning specified in Section 9.4.


“Disposition Amount” has the meaning specified in Section 9.4.


“Duncan Tanks” means the Product storage tanks owned by the Company and located
in
Duncan, Oklahoma.


“Early Termination Date” has the meaning specified in Section 3.2.


“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.


“El Paso Inventory” means at any time, the aggregate volume of Product in the El
Paso, Texas terminal operated by Holly Energy Partners, LP for which Aron is the
exclusive owner.


“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.


“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.


“Estimated Termination Amount” has the meaning specified in Section 19.2(b).


“Estimated Yield” has the meaning specified in Section 8.3(a).




--------------------------------------------------------------------------------



“Event of Default” means an occurrence of the events or circumstances described
in
Section 18.1.


“Excluded Materials” means any refined petroleum products other than those that
are
Products.


“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.


“Expiration Date” has the meaning specified in Section 3.1.


“Fed Funds Rate” means, for any Notification Date, the rate set forth in
H.15(519) or in H.15 Daily Update for the most recently preceding Business Day
under the caption “Federal funds (effective)”; provided that if no such rate is
so published for any of the immediately three preceding Business Days, then such
rate shall be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged by each of three leading brokers of U.S. dollar
Federal funds transactions prior to 9:00 a.m., CPT, on that day, which brokers
shall be selected by Aron in a commercially reasonable manner. For purposes
hereof, “H.15(519)” means the weekly statistical release designated as such, or
any successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.


“Fee Letter” means that certain letter from Aron to the Company, dated of even
date herewith, pursuant to which the Parties have set forth the amounts for
certain fees payable hereunder.


“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil




--------------------------------------------------------------------------------



pursuant to any Procurement Contract, whether as a result of Force Majeure as
defined above, “force majeure” as defined in such Procurement Contract, breach
of contract by such Third Party Supplier or any other reason, shall constitute
an event of Force Majeure for Aron under this Agreement with respect to the
quantity of Crude Oil subject to that Procurement Contract.


“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.


“Gross/Net Factor” has the meaning specified in Section 10.1(c)(iii).


“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule X, as such schedule may, from time to time, be amended by
the Parties.


“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and the
Included Third Party Storage Tanks.


“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule X, as such schedule may, from time to time, be amended by
the Parties.


“Included Third Party Storage Tanks” means storage tanks at product terminals in
Abilene, Wichita Falls, Orla and El Paso as further identified and described on
Schedule E.


“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.


“Independent Inspection Company” has the meaning specified in Section 11.3.


“Initial Estimated Yield” has the meaning specified in Section 8.3(a).


“Initial Margin Amount” has the meaning specified in Section 12.4.


“Interim Payment” has the meaning specified in Section 10.1.


“Inventory Sales Agreement” means that Inventory and Sales Agreement entered
into by Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
is selling and transferring to Aron the Commencement Date Volumes for the
Commencement Date Purchase Value, free and clear of all liens, claims and
encumbrances of any kind.


“Latest Commencement Date” has the meaning specified in Section 2.3(a).


“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.


“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.


“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments,
interests, fines, penalties, costs and expenses (collectively, “ Costs”) of any
kind (including




--------------------------------------------------------------------------------



reasonable attorneys’ fees and other fees, court costs and other disbursements),
inclu ding any Costs directly or indirectly arising out of or related to any
suit, proceeding, judgment, settlement or judicial or administrative order and
any Costs arising from compliance or non-compliance with Environmental Law.


“Liquidated Amount” has the meaning specified in Section 18.2(f).


“Long Product FIFO Price” means the price so listed on Schedule B.


“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account.


“Master Lease” means the Lease Agreement by and among Alon USA Refining, Inc.
and Alon Paramount Holdings, Inc. (successor by merger to each of Alon USA
Pipeline, Inc., Fin- Tex Pipeline Company, American Petrofina Pipeline Company
and T&R Assets, Inc.), jointly and severally, as Landlord, and Alon USA, LP
(f/k/a SWBU, L.P.), as Tenant, as amended, pursuant to which the Company is the
exclusive lessee and operator of the Refinery, together with other real and
personal property related thereto.


“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its Subsidiaries taken as a whole,
(ii) the occurrence of a Material Adverse Change under the ARKS Supply and
Offtake Agreement as defined therein;; (iii) the ability of the Company to fully
and timely perform its obligations; (iv) the legality, validity, binding effect
or enforceability against the Company of any of the Transaction Documents; or
(v) the rights and remedies available to, or conferred upon, Aron hereunder;
provided that none of the following changes or effects shall constitute a
“Material Adverse Effect”: (1) changes, or effects arising from or relating to
changes, of Laws, that are not specific to the business or markets in which the
Company operates; (2) changes arising from or relating to, or effects of, the
transactions contemplated by this Agreement or the taking of any action in
accordance with this Agreement; (3) changes, or effects arising from or relating
to changes, in economic, political or regulatory conditions generally affecting
the U.S. economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants.


“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at




--------------------------------------------------------------------------------



the Crude Delivery Point, as evidenced by either meter readings and meter
tickets for that
Delivery Date and tank gaugings conducted at the beginning and end of such
Delivery Date.


“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by either (i) meter
readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.


“Monthly Cover Costs” has the meaning specified in Section 7.6.


“Monthly Crude Forecast” has the meaning specified in Section 5.2(b).


“Monthly Crude Payment” has the meaning specified in Section 6.3.


“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired such barrels in such Month.


“Monthly Crude Receipts” means, for any month, the aggregate quantity of Barrels
of Crude Oil for which Aron is invoiced by sellers (whether Third Party
Suppliers, the Company or Affiliates of the Company) under Procurement Contracts
with respect to Crude Oil quantities delivered during such month.


“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.


“Monthly Product Estimate” has the meaning specified in Section 8.3(b).


“Monthly Product Price” means, for each Pricing Group, the price payable by Aron
to the Company equal to the applicable Pricing Benchmark for such Pricing Group
for the applicable month.


“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.


“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.


“Monthly True-up Amount” has the meaning specified in Section 10.2(a).


“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.


“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).






Month.

“Nomination Month” means the month that occurs two (2) months prior to the
Delivery







--------------------------------------------------------------------------------



“Non-Affected Party” has the meaning specified in Section 16.1.




--------------------------------------------------------------------------------



“Non-Defaulting Party” has the meaning specified in Section 18.2(a).


“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding sediment and water and free water, corrected for the observed
temperature to 60° F.


“Obligations” has the meaning specified in Section 12.4.


“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Tanks for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.


“Other Barrels” has the meaning specified in Section 5.3(f).


“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.


“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.


“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.


“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.


“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of
Product, the pricing index, formula or benchmark indicated on Schedule B.


“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P.


“Procurement Contract” means any procurement contract entered into by Aron for
the purchase of crude oil to be processed at the Refinery, which may be either a
contract with any seller of crude oil (other than the Company or any Affiliate
of the Company) or a contract with the Company (but in the case of a contract
with the Company only if such contract provides for delivery to Aron at a point
upstream from the Crude Intake Point that permits Aron to transport the
delivered quantity via an Included Crude Pipeline).


“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.




--------------------------------------------------------------------------------



“Product” means any of the refined petroleum products listed on Schedule A, as
from
time to time amended by mutual agreement of the Parties.


“Product Cost” has the meaning specified in Section 8.7.


“Product Group” means a group of Products as specified on Schedule P.


“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.


“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales
Agreement.


“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included
Product Pipelines and the Included Third Party Storage Tanks.


“Product Storage Tanks” means any of the tanks, salt wells or pipelines listed
on
Schedule E that store or transport Products.


“Products Delivery Point” means the inlet flange of the Product Storage Tanks.


“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.


“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).


“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.


“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).


“Refinery” means the petroleum refinery located in Big Spring, Texas leased by
the
Company pursuant to the terms of the Master Lease.


“Refinery Facilities” means all the facilities operated by the Company located
at the Refinery, and any associated or adjacent facility that is used by the
Company to carry out the terms of this Agreement, excluding, however, the Crude
Oil receiving and Products delivery facilities, pipelines, tanks and associated
facilities owned and operated by the Company which constitute the Storage
Facilities.


“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s ex posure
resulting from this




--------------------------------------------------------------------------------



Agreement or any other Transaction Document and Aron’s rights and obligations
hereunder or
thereunder.


“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company’s
(or its Affiliates’) full and unimpaired right to use the Included Crude
Pipelines, Included Product Pipelines and Included Third Party Storage Tanks.


“Revised Estimated Yield” has the meaning specified in Section 8.3(a).


“Run-out Report” has the meaning specified in Section 7.3(a).


“Second Level Two Fee” means the amount set forth as the “Second Level Two Fee”
in
the Fee Letter.


“Settlement Amount” has the meaning specified in Section 18.2(b).


“Specified Indebtedness” means any obligation (whether present or future,
contingent or
otherwise, as principal or surety or otherwise) of the Company in respect of
borrowed money.


“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron and the
Company (i) which is a rate swap transaction, swap option, basis swap, forward
rate transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.


“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
between Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
shall buy Crude Oil and Products from Aron subject to the provisions of this
Agreement and any other terms agreed to by the parties thereto.


“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated
by the Company located at the Refinery including the Crude Storage Tanks, the
Product Storage




--------------------------------------------------------------------------------



Tanks and the land, piping, marine facilities, truck facilities and other
facilities related thereto, together with existing or future modifications or
additions, which are excluded from the definition of Refinery or Refinery
Facilities. In addition, the term “Storage Facilities” in cludes any location
where a storage facility is used by the Company to store or throughput Crude Oil
or Products except those storage, loading and offloading facilities owned or
operated by the Company which are used exclusively to store Excluded Materials.


“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company shall grant to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.


“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with applicable law and industry practice,
to perform any and all inspections required by Aron.


“Tank Maintenance” has the meaning specified in Section 9.5.


“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).


“Target Month End Product Volume” has the meaning specified in Section 7.3(b).


“Tax” or “Taxes” has the meaning specified in Section 14.1.


“Term” has the meaning specified in Section 3.1.


“Termination Amount” means, without duplication, the total net amount owed by
one
Party to the other Party upon termination of this Agreement under Section
19.2(a).


“Termination Date” has the meaning specified in Section 19.1.


“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-Out
Inventory Sales Agreement.


“Termination Date Volumes” has the meaning specified in Section 19.1(d).


“Termination Holdback Amount” has the meaning specified in Section 19.2(b).


“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract
(other than the Company or any Affiliate of the Company).


“Transaction Document” means any of this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreement, the Storage Facilities Agreement, the
Step-Out




--------------------------------------------------------------------------------



Inventory Sales Agreement, the Required Storage and Transportation Arrangements
and any other agreement or instrument contemplated hereby or executed in
connection herewith.


“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which include manually gauging each Crude
Storage Tank or Product Storage Tank on the last day of the month to ensure that
the automated tank level readings are accurate to within a tolerance of two
inches; provided that if the automated reading cannot be calibrated to be within
such tolerance, the Company shall use the manual gauge reading in its
calculation of month-end inventory.


“Weekly Projection” has the meaning specified in Section 5.2(c).


1.2 Construction of Agreement.


(a) Unless otherwise specified, reference to, and the definition of any document
(including this Agreement) shall be deemed a reference to such document as may
be, amended, supplemented, revised or modified from time to time.


(b) Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.


(c) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.


(d) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.


(e) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.


(f) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.


(g) A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.


(h) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.


(i) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.




--------------------------------------------------------------------------------



(j) Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.


(k) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.


1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.


ARTICLE 2


CONDITIONS TO COMMENCEMENT


2.1 Conditions to Obligations of Aron. The obligations of Aron contemplated by
this Agreement shall be subject to satisfaction by the Company of the following
conditions precedent on and as of the Commencement Date:


(a) The Inventory Sales Agreement shall have been duly executed by ARKS and,
pursuant thereto, ARKS shall have agreed to transfer to Aron on the Commencement
Date, all right, title and interest in and to the Commencement Date Volumes,
free and clear of all Liens;


(b) ARKS and Aron shall have agreed to the form and substance of the Step- Out
Inventory Sales Agreement;


(c) [Reserved];


(d) The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron and provided Aron satisfactory
documentation that it or its Affiliate has secured, for the benefit of Aron,
full, unencumbered storage and usage rights of the Crude Storage Tanks and the
Product Storage Tanks;


(e) The Required Storage and Transportation Arrangements shall have been duly
executed by the Company (and its Affiliates, if appropriate) and all third
parties thereto;


(f) The Company shall have duly executed the Marketing and Sales
Agreement in form and in substance satisfactory to Aron; (g) [Reserved];
(h) An Acknowledgment and Agreement, in form and substance reasonably acceptable
to Aron, duly executed by the Agents under the Revolving Credit Agreement




--------------------------------------------------------------------------------



(the “Acknowledgement and Agreement”), confirming among other things their
release of any liens on any crude oil or products held in the Included
Locations, together with any documentation requested by Aron evidencing the
release of any such liens;


(i) The Company and its Affiliates shall have entered into an amendment of the
Revolving Credit Agreement as reflected in Schedule U.


(j) The Company shall have delivered to Aron a certificate signed by James
Ranspot, Chief Legal Counsel—Corporate certifying as to incumbency, board
approval and resolutions, other matters;


(k) The Company shall have delivered to Aron an opinion of counsel, in form and
substance satisfactory to Aron, covering such matters as Aron shall reasonably
request, including: good standing; existence and due qualification; power and
authority; due authorization and execution; enforceability; no conflicts;
provided that, subject to Aron’s consent, certain of such opinions may be
delivered by James Ranspot, Chief Legal Counsel—Corporate;


(l) No action or proceeding shall have been instituted nor shall any action by a
Governmental Authority be threatened, nor shall any order, judgment or decree
have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;


(m) Neither the Refinery nor any of the Included Locations shall not have been
affected adversely or threatened to be affected adversely by any loss or damage,
whether or not covered by insurance, unless such loss or damages would not have
a material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Storage Facilities;


(n) The Company shall have delivered to Aron insurance certificates evidencing
the effectiveness of the insurance policies set forth on Schedule F and
otherwise comply with Article 15 below;


(o) The Company shall have complied with all covenants and agreements hereunder
that it is required to comply with on or before the Commencement Date;


(p) All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Commencement Date; and


(q) The Company shall have delivered to Aron such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein.


2.2 Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:




--------------------------------------------------------------------------------



(a) Aron shall have duly executed the Inventory Sales Agreement in form and
substance satisfactory to the Company;


(b) Aron shall have duly executed the Storage Facilities Agreement in form and
in substance satisfactory to the Company;


(c) Aron shall have duly executed the Marketing and Sales Agreement in form and
in substance satisfactory to the Company;


(d) Aron shall have duly executed the Step-Out Inventory Sales Agreement in form
and in substance satisfactory to the Company;


(e) All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date;


(f) Aron shall have complied with all covenants and agreements hereunder that it
is required to comply with on or before the Commencement Date; and


(g) Aron shall have delivered to the Company such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein; and


(h) Aron shall have delivered satisfactory evidence of its federal form 637
license.


2.3 Commencement Date.


(a) Subject to the satisfaction of the conditions set forth in Sections 2.1 and
2.2, the “Commencement Date” shall be a Business Day specified by Aron in a
written notice to the Company given at least one (1) Business Day prior to such
Commencement Date, which shall occur on or after the Effective Date and on or
prior to March 1, 2011 or such later date as the Parties shall agree (the
“Latest Commencement Date”).


(b) The Company may elect to terminate this Agreement by giving written notice
(email delivery being deemed sufficient) to Aron no later than 11:59 p.m. (New
York time) on Tuesday, February 22, 2011, in which case all obligations of the
Parties hereunder shall terminate as of such time, except for the obligations
set forth in Article 2, Article 20, Article 21 and Article 23 (the “Section
2.3(b) Termination”); provided, however, that nothing herein shall relieve any
Party from liability for the breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement.


If the Section 2.3(b) Termination is not elected, yet the Commencement Date has
not occurred on or before the Latest Commencement Date, this Agreement shall
terminate on the first Business Day following the Latest Commencement Date. In
such case, all obligations of the Parties hereunder shall terminate, except for
the obligations set forth in Article 2, Article 20, Article 21 and Article 23and
any obligation under the last sentence of this Section 2.3(b); provided,
however, that nothing herein shall relieve any Party from liability for the
breach of any of its representations, warranties, covenants or agreements




--------------------------------------------------------------------------------



set forth in this Agreement. Without limiting the foregoing, if the failure of
the Commencement Date to occur on or before the Latest Commencement Date is due
to (i) any breach by the Company of its obligations hereunder, including its
obligations under clause (c) below or (ii) the failure of any of the conditions
contained in Section 2.1 to be satisfied on or before the Latest Commencement
Date for any reason whatsoever, then the Company shall be obligated to reimburse
Aron for any loss, costs and damages incurred or realized by Aron as a result of
its maintaining, terminating or obtaining any Related Hedges.


(c) From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied on or prior to the Latest Commencement Date and Aron shall use
commercially reasonable efforts to cause each of the conditions referred to in
Section 2.2 to be satisfied on or prior to the Latest Commencement Date.


(d) Without limiting the Parties’ respective obligations under this Agreement,
during the period between the Effective Date and the Commencement Date, if
either Party in its reasonable judgment deems it necessary or appropriate, the
Parties may refine the modeling underlying the computations contemplated with
respect to the amounts referred to in clauses (i) and (ii) of Section 10.2.


(e) The Company covenants and agrees to take (or cause its Affiliates to take)
all actions necessary to cause any Crude Oil Linefill or Product Linefill
included in the Commencement Date Volumes to be transferred to Aron on and
effective as of the Commencement Date.


2.4 Post-Commencement Date Undertakings.


(a) From and after the Commencement Date, the Company may endeavor to negotiate
and implement designations and other binding contractual arrangements, in form
and substance satisfactory to Aron, pursuant to which the Company may transfer
and assign to Aron the Company’s (or its Affiliates’) right to use any Available
Storage or Transportation Facility that has not previously been included as an
Included Location or such other storage or transportation facility as may
hereafter be identified by the Company; provided that (a) upon and concurrently
with implementing any such assignment, designation or arrangement, any such
Available Storage or Transportation Facility shall be added to the appropriate
Schedule hereto as an additional Included Crude Pipeline or Included Product
Pipeline and such assignment, designation or arrangement shall constitute a
Required Storage and Transportation Arrangement hereunder and (b) to the extent
requested by Aron, the Company shall cause ARKS to enter into an amendment to
the Inventory Sales Agreement to include any inventory transferred to Aron as a
result of such assignment, designation or arrangement.


(b) From and after the Commencement Date, the Company will cooperate with Aron
to cause to be prepared, executed and filed, in such jurisdictions as Aron shall
deem necessary or appropriate, UCC-1 financing statements reflecting Aron as
owner of all Crude Oil in the Crude Storage Tanks and all Products in the
Product Storage Tanks.




--------------------------------------------------------------------------------



The Company shall execute and deliver to Aron, and the Company hereby authorizes
Aron to file (with or without the Company’s signature), at any time and from
time to time, all such financing statements, amendments to financing statements,
continuation financing statements, termination statements, relating to such
Crude Oil and Products, and other documents and instruments, all in form
satisfactory to Aron, as Aron may request, to confirm Aron’s ownership of such
Crude Oil and Products and to otherwise and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, the Company
ratifies and authorizes the filing by Aron of any financing statements filed
prior to the Commencement Date.


ARTICLE 3


TERM OF AGREEMENT


3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 2.3(b) and Section 3.2, shall continue for a period starting
at 00:00:01 a.m., CPT on the Commencement Date and ending at 11:59:59 p.m., CPT
on May 31, 2016 (the “Term”; the last day of such Term being herein referred to
as the “Expiration Date.”


3.2 Early Termination. Aron may elect to terminate this Agreement early
effective on May 31, 2013, May 31, 2014 or May 31, 2015 and the Company may
elect to terminate this Agreement early effective on May 31, 2015; provided that
no such election shall be effective unless the Party making such election (a)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26 and (b) concurrently exercises its right (or in the case
of the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement effective as of the same early termination date elected
for this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.”


3.3 Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.


ARTICLE 4


COMMENCEMENT DATE TRANSFER


4.1 Transfer and Payment on the Commencement Date. The Parties acknowledge that
Aron’s obligations hereunder (other than its obligation under Section 2.3(a)
above) shall commence on the Commencement Date only if the Commencement Date
Volumes shall be sold and transferred to Aron by ARKS as provided under the
Inventory Sales Agreement, against payment of the Estimated Commencement Date
Value made as provided therein.


4.2 Post-Commencement Date Reconciliation and True-up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreement.




--------------------------------------------------------------------------------



4.3 Default by ARKS. The Company acknowledges that a default at any time by ARKS
under the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement
shall constitute an Event of Default hereunder with respect to the Company and
that Aron’s rights hereunder as a result of such an Event of Default shall be in
addition to, and not in limitation of, any rights Aron may have under the
Inventory Sales Agreement or the Step-Out Inventory Sales Agreement.


ARTICLE 5


PURCHASE AND SALE OF CRUDE OIL


5.1 Sale of Crude Oil. On and after the Commencement Date through the end of the
Term, and subject to (a) Aron’s ability to procure Crude Oil in accordance with
the terms hereof, (b)its receipt of Crude Oil under Procurement Contracts and
(c) the Company’s maintenance of the Base Agreements and Required Storage and
Transportation Arrangements and compliance with the terms and conditions hereof,
Aron will endeavor, in a commercially reasonable manner, to enter into
Procurement Contracts which will accommodate, in the aggregate, monthly
deliveries of crude oil that equal or exceed an average of seventy thousand
(70,000) Barrels per day and the Company agrees to purchase and receive from
Aron all such crude oil as provided herein. Aron shall, in accordance with the
terms and conditions hereof, have the right to be the exclusive owner of crude
oil in the Storage Tanks.


5.2 Monthly and Weekly Forecasts and Projections.


(a) No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first two months of deliveries
of Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude
Volume and Target Month End Product Volume shall be the amounts set forth on
Schedule D.


(b) No later than four (4) Business Days prior to the earliest Contract Cutoff
Date in any Nomination Month, the Company shall provide Aron with a written
forecast of the Refinery’s anticipated Crude Oil requirements for the related
Delivery Month (each, a “Monthly Crude Forecast”).


(c) No later than 5:00 p.m., CPT each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).


(d) The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations.


(e) The Parties acknowledge that the Company is solely responsible for providing
the Monthly Crude Forecast and the Weekly Projection and for making any
adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical




--------------------------------------------------------------------------------



information and the Company’s then-current business prospects, and in accordance
with such standards of care as are generally applicable in the U.S. oil refining
industry. The Company acknowledges and agrees that (i) Aron shall be entitled to
rely and act, and shall be fully protected in relying and acting, upon all such
forecasts and projections, and (ii) Aron shall not have any responsibility to
make any investigation into the facts or matters stated in such forecasts or
projections.


5.3 Procurement of Crude Oil.


(a) As of the Commencement Date, Aron may have entered into Procurement
Contracts for the purchase of crude oil to be processed at the Refinery.


(b) From time to time during the Term of this Agreement, the Company may propose
that an additional Procurement Contract be entered into, including any such
additional Procurement Contract as may be entered into in connection with the
expiration of an outstanding Procurement Contract. If the Parties mutually agree
to seek additional Procurement Contracts, then the Company shall endeavor to
identify quantities of Crude Oil that may be acquired on a spot or term basis
from one or more Third Party Suppliers. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Procurement Contract. The Company shall have no authority to bind
Aron to, or enter into on Aron’s behalf, any additional Procurement Contract or
Procurement Contract Assignment, and the Company shall not represent to any
third party that it has such authority. If the Company has negotiated an offer
from a Third Party Supplier for an additional Procurement Contract (and if
relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing of the terms of such offer,
Aron shall promptly determine and advise the Company as to whether Aron desires
to accept such offer. If Aron indicates its desire to accept such offer, then
Aron shall promptly endeavor to formally communicate its acceptance of such
offer to the Company and such Third Party Supplier so that the Third Party
Supplier and Aron may enter into a binding additional Procurement Contract (and
if relevant, Procurement Contract Assignment) provided that any additional
Procurement Contract (and, if relevant, related Procurement Contract Assignment)
shall require Aron’s express agreement and Aron shall not have any liability
under or in connection with this Agreement if for any reason it, acting in good
faith, does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.


(c) If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.


(d) Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass to Aron, (i) if delivered under a Procurement Contract with a Third
Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company, at the




--------------------------------------------------------------------------------



upstream delivery point specified therein and (iii) if not delivered under a
Procurement Contract (and whether such delivery is via an Included Crude
Pipeline or another crude pipeline), from the Company as the crude oil passes
the Crude Intake Point. The Parties acknowledge that the consideration due from
Aron to the Company for any crude oil that is not delivered under a Procurement
Contract will be reflected in the Monthly True-up Amounts determined following
delivery and in accordance with Schedule C.


(e) [Reserved.]


(f) No later than four (4) Business Days prior to the earliest Contract Cutoff
Date in any Nomination Month, the Company shall inform Aron whether the Company
has purchased or intends to purchase any Crude Oil that is not being procured
under a Procurement Contract for delivery during the related Delivery Month
(“Other Barrels”), in which case the Company shall provide to Aron the quantity,
grade and delivery terms of such Other Barrels expected to be delivered to the
Crude Storage Tanks during such Delivery Month.


5.4 Nominations under Procurement Contracts and for Pipelines.


(a) On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.


(b) Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.


(c) Insofar as any pipeline nominations are required to be made by Aron for any
Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron shall
be




--------------------------------------------------------------------------------



responsible for making such pipeline and terminal nominations for that month;
provided that, Aron’s obligation to make such nominations shall be conditioned
on its receiving from the Company scheduling instructions for that month a
sufficient number of days prior to such Pipeline Cutoff Date so that Aron can
make such nominations within the lead times required by such pipelines and
terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate Crude Oil among
its shippers.


(d) The Parties agree that the Company may, from time to time, request that Aron
make adjustments or modifications to Contract Nominations it has previously made
under the Procurement Contracts. Promptly following receipt of any such request,
Aron will use its commercially reasonable efforts to make such adjustment or
modification, subject to any limitations or restrictions under the relevant
Procurement Contracts. Any additional cost or expenses incurred as a result of
such an adjustment or modification shall constitute an Ancillary Cost hereunder.


(e) Aron shall not nominate or to its knowledge otherwise acquire any Crude Oil
with characteristics that are not previously approved by the Company for use at
the Refinery, such approval to be in the Company’s sole and absolute discretion.


(f) In addition to the nomination process, Aron and the Company shall follow the
mutually agreed communications protocol as set forth on Schedule J hereto, with
respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.


(g) Each of the Company and Aron agrees to use commercially reasonable efforts
in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.


(h) Prior to entering into any Ancillary Contract that does not by its terms
expire or terminate on or before May 31, 2013, Aron will endeavor, in good faith
and subject to any confidentiality restrictions, to afford the Company an
opportunity to review and comment on such Ancillary Contract or the terms
thereof and to confer with the Company regarding such Ancillary Contract and
terms, and if Aron enters into any such Ancillary Contract without the Company’s
consent, the Company shall not be obligated to assume such Ancillary Contract
pursuant to Section 19.1(c) below.


5.5 Transportation, Storage and Delivery of Crude Oil.


(a) Aron shall have the exclusive right to inject (except for such injections by
the Company otherwise contemplated hereby), store and withdraw Crude Oil in the
Crude Storage Tanks as provided in the Storage Facilities Agreement.


(b) Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the right to inject (except for such injections by the Company otherwise
contemplated hereby), store, transport and withdraw Crude Oil in and on the
Included




--------------------------------------------------------------------------------



Crude Pipeline to the same extent as the Company’s rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements.


(c) Provided no Default or Event of Default has occurred and is continuing, the
Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Intake Point shall be on an “ex works”
basis. Aron shall be responsible only for arranging transportation and delivery
of Crude Oil into the Crude Storage Tanks and the Company shall bear sole
responsibility for arranging the withdrawal of Crude Oil from the Crude Storage
Tanks. The Company shall take all actions necessary to maintain a connection
with the Crude Storage Tanks to enable withdrawal and delivery of Crude Oil to
be made as contemplated hereby.


5.6 Title, Risk of Loss and Custody.


(a) Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.


(b) During the time any Crude Oil or Products is held in any Storage Facilities,
the Company, in its capacity as operator of the Storage Facilities and pursuant
to the Storage Facilities Agreement, shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil or Products and shall
indemnify and hold harmless Aron, its Affiliates and their agents,
representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising therefrom except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Article 20.


(c) At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.


(d) Notwithstanding anything to the contrary herein, Aron and the Company agree
that the Company shall have an insurable interest in Crude Oil that is subject
to a Procurement Contract and that the Company may, at its election and with
prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the terms
of this Agreement, the Company bears the loss of any Crude Oil, then (subject to
any other setoff or netting rights Aron may have hereunder) any insurance
payment to Aron made to cover same shall be promptly paid over by Aron to the
Company.


5.7 Contract Documentation, Confirmations and Conditions.


(a) Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts,




--------------------------------------------------------------------------------



in accordance with Section 5.3, that are acceptable to both the Company and Aron
relating to a sufficient quantity of Crude Oil to meet the Refinery’s
requirements, (ii) the Company’s performing its obligations hereunder with
respect to providing Aron with timely nominations, forecasts and projections
(including Projected Monthly Run Volumes, as contemplated in Section 5.4(a)) so
that Aron may make timely nominations under the Procurement Contracts, (iii) all
of the terms and conditions of the Procurement Contracts, (iv) any other
condition set forth in Section 5.1 above and (v) no Event of Default having
occurred and continuing with respect to the Company.


(b) In documenting each Procurement Contract, Aron will endeavor and cooperate
with the Company, in good faith and in a commercially reasonable manner, to
obtain the Third Party Supplier’s agreement that a copy of such Procurement
Contract may be provided to the Company; provided that this Section 5.7(b) in no
way limits the Company’s rights to consent to all Procurement Contracts as
contemplated by Section
5.3. In addition, to the extent it is permitted to do so, Aron will endeavor to
keep the Company apprised of, and consult with the Company regarding, the terms
and conditions being incorporated into any Procurement Contract under
negotiation with a Third Party Supplier.


(c) The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Procurement
Contract in question.


5.8 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT TO
CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.


5.9 Quality Claims and Claims Handling.


(a) The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with Section 5.9(d).


(b) The Parties shall consult with each other and coordinate how to handle and
resolve any claims arising in the ordinary course of business (including claims
related to




--------------------------------------------------------------------------------



Crude Oil, pipeline or ocean transportation, and any dispute, claim, or
controversy arising hereunder between Aron and any of its vendors who supply
goods or services in conjunction with Aron’s performance of its obligations
under this Agreement) made by or against Aron. In all instances wherein claims
are made by a third party against Aron which will be for the account of the
Company, the Company shall have the right, subject to Section 5.9(c), to either
direct Aron to take commercially reasonable actions in the handling of such
claims or assume the handling of such claims in the name of Aron, all at the
Company’s cost and expense. To the extent that the Company believes that any
claim should be made by Aron for the account of the Company against any third
party (whether a Third Party Supplier, terminal facility, pipeline, storage
facility or otherwise), and subject to Section 5.9(c), Aron will take any
commercially reasonable actions as requested by the Company either directly, or
by allowing the Company to do so, to prosecute such claim all at the Company’s
cost and expense and all recoveries resulting from the prosecution of such claim
shall be for the account of the Company.


(c) Aron shall, in a commercially reasonable manner, cooperate with the Company
in prosecuting any such claim and shall be entitled to assist in the prosecution
of such claim at the Company’s expense.


(d) Notwithstanding anything in Section 5.9(b) to the contrary, Aron may notify
the Company that Aron is retaining control over the resolution of any claim
referred to in Section 5.9(b) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject to Article 19 shall be handled and resolved in
accordance with the provisions of Article 19.


(e) If any claim contemplated in this Section 5.9 involves a counterparty that
is an Affiliate of Aron and the management and operation of such counterparty is
under the actual and effective control of Aron, then the Company shall control
the dispute and resolution of such claim.


5.10 Communications.


(a) Each Party shall promptly provide to the other copies of any and all written
communications and documents between it and any third party which in any way
relate to Ancillary Costs, including but not limited to written communications
and documents with Pipeline Systems, provided that Aron has received such
communications and documents in respect of the Pipeline System and/or any
communications and documents related to the nominating, scheduling and/or
chartering of vessels; provided that neither Party shall be obligated to provide
to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.




--------------------------------------------------------------------------------



(b) With respect to any proprietary or confidential information referred to in
Section 5.10(a), Aron shall promptly notify the Company of the nature or type of
such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.


(c) The Parties shall coordinate all nominations and deliveries according to the
communications protocol on Schedule J hereto.


ARTICLE 6


PURCHASE PRICE FOR CRUDE OIL


6.1 Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 1:00 pm CPT meter tickets and/or meter readings, and tank gauge
readings confirming the Measured Crude Quantity for each Crude Storage Tank for
all Delivery Dates since the prior Business Day.


6.2 Purchase Price. As the purchase price for the Net Crude Sales Volume for any
month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant prices as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided for on Schedule C hereto, and
payable as provided in Section 10.2.


6.3 Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of (A)
the product of (1) the Monthly Crude Price for that month and (2) the Net Crude
Sales Volume for such month (the amount determined in this clause (A) may be a
positive or negative number), (B) the Crude Purchase Fee for that month and (C)
the Ancillary Costs for that month. If the Monthly Crude Payment is a negative
number, then the absolute value thereof shall represent an amount owed from Aron
to the Company and payable as provided in Section 10.2.


6.4 As used herein:


(a) For any month, the “Crude Purchase Fee” shall equal the sum of (A) the
product of (1) Level One Fee per barrel and (2) the Reduced Fee Barrels for such
month, plus (B) the product of (1) Level Two Fee per barrel and (2) the greater
of (x) zero and (y) the Actual Monthly Crude Run for such month minus the
Reduced Fee Barrels for such month, minus (C) if a Monthly Procurement Shortfall
exists for such month, the product of the Shortfall Procurement Barrels for such
month and Adjustment Fee per Barrel.


(b) “Reduced Fee Barrels” means, for any month, whichever of the following is
the smallest quantity: (i) the Actual Monthly Crude Run for such month, (ii) the
Designated Company-Sourced Barrels for such Month and (iii) seventeen thousand
(17,000) Barrels; provided that in no event shall the foregoing be less than
zero.




--------------------------------------------------------------------------------



(c) “Actual Monthly Crude Run” means, for any month, the Net Crude Sales Volume
for such month plus the aggregate quantity of those Other Barrels that are
actually delivered and received at the Crude Storage Tanks during such month.


(d) A “Monthly Procurement Shortfall” shall exist, for any month, if the
Procurement Contracts providing for delivery during such month do not, in the
aggregate, result in deliveries that equal or exceed an average of seventy
thousand (70,000) Barrels per day.


(e) If a Monthly Procurement Shortfall exists for any month, then the “Shortfall
Procurement Barrels” for such month shall equal the lesser of (i) seventy
thousand (70,000) Barrels minus the average daily quantity of Barrels that are
contemplated to be delivered under Procurement Contracts during such month
multiplied by the number of days in such month and (ii) the average daily
quantity of Barrels that were delivered under the Rejected Procurement Contracts
for such month multiplied by the number of days in such month, minus the Other
Rejected Barrels for such month.


(f) “Rejected Procurement Contract” means, for any month, a contract that was
first proposed as a Procurement Contract by the Company pursuant to Section
5.3(b) that contemplated deliveries during such month, was proposed to Aron no
later than the last Business Day prior to the scheduling day for such month
which Aron rejected and was entered into by the Company; provided that such
contract shall only constitute a Rejected Procurement Contract if the economic
and other material terms thereof are no more favorable to the Company than the
economic and other materials terms thereof in the proposed Procurement Contract
offered to Aron and if Aron had a period of at least two weeks following the
initial date on which such contract was proposed in which to determine whether
or not to enter into or reject such contract.


(g) Those Designated Company-Sourced Barrels for any month that are not
delivered under Rejected Procurement Contracts constitute the “Primary Company
Barrels” for such month. If the Reduced Fee Barrels for such month exceed the
Primary Company Barrels for such month, then such excess shall be the “Other
Rejected Barrels” for such month.


6.5 Material Crude Grade Changes. If either the Company or Aron concludes in its
reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery, then the Company and Aron will endeavor in good faith to mutually
agree on (i) acceptable price indices for such Crude Oil, and (ii) a settlement
payment from one Party to the other sufficient to compensate the relevant Party
for the relative costs and benefits to each of the price differences between the
prior price indices and the amended price indices.


6.6 Upon Aron’s request, the Company will provide documentation evidencing all
purchases of Designated Company-Sourced Barrels for any month.




--------------------------------------------------------------------------------



ARTICLE 7


TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT


7.1 Target Inventory Levels. Aron will set monthly inventory targets for Crude
Oil and Products. Such monthly inventory targets for Crude Oil and Products
shall be subject to the minimum and maximum inventory levels for each Pricing
Group indicated on Schedule P hereto.


7.2 Target Month End Crude Volume.


(a) By no later than two (2) Business Days prior to the earliest Contract Cutoff
Date occurring in each Nomination Month, the Company shall notify Aron of the
aggregate quantity of Crude Oil that the Company expects to run at the Refinery
during the subject Delivery Month (the “Projected Monthly Run Volume”).


(b) For each month of the Term, the “Target Month End Crude Volume” shall equal
(i) the Target Month End Crude Volume for the immediately preceding month,
subject to any adjustment thereto made pursuant to Section 7.1, plus (ii) the
aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b), plus (iii)
the aggregate volume of the expected Other Barrels, minus (iv) the Projected
Monthly Run Volume for that month (except that the Target Month End Crude Volume
as of the Commencement Date and as of the end of the first month of the Term
shall be the respective volumes specified as such on Schedule I hereto).


(c) In establishing a Target Month End Crude Volume, Aron acknowledges that its
ability to increase any such Target Month End Crude Volume is constrained to the
extent that the Crude Oil available for delivery under the Procurement Contracts
plus Other Barrels available for delivery during such month are not greater than
the Company’s Crude Oil requirements for the Refinery for the month related to
such Target Month End Crude Volume.


(d) After Aron has established a Target Month End Crude Volume for any month, it
may change such Target Month End Crude Volume as follows:


(i) If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than thirty five thousand (35,000) Barrels and the Projected Net
Crude Consumption is greater than the Actual Net Crude Consumption, then Aron
may increase the Target Month End Crude Volume for such Delivery Month by the
lesser of (i) the Actual Month End Crude Volume minus the sum of the Target
Month End Crude Volume plus thirty five thousand (35,000) Barrels and (ii) the
Projected Net Crude Consumption minus the Actual Net Crude Consumption. If the
Target Month End Crude Volume is above the Actual Month End Crude Volume by more
than thirty five thousand (35,000) Barrels and the Actual Net Crude Consumption
is greater than the Projected Net Crude Consumption, then Aron may reduce the
Target Month End Crude Volume for such Delivery Month by the lesser of (i) the
Target Month End Crude Volume




--------------------------------------------------------------------------------



minus the sum of the Actual Month End Crude Volume plus thirty five thousand
(35,000) Barrels and (ii) the Actual Net Crude Consumption minus the Projected
Net Crude Consumption. Aron must notify the Company of its intent to make this
change within four (4) Business Days after the end of such Delivery Month. The
Company may dispute this change within one (1) Business Day after receiving such
notification from Aron.


(ii) In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.


In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).


(e) If, with respect to any delivery month, the operator of any Included Crude
Pipeline notifies Aron that its required Crude Oil Linefill for such month is
greater than or less than the amount specified for such Included Crude Pipeline
on Schedule D hereto, then the minimum and maximum Crude Oil inventory levels
specified on Schedule D hereto shall, in such month (and for any subsequent
months for which such increase or decrease remains in effect), be increased or
decreased by an amount equal to such increase or decrease in such required Crude
Oil Linefill.


7.3 Target Month End Product Volume.


(a) By the thirteenth (13th) of each month the Company shall provide to Aron its
standard run-out report (the “Run-out Report”) showing the estimated quantities
of each Product that it expects to produce and deliver to Aron during the
following month and the quantities of each Product it expects to sell under the
Marketing and Sales Agreement during such following month (for each Product, the
“Projected Monthly Production Volume”), which may, from time to time, be
adjusted by the Company.


(b) For each month and each type of Product, Aron shall from time to time (but
subject to any applicable notification deadlines specified on Schedule D hereto)
specify an aggregate quantity and grade that shall be the “Target Month End
Product Volume” for that month (except that the Target Month End Product Volume
for each type of Product as of the Commencement Date and as of the end of the
first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).


(c) Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, cause such Target Month End Product Volume
to be within the applicable range specified for such Product on Schedule D
hereto.


(d) At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines




--------------------------------------------------------------------------------



specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.


(e) After Aron has established a Target Month End Product Volume, it may change
such Target Month End Product Volume if one of the following occurs: (i) the
Actual Month End Product Volume is below the minimum of the Operational Volume
Range or (ii) the Actual Month End Product Volume is above the maximum of the
Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume. Aron
must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.


(f) The Target Month End Product Volume will be adjusted in accordance with the
procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.


In addition, Aron may adjust the Target Month End Product Volume with the
consent of the
Company.


7.4 Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.


7.5 Monthly Product Sale Adjustments. For each month (or portion thereof) during
the term of the Marketing and Sales Agreement and for each Product Group, Aron
shall determine whether an amount is due by one Party to the other (for each
Product Group, a “Monthly Product Sale Adjustment”) in accordance with the
following terms and conditions:


(a) For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of barrels of such Product Group sold under Excluded
Transactions executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);


(b) If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;


(c) If Aron determines that any Monthly Product Sale Adjustment is due, it will
include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due




--------------------------------------------------------------------------------



for such period which, if due to the Company, shall be expressed as a positive
number and, if due to Aron, shall be expressed as a negative number; and


(d) As used herein:


(i) “Aggregate Receipts” shall mean, for any Product Group and relevant period,
the sum of (x) the actual aggregate purchase value invoiced by Aron for all
quantities of such Product Group that Aron delivered during such period (without
giving effect to any offsetting Excluded Transactions) under Product Purchase
Agreements with Customers and under Company Purchase Agreements with Company
Purchasers (as defined in the Marketing and Sales Agreement) and (y) for any
Excluded Transaction executed pursuant to Section 2.2(d)] and 2.2(c) of the
Marketing and Sales Agreement, the aggregate purchase price that would have been
payable under the proposed Product Purchase Agreement in connection with which
such Excluded Transaction was executed;


(ii) “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.


7.6 Monthly Cover Costs. If, for any month (or portion thereof), Aron reasonably
determines that, as a result of the Company’s failure to produce the quantities
of Product projected under this Agreement or the Company’s failure to comply
with its obligations under the Marketing and Sales Agreement, Aron retains
insufficient quantities of Product to comply with its obligations to any third
parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 and such Monthly Cover Costs shall be incorporated as a
component of the Monthly True-up Amount due for such period hereunder.


7.7 Costs Related to Shortfall. To the extent that Aron is required to cover any
shortfall in any Product delivery, whether under a Product Purchase Agreement or
Company Purchase Agreement or otherwise, by any inventory it owns and acquires
separately from the inventory owned and maintained in connection with this
Agreement, any cost or loss incurred by Aron in connection therewith that is not
otherwise included as a Cover Cost shall constitute an Ancillary Cost that is to
be reimbursed to Aron.




--------------------------------------------------------------------------------



7.8 Monthly Excluded Transaction Fee. For any barrel of gasoline or diesel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall determine the net quantities of
gasoline and jet fuel delivered during such month under Excluded Transactions
and the aggregate amount due under this Section 7.8 as a result of such
deliveries (the “Monthly Excluded Transaction Fee”).


ARTICLE 8


PURCHASE AND DELIVERY OF PRODUCTS


8.1 Purchase and Sale of Products. Aron agrees to purchase and receive from the
Company, and the Company agrees to sell and deliver to Aron, the entire Products
output of the Refinery from and including the Commencement Date through the end
of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.


8.2 Delivery and Storage of Products.


(a) Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis.


(b) Aron shall have exclusive right to store Products in the Product Storage
Tanks as provided in the Storage Facilities Agreement.


8.3 Expected Yield and Estimated Output.


(a) On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).


(b) On the Commencement Date and thereafter as set forth on Schedule J to this
Agreement, the Company shall, based on the then current Estimated Yield and such
other operating factors as it deems relevant, prepare and provide to Aron an
estimate of the Product quantities it expects to deliver to Aron during such
month (each, a “ Monthly Product Estimate”).


8.4 Delivered Quantities. For each Delivery Date, the Company shall provide to
Aron, by no later than 1:00 p.m., CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the following Tuesday), meter tickets and/or
meter readings and tank gauge readings confirming the Measured Product Quantity
in each Product Storage Tank for each Product delivered during that Delivery
Date.




--------------------------------------------------------------------------------



8.5 Title and Risk of Loss. Title and risk of loss to Products shall pass from
the Company to Aron as Products pass the Products Delivery Point. Aron shall
retain title through the Included Product Pipelines and in the Included Third
Party Storage Tanks. Title and risk of loss to Products shall pass from Aron to
the Company as Products pass at the Products Offtake Point.


8.6 Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
or to such other specifications as are from time to time agreed upon by the
Parties.


8.7 Purchase Price of Products. The per unit price for each type of Product sold
to Aron hereunder shall equal the Long Product FIFO Price specified for such
Product (the “Product Cost”), subject to application of the relevant prices as
provided on Schedule B and calculation of the Monthly Product True-up Amount as
provided for on Schedule C.


8.8 [Reserved.]


8.9 Transportation, Storage and Delivery of Products.


(a) Aron shall have the exclusive right to inject, store and withdraw Products
in the Products Storage Tanks as provided in the Storage Facilities Agreement.


(b) Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the exclusive right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Products in and on
the Included Product Pipelines and the Included Third Party Storage Tanks to the
same extent as the Company’s rights to do so prior to the implementation of the
Required Storage and Transportation Arrangements.


8.10 Material Product Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications or the mix of the constituents
of a Pricing Group produced, or projected to be produced, differ materially from
those that have generally been produced by the Refinery, then the Company and
Aron will endeavor in good faith to mutually agree on (i) acceptable price
indices for such Product, and (ii) a settlement payment from one Party to the
other sufficient to compensate the Parties for the relative costs and benefits
to each of the price differences between the prior price indices and the amended
price indices.


8.11 Certain Regulatory Matters. If Aron shall determine, in its sole judgment,
that as a result of any law or regulation or interpretation thereof (or
compliance by it with any request, guideline or directive) it is not permitted
to hold or own asphalt or it would, were it to continue to hold or own asphalt,
be or likely to be subject to additional or increased burdens or costs, then it
shall notify the Company in writing of such determination and specify in such
notice a date (the “Asphalt Transfer Date”) upon which the Company shall
purchase from Aron all asphalt then held by Aron in any of the Product Storage
Facilities at a per Barrel purchase price equal to the applicable price listed
on Schedule B hereto; provided that if the basis for giving such notice is that
Aron is or likely may be subject to additional or increased burdens or costs,
then such Asphalt Transfer Date shall occur no earlier than 6 months after the
date such notice is given and to the extent that Aron incurs any such additional
or increased burdens or costs after such notice




--------------------------------------------------------------------------------



and prior to such Asphalt Transfer Date, such additional or increased burdens or
costs shall constitute Ancillary Costs hereunder; provided, however, that the
Company may give notice to Aron of the acceleration of the Asphalt Transfer Date
to an earlier date, with such earlier date occurring no less than three (3)
months following the date of the Company’s notice of acceleration. Aron shall
estimate the volume of such asphalt and aggregate purchase price therefor and
such aggregate estimated purchase price shall be payable to Aron as part of the
Interim Payment due on such date. Thereafter, Aron shall promptly determine the
volume of such asphalt and the aggregate definitive purchase price therefor
(which to the extent applicable will reflect the application of the monthly true
up calculations pursuant to Schedule C hereto) and to the extent such aggregate
definitive purchase price differs from such aggregate estimated purchase price,
the difference shall be included as an adjustment to the first Interim Payment
due following the determination of such aggregate definitive purchase price. In
addition, from and after the Asphalt Transfer Date, asphalt shall no longer
constitute a Product for purposes of this Agreement or any of the other
documents related hereto and, to the extent reasonably requested by Aron, the
parties shall make such further amendments to this Agreement and such other
documents are may be necessary to reflect the removal of asphalt from the
definition of Products.


ARTICLE 9


ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE


9.1 Ancillary Costs.


(a) From time to time, Aron shall estimate Ancillary Costs it expects to incur
with respect to each day occurring during any month. As provided in Section
10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.


(b) Without limiting the foregoing, the Company agrees to reimburse Aron for all
Ancillary Costs incurred by Aron. Such reimbursement shall occur from time to
time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-up Amount
as provided in Section 10.2 below.


9.2 Month End Inventory.


(a) As of 11:59:59 p.m., CPT, on the last day of each month, the Company shall
apply the Volume Determination Procedures to the Crude Storage Facilities and
the Product Storage Facilities, and based thereon shall determine for such month
(i) the aggregate volume of Crude Oil held in the Crude Storage Tanks at that
time, plus the Crude Oil Linefill at that time (the “Actual Month End Crude
Volume”) and (ii) for each Product, the aggregate volume of such Product held in
the Product Storage Tanks at that time, plus the aggregate volume of such
Product held in the Included Third Party Storage Tanks at that time, plus the
Product Linefill for such Product at that time (each, an




--------------------------------------------------------------------------------



“Actual Month End Product Volume”). The Company shall notify Aron of the Actual
Month End Crude Volume and each Actual Month End Product Volume by no later than
5:00 p.m., CPT on the fifth Business Day thereafter, except that with respect to
volume information provided by third parties, the Company shall endeavor to
cause third parties to provide such information to Aron by the fifteenth (15th)
day after the end of such month.


(b) Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier’s Inspector, the Volume Determination Procedures have not been
applied correctly, then the Company will cooperate with Aron, or Supplier’s
Inspector, to ensure the correct application of the Volume Determination
Procedures, including making such revisions to the Actual Month End Crude Volume
and any Actual Month End Product Volume as may be necessary to correct any such
errors.


9.3 Calculation of Sales.


(a) For any month, the “Net Crude Sales Volume” shall equal (A) the sum of (1)
the Actual Month End Crude Volume for the prior month plus (2) the Monthly Crude
Receipts for such month, minus (B) the Actual Month End Crude Volume for such
month.


(b) For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product Volume for such month plus (2) the Monthly Product Sales for such month,
minus (B) the Actual Month End Product Volume for the prior month.


9.4 Disposition Following Force Majeure.


(a) Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.


(b) In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed




--------------------------------------------------------------------------------



Quantity, the Disposition Amount is a negative number, then Aron shall pay the
amount of such excess to the Company no later than the second Business Day after
the date of such invoice.


9.5 Tank Maintenance.


(a) Promptly after the Company completes its annual business plan with respect
to any year, it shall notify Aron of any tank maintenance contemplated with
respect to such year that would result in any Crude Storage Tank, Product
Storage Tank or Duncan Storage Tank being unavailable for use by Aron. The
Company immediately shall notify Aron orally (followed by prompt written notice)
of any previously unscheduled downtime or maintenance of any Crude Storage Tank,
Product Storage Tank or Duncan Storage Tank and its expected duration.


(b) The Company shall give Aron at least two (2) months’ prior written notice of
any maintenance that the Company intends to conduct on any of the Crude Storage
Tanks, Product Storage Tanks or Duncan Tanks that would result in such storage
tank being taken out of service (“Tank Maintenance”). The Parties agree to
cooperate with each other in establishing the start date for any such
maintenance so as to not unnecessarily interfere with any of Aron’s purchase or
sale commitments or to otherwise accommodate, to the extent reasonably
practicable, other commercial or market considerations that Aron deems relevant.


(c) In connection with any Tank Maintenance, the Parties shall promptly consult
and endeavor to agree on adjusted inventory minimum and maximum levels and other
appropriate adjustments hereunder that are to apply during the period of such
Tank Maintenance.


(d) The Company agrees that it will use its best efforts, consistent with good
industry standards and practices, to complete (and to cause any third parties to
complete) any Tank Maintenance as promptly as practicable. The Company shall
provide Aron with an initial estimate of the period of any Tank Maintenance and
shall regularly update Aron as to the progress of such Tank Maintenance. If, the
Company determines that the expected completion date for Tank Maintenance has or
is likely to change by thirty (30) days or more, it shall promptly notify Aron
of such determination.


(e) If as a result of Tank Maintenance and/or any unscheduled events resulting
in the loss of tank availability, an aggregate volume of more than three hundred
thousand (300,000) Barrels (based on shell capacity) of the storage tanks
included in the Included Locations has ceased to be available for any period of
at least ninety (90) consecutive days, then (i) the Company shall be obligated
to reimburse Aron for any loss, costs and damages incurred or realized by Aron
as a result of its maintaining, terminating or obtaining any Related Hedges in
connection with such change in the Operational Volume Range and (ii) the Level
Two Fee shall automatically be changed to equal the Second Level Two Fee set
forth in the Fee Letter. Upon restoration of tanks to service such that less
than three hundred thousand (300,000) Barrels (based on shell capacity) of the
storage tanks included in the Included Locations are unavailable, the
reimbursement




--------------------------------------------------------------------------------



obligation set forth in (i) above shall cease and the fee shall automatically
revert from the Second Level Two Fee to the Level Two Fee, as each is set forth
in the Fee Letter; provided that the Company shall be obligated to reimburse
Aron for any loss, costs and damages incurred or realized by Aron as a result of
its maintaining, terminating or obtaining any Related Hedges in connection with
the restoration of such tank capacity.


ARTICLE 10


PAYMENT PROVISIONS


10.1 Interim Payments.


(a) For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Daily Net
Crude Sales and Estimated Daily Net Product Sales for that day, plus an estimate
of Ancillary Costs for such day to the extent not directly invoiced to the
Company, in the manner illustrated on Schedule G and subject to the following
terms and conditions:


(i) in determining the Estimated Daily Net Crude Sales or Estimated Daily Net
Product Sales for any calendar day, Aron shall use the inventory data reported
by the Company on the immediately preceding day if such data are available;


(ii) if such prior day’s inventory data are not available, but inventory data
have been reported by the Company on any day within two (2) Business Days
preceding such calendar day, then Aron shall use the most recently available
reported inventory data from such two (2) Business Day period; and


(iii) if inventory data have not been reported on any day within such two (2)
Business Day period, Aron will use the inventory data for the day occurring
during the thirty (30) day period preceding such calendar day that results in
the largest Estimated Daily Net Crude Sales or the smallest Estimated Daily Net
Product Sales (as the case may be);


provided that, if Aron determines an Interim Payment using any inventory data
covered by clause (ii) or (iii) above or determines that any inventory data it
has used in such determination was inaccurate, then Aron may, at its option,
adjust future Interim Payments (no more often than once per calendar week) to
take account of any corrected inventory data or any inventory data that, if
available, would have complied with clause (i) above.


(b) With respect to the Estimated Daily Net Crude Sales and Estimated Daily
Net Product Sales,


(i) The inventory data to be used in determining each shall include the
Best Available Inventory Data.


(ii) The Company shall, at the end of each day, provide to Aron inventory
reports in the form set forth on Schedule U, showing the quantity of




--------------------------------------------------------------------------------



Crude Oil held in Crude Storage Tanks and the quantities of Products held in
Product Storage Tanks; and


(iii) Aron shall throughout any month, apply the Gross/Net Factors from the most
recent prior month that are available as of the beginning of such month.


(c) For the purposes hereof,


(i) “Estimated Daily Net Crude Sales” for any day shall be the estimate for that
day of the Crude Oil volume that equals (x) the aggregate volume of Crude Oil
held in the Crude Storage Tanks at the beginning of such day plus the Crude Oil
Linefill at the beginning of the second month prior thereto, plus (y) the Daily
Crude Storage Receipts for such day, minus (z) the aggregate volume of Crude Oil
held in the Crude Storage Tanks at the end of such day plus the Crude Oil
Linefill at the end of the second month prior thereto;


(ii) “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Storage
Tanks at the end of such day, plus the Product Linefill at the end of such day,
plus (y) the Daily Product Sales of such Product for such day, minus (z) the
aggregate volume of such Product held in the Product Storage Tanks at the
beginning of such day, plus the aggregate volume of such Product held in the
Included Third Party Storage Tanks at the beginning of such day, plus the
Product Linefill at the beginning of such day; and


(iii) “Gross/Net Factors” mean for any month the calculations used to adjust
volumes for temperature and BS&W.


(d) For each day, Aron shall determine the Estimated Daily Net Crude Sales and
Estimated Daily Net Product Sales, in a commercially reasonable manner based on
the inventory data and otherwise in the manner contemplated by this Section 10.1
and Schedule G, and to the extent it deems appropriate taking into account such
other data as may be relevant to the determination of such estimates.


(e) [Reserved.]


(f) The Company shall be obligated to pay Interim Payments to Aron as follows:
if Aron advises the Company of an Interim Payment on any Business Day, then
payment shall be due from the Company on the following Business Day.


(g) For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall determine and advise to the Company the Interim
Payment for that Business Day as well as the Interim Payment each of such
following non-Business Days and all




--------------------------------------------------------------------------------



such Interim Payments shall be due on the same day in accordance with Section
10.1(e)
above.


(h) Notwithstanding anything herein to the contrary, with respect to Interim
Payments for March 2011, the Parties agree as follows:


(i) Aron shall calculate Interim Payments for such month assuming an equal and
ratable number of Barrels of Crude Oil delivered on each day during such month,
based on an aggregate number of Barrels of Crude Oil delivered in such month
equal to (A) (i) the number of Barrels contracted for delivery under Procurement
Contracts for such month minus (ii) the difference between the sum of the March
month-end inventory targets (for all Crude Oil and Products combined) and the
sum of the initial month-end inventory targets as of the Commencement Date as
set forth on Schedule I (for all Crude Oil and Products combined) divided by (B)
the number of days in the month of March. Daily Product Sales will be deemed to
be zero throughout March 2011. Estimated Ancillary Costs shall be incorporated
into such calculation of such Interim Payments in the same manner as
contemplated under Section 10.1(a) above;


(ii) For each day in March 2011, the Daily Price for Crude Oil will be equal to
the closing price on the most recent prior trading day for the prompt NYMEX WTI
futures contract, adjusted for the weighted average differentials under the
Procurement Contracts;


(iii) the first ten million dollars ($10,000,000) in the aggregate of Interim
Payments shall be deferred so that such payments shall not be required to be
paid under Section 10.1, and such aggregate ten million dollars ($10,000,000)
shall be excluded from the Monthly True-up Amount calculation under Section
10.2 (such aggregate ten million dollars ($10,000,000) shall be referred to as
the
“Deferred Interim Payment Amount”); and


(iv) the Deferred Interim Payment Amount shall not be due from the Company to
Aron until the Termination Date hereunder, as which time such amount shall be
due and payable in full (unless payment of such amount is accelerated under
Article 18).


10.2 Monthly True-up Amount.


(a) Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true- up payment (the “Monthly True-up Amount”). The Monthly True-up
Amount for any month shall be equal to:


(i) the Monthly Crude Oil True-up Amount (as defined in Schedule
C); plus




--------------------------------------------------------------------------------



(ii) the Aggregate Monthly Product True-up Amount (as defined in
Schedule C), minus


(iii) the Ancillary Costs for such month, plus


(iv) the Monthly Excluded Transaction Fee, plus (v) the Monthly Product Sales
Adjustment, minus (vi) the Monthly Cover Costs, plus
(vii) the Monthly Working Capital Adjustment, plus


(viii) any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document, minus


(ix) any other amount then due from the Company to Aron under this
Agreement or any other Transaction Document.


If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.


(b) For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C shall
apply and for purposes of determining the amount due under clause (v) of Section
10.2(a), the definitions and formula set forth in Schedule L shall apply.


(c) For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C:


(i) the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
February 2011) shall equal the lesser of (x) zero and (y) the Commencement Date
Crude Oil Volume minus the Target Month End Crude Volume as of the Commencement
Date;


(ii) the “Long Crude FIFO Position” as of the end of the prior month shall equal
the greater of (x) zero and (y) the Commencement Date Crude Oil Volume minus the
Target Month End Crude Volume as of the Commencement Date; and


(iii) the “FIFO Sale Price from Prior Month” shall equal the “Step-in
Price” for Crude Oil as determined pursuant to Schedule B.




--------------------------------------------------------------------------------



(d) For the purposes of determining each Monthly Product True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C:


(i) the “Short Product FIFO Position” as of the end of the prior month (i.e.,
February 2011) for a particular Product Group shall equal the lesser of (x) zero
and (y) the Commencement Date Product Volume for that Product Group minus the
Target Month End Product Volume as of the Commencement Date for that Product
Group;


(ii) the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and


(iii) the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B.


10.3 Annual Fee. As additional consideration for the arrangements contemplated
hereby, the Company agrees to pay to Aron the Annual Fee for each twelve (12)
month period during the Term, to be paid in arrears, in equal quarterly
installments on June 1, September 1, December 1 and March 1 of each year, and
the Termination Date. The Annual Fee shall be prorated for any periods of less
than a full three months.


10.4 Invoices.


(a) Invoices shall be prepared and submitted in accordance to Schedule J.


(b) If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 23, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that the
Existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.




--------------------------------------------------------------------------------



10.5 Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by Sections
10.1 and 10.2 above.


10.6 Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.


10.7 Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.


ARTICLE 11


INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT


11.1 Aron shall be entitled to have Supplier’s Inspector present at any time the
Volume Determination Procedures are to be applied in accordance with the terms
of this Agreement and to observe the conduct of Volume Determination Procedures.


11.2 In addition to its rights under Section 11.1, Aron may, from time to time
during the Term of this Agreement, upon reasonable prior notice to the Company,
at Aron’s own cost and expense, have Supplier’s Inspector conduct surveys and
inspections of any of the Storage Facilities or observe any Crude Oil or Product
transmission, handling, metering or other activities being conducted at such
Storage Facilities or the Delivery Points; provided that such surveys,
inspections and observations shall not materially interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.


11.3 In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.


11.4 Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).




--------------------------------------------------------------------------------



ARTICLE 12


FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES


12.1 Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report, containing audited consolidated financial statements
of Alon USA Energy, Inc. and its consolidated subsidiaries for such fiscal year
certified by independent certified public accountants and (b) the balance sheet,
statement of income and statement of cash flow of the Company for such fiscal
year, as reviewed by the Company’s independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements Alon USA Energy, Inc. and its
consolidated subsidiaries for such fiscal quarter; provided that so long as Alon
USA Energy, Inc. is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Alon USA Energy, Inc. to Aron.


12.2 Additional Information.


(a) Upon reasonable notice, the Company shall provide to Aron such additional
information as Aron may reasonably request to enable it to ascertain the current
financial condition of the Company, including product reports in the form of
Schedule S; and


(b) From time to time, upon reasonable request by Aron, the Company shall obtain
and provide to Aron an estoppel certificate from the Landlord (as defined in the
Master Lease) confirming that there are no defaults thereunder and that the
Master Lease continues to be in full force and effect.


12.3 Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:


(a) The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; or


(b) The Company’s or any of its Affiliates’ binding agreement to consolidate or
amalgamate with, merge with or into, or transfer all or substantially all of its
assets to, another entity (including an Affiliate).


(c) An early termination of or any notice of “event of default” under any Base
Agreement.


12.4 Credit Support. As security for the prompt and complete payment of all
amounts due or that may become due from the Company to Aron and the performance
by the Company of




--------------------------------------------------------------------------------



all covenants and obligations to be performed by it pursuant to this Agreement,
all outstanding transactions hereunder and any other documents, instruments or
agreements executed in connection therewith (collectively, the “Obligations”),
the Company hereby pledges, assigns, conveys and transfers to Aron as margin,
and hereby grants to Aron a present and continuing security interest in and to,
and a general first lien upon and right of set off against, U.S. dollars in an
amount equal to five percent (5%) of the Definitive Commencement Date Value (the
“ Initial Margin Amount”) and all interest, and other proceeds from time to time
received, receivable or otherwise distributed in respect thereof, or in exchange
therefor; provided that until the Definitive Commencement Date Value is
determined pursuant to the Inventory Sales Agreement, the Company shall provide
as margin hereunder an amount equal to five percent (5%) of the Estimated
Commencement Date Value and such amount shall constitute the Initial Margin
Amount prior to such determination. As of the Commencement Date, the Company
shall transfer to Aron the Initial Margin Amount. Within two (2) Business Days
after the determination of the Definitive Commencement Date Value, either the
Company shall transfer such additional U.S. dollars to Aron, or Aron shall
release to the Company such U.S. dollars from the amount previously provided, so
that the aggregate amount of margin then held by Aron under this Section 12.4
equals the Initial Margin Amount as then in effect. The Company agrees that for
the duration of the Term, it shall maintain such Initial Margin Amount and take
such action as Aron reasonably requests in order to perfect Aron’s continuing
security interest in, and lien on (and right of setoff against), such amount.
Notwithstanding the provisions of applicable law, if no Event of Default has
occurred and is continuing with respect to Aron, then Aron shall have the right
to sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise use
in its business all or any portion of the Initial Margin Amount that it holds
hereunder, free from any claim or right of any nature whatsoever of the Company,
including any equity or right of redemption by the Company. Nothing in this
Section 12.4 shall limit any rights of Aron under any other provision of this
Agreement, including without limitation, under Section 12.5 or Article 18 below.


12.5 Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (th e “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (h) of Section 18.1.


ARTICLE 13


REFINERY TURNAROUND, MAINTENANCE AND CLOSURE


13.1 The Company shall promptly notify Aron in writing of the date for which any
maintenance or turnaround at the Refinery has been scheduled, or any revision to
previously




--------------------------------------------------------------------------------



scheduled maintenance or turnaround, which may affect receipts of Crude Oil at
the Refinery or the Storage Facilities, the processing of Crude Oil in the
Refinery or the delivery of Products to Aron or by Aron to the Company or any
third parties; provided that, (i) promptly after the Company completes its
annual business plan with respect to any year, it shall notify Aron of any such
maintenance or turnaround contemplated with respect to such year and (ii) the
Company shall give Aron at least two (2) months’ prior written notice of any
such scheduled maintenance or turnaround.


13.2 The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, maintenance or
turnaround and its expected duration.


13.3 In the event of a scheduled shutdown of the Refinery, the Company shall, to
the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.


ARTICLE 14


TAXES


14.1 The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption. Aron shall be responsible for all taxes imposed on Aron’s net income.


14.2 If the Company disagrees with Aron’s determination that any Tax is due with
respect to transactions under this Agreement, the Company shall have the right
to seek an administrative determination from the applicable taxing authority,
or, alternatively, the Company shall have the right to contest any asserted
claim for such Taxes in its own name, subject to its agreeing to indemnify Aron
for the entire amount of such contested Tax (including any associated interest
and/or late penalties) should such Tax be deemed applicable. Aron agrees to
reasonably cooperate with the Company, at the Company’s cost and expense, in the
event the Company determines to contest any such Taxes.




--------------------------------------------------------------------------------



14.3 The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction, but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction, but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.


14.4 Any other provision of this Agreement to the contrary notwithstanding, this
Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.


ARTICLE 15


INSURANCE


15.1 Insurance Coverages. The Company shall procure and maintain in full force
and effect throughout the Term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best, or otherwise equivalent in respect of the Company’s properties and
operations:


(a) Property damage coverage on an “all risk” basis in an amount sufficient to
cover the market value or potential full replacement cost of all Crude Oil to be
delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall be endorsed to name Aron as a loss payee with
respect to any of Aron’s Crude Oil or Product in the care, custody or control of
the Company. Notwithstanding anything to the contrary herein, Aron, may, at its
option and expense, endeavor to procure and provide such property damage
coverage for the Crude Oil and Products; provided that, to the extent any such
insurance is duplicative with insurance procured by the Company, the insurance
procured by the Company shall in all cases represent, and be written to be, the
primary coverage.


(b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated in Schedule F. Such policies shall include Aron as an additional
insured with respect to any of Aron’s Crude Oil or Products in the care, custody
or control of the Company.




--------------------------------------------------------------------------------



15.2 Additional Insurance Requirements.


(a) The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against Aron.


(b) The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in ACORD form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation of insurance becoming
effective. The Company also shall provide renewal certificates within thirty
(30) days before expiration of the policy.


(c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.


(d) The Company shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.


ARTICLE 16


FORCE MAJEURE


16.1 If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.


16.2 The Affected Party shall give prompt oral notice to the Non-Affected Party
of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the Non-
Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.


16.3 In the event the Affected Party’s performance is suspended due to an event
of Force Majeure in excess of thirty (30) consecutive days after the date that
notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may




--------------------------------------------------------------------------------



terminate or curtail its obligations under this Agreement affected by such event
of Force Majeure (the “Affected Obligations”) by giving notice of such
termination or curtailment to the Affected Party, and neither Party shall have
any further liability to the other in respect of such Affected Obligations to
the extent terminated or curtailed, except for the rights and remedies
previously accrued under this Agreement, any payment and indemnification
obligations by either Party under this Agreement and the obligations set forth
in Article 19.


16.4 If any Affected Obligation is not terminated pursuant to this Article 16 or
any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.


16.5 The Parties acknowledge and agree that the right of Aron to declare a Force
Majeure based upon any failure by a Third Party Supplier to deliver Crude Oil
under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.


16.6 If at anytime during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the Included Crude Pipeline, Included Product Pipeline or Included Third
Party Storage Tanks cease, in whole or in part, to be available to Aron pursuant
to the Required Storage and Transportation Arrangements, and the foregoing is a
result of or attributable to any owner or operator of the Included Crude
Pipeline, Included Product Pipeline or Included Third Party Storage Tanks
becoming Bankrupt or breaching or defaulting in any of its obligations relating
to the Required Storage and Transportation Arrangements, then:


(a) The Company shall promptly use commercially reasonable efforts to establish
for Aron’s benefit alternative and/or replacement storage and transportation
arrangements no less favorable to Aron (in Aron’s reasonable judgment) than
those that have ceased to be available;


(b) Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and


(c) Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt.




--------------------------------------------------------------------------------



ARTICLE 17


REPRESENTATIONS, WARRANTIES AND COVENANTS


17.1 Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:


(a) It is an “Eligible Contract Participant” as defined in Section 1a(12) of the
Commodity Exchange Act, as amended.


(b) It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.


(c) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.


(d) It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.


(e) The execution, delivery and performance of the Transaction Documents and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.


(f) All governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to the Transaction Documents have been obtained or submitted and are in full
force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.


(g) Its obligations under the Transaction Documents constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).


(h) No Event of Default or Default has occurred and is continuing, and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under the Transaction Documents.


(i) There is not pending or, to its knowledge, threatened against it or any of
its Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the




--------------------------------------------------------------------------------



legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under the Transaction Documents.


(j) It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.


(k) It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.


(l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.


(m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.


(n) It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.


(o) Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.


None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.


17.2 Company’s Representations and Covenants.


(a) The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.


(b) The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.


(c) The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.


(d) The Company shall not modify, amend or waive rights arising under the
Base Agreements or Required Storage and Transportation Arrangements without the




--------------------------------------------------------------------------------



prior written consent of Aron; provided, however, that if the Company provides
Aron with notice, the Company may make such modifications or amendments,
including extensions or elections under any of the foregoing, that do not
adversely affect Aron’s rights thereunder or otherwise interfere with Aron’s
rights to use the Pipeline Systems and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.


(e) The Company shall not cause or permit any of the Crude Oil or Products held
at the Included Locations to become subject to any liens or encumbrances.


(f) The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and are in good working order and repair in all respects.


(g) In the case of any Bankruptcy with respect to the Company, and to the extent
permitted by applicable law, the Company intends that (i) Aron’s right to
liquidate, collect, net and set off rights and obligations under this Agreement
and liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including sections 362(a), 547, 548 or
553 thereof; (ii) Aron shall be entitled to the rights, remedies and protections
afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),
362((b)(27), 362(o), 546(e), 546(g), 546(j),
548(d), 553, 556, 560, 561 and 562 of the Bankruptcy Code; and (iii) any cash,
securities or other property provided as performance assurance, credit, support
or collateral with respect to the transactions contemplated hereby shall
constitute “margin payments” as defined in section 101(38) of the Bankruptcy
Code and all payments for, under or in connection with the transactions
contemplated hereby, shall constitute “settlement payments” as defined in
section 101(51A) of the Bankruptcy Code.


(h) The Company agrees that it shall have no interest in or the right to dispose
of, and shall not permit the creation of, or suffer to exist, any security
interest, lien, encumbrance, charge or other claim of any nature with respect
to, any quantities of Crude Oil prior to the delivery thereof by Aron to the
Company at the Crude Delivery Point or any quantities of Products after delivery
thereof to Aron at the Products Delivery Point (collectively, “Aron’s
Property”). The Company authorizes Aron to file at any time and from time to
time any Uniform Commercial Code financing statements describing the quantities
of Aron’s Property subject to this Agreement and Aron’s ownership thereof and
title thereto, and the Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, and other documents and instruments, in form reasonably satisfactory
to Aron, as Aron may reasonably request, to provide public notice of Aron’s
ownership of and title to the quantities of Aron’s Property subject to this
Agreement and to otherwise protect Aron’s interest therein.


17.3 Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Aron’s business which are




--------------------------------------------------------------------------------



unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued by or for the Company,
(2) Aron may, in its sole discretion, determine whether to advise the Company of
any potential transaction with a Third Party Supplier and prior to advising the
Company of any such potential transaction Aron may, in its discretion, determine
not to pursue such transaction or to pursue such transaction in connection with
another aspect of Aron’s business and Aron shall have no liability of any nature
to the Company as a result of any such determination, (3) Aron has no fiduciary
or trust obligations of any nature with respect to the Refinery or the Company
or any of its Affiliates, (4) Aron may enter into transactions and purchase
Crude Oil or Products for its own account or the account of others at prices
more favorable than those being paid by the Company hereunder and (5) nothing
herein shall be construed to prevent Aron, or any of its partners, officers,
employees or Affiliates, in any way from purchasing, selling or otherwise
trading in Crude Oil, Products or any other commodity for its or their own
account or for the account of others, whether prior to, simultaneously with or
subsequent to any transaction under this Agreement.


ARTICLE 18


DEFAULT AND TERMINATION


18.1 Events of Default. Notwithstanding any other provision of this Agreement,
the
occurrence of any of the following shall constitute an “Event of Default”:


(a) Either Party fails to make payment when due (i) under Article 10, Article 19
or any Company Purchase Agreement within one (1) Business Day after a written
demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or


(b) Other than a default described in Sections 18.1(a) and 18.1(c), either Party
fails to perform any material obligation or covenant to the other under this
Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or


(c) Either Party breaches any material representation or material warranty made
or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under any Transaction Document; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or


(d) Either Party becomes Bankrupt; or


(e) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any




--------------------------------------------------------------------------------



applicable notice requirement or grace period, in making any payment or delivery
due on the last payment, delivery or exchange date of, or any payment on early
termination of, a Specified Transaction (or such default continues for at least
three (3) Business Days if there is no applicable notice requirement or grace
period) or (3) disaffirms, disclaims, repudiates or rejects, in whole or in
part, a Specified Transaction (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf); or


(f) ARKS fails to perform or otherwise defaults in any obligation under either
the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement or
“Event of Default” with respect to ARKS shall occur under the ARKS Supply and
Offtake Agreement; or


(g) (i) The Company fails to perform its obligations under, comply with, or
maintain a Base Agreement or the Required Storage and Transportation
Arrangements; (ii) there shall occur an “Event of Default” under or early
termination of the Master Lease, or (iii) the Company breaches its obligations
under Section 17.2(e);


(h) The Company or any of its Affiliates sells, leases, subleases, transfers or
otherwise disposes of, in one transaction or a series of related transactions,
all or a material portion of the assets of the Refinery; or


(i) The Company or any of its Affiliates (i) consolidates or amalgamates with,
merges with or into, or transfers all or substantially all of its assets to,
another entity (including an Affiliate) or any such consolidation, amalgamation,
merger or transfer is consummated, and (ii)(A)the successor entity resulting
from any such consolidation, amalgamation or merger or the Person that otherwise
acquires all or substantially all of the assets of the Company or any of its
Affiliates does not assume, in a manner satisfactory to Aron, all of the
Company’s obligations hereunder and under the other Transaction Documents, or
(B) in the reasonable judgment of Aron, the creditworthiness of the resulting,
surviving or transferee entity, taking into account any guaranties, is
materially weaker than the Company immediately prior to the consolidation,
amalgamation, merger or transfer; or


(j) The Company fails to provide Adequate Assurance in accordance with
Section 11.3; or


(k) There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than twenty million dollars
($20,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by the Company or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than twenty million dollars
($20,000,000) under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period); or




--------------------------------------------------------------------------------



(l) Either of the Agents under the Revolving Credit Agreement shall disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity of
the Acknowledgement and Agreement;


(m) An “Event of Default” has occurred under either Credit Agreement.


The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(m) (inclusive) above.


18.2 Remedies Upon Event of Default.


(a) Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non- Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.


(b) Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non- Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement; provided that, in the event Aron is the Non-Defaulting Party, this
Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (w)
all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of maintaining, terminating or obtaining any
Related Hedge, (x) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party in terminating, transferring, redeploying or otherwise
modifying any outstanding Procurement Contracts and (y) the losses and costs (or
gains) incurred or realized by the Non-Defaulting Party to the extent it elects
to dispose of any Crude Oil inventories maintained for purposes of this
Agreement. If the Settlement Amount is a positive




--------------------------------------------------------------------------------



number it shall be due to the Non-Defaulting Party and if it is a negative
number, the absolute value thereof shall be due to the Defaulting Party.


(c) The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time (the last day of which period shall be the “Early Termination
Date”). In calculating the Settlement Amount, the Non- Defaulting Party shall
discount to present value (in any commercially reasonable manner based on London
interbank rates for the applicable period and currency) any amount which would
be due at a later date and shall add interest (at a rate determined in the same
manner) to any amount due prior to the date of the calculation.


(d) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including applying the Initial Margin Amount or any other margin or
collateral) and apply and set off such credit support, margin or collateral or
the proceeds thereof against any obligation owing by the Company to Aron. Aron
shall be under no obligation to prioritize the order with respect to which it
exercises any one or more rights and remedies available hereunder. The Company
shall in all events remain liable to Aron for any amount payable by the Company
in respect of any of its obligations remaining unpaid after any such
liquidation, application and set off.


(e) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.


(f) The Non-Defaulting Party shall set off (i) the Settlement Amount (if due to
the Defaulting Party), plus any performance security (including the Initial
Margin Amount or any other margin or collateral) then held by the Non-Defaulting
Party pursuant to the Transaction Documents, plus (at the Non-Defaulting Party’s
election) any




--------------------------------------------------------------------------------



or all other amounts due to the Defaulting Party hereunder (including under
Article 10), against (ii) the Settlement Amount (if due to the Non-Defaulting
Party), plus any performance security (including the Initial Margin Amount or
any other margin or collateral) then held by the Defaulting Party, plus (at the
Non-Defaulting Party’s election) any or all other amounts due to the
Non-Defaulting Party hereunder (including under Article 10), so that all such
amounts shall be netted to a single liquidated amount payable by one Party to
the other (the “Liquidated Amount”). The Party with the payment obligation shall
pay the Liquidated Amount to the applicable other Parties within one (1)
Business Day after such amount has been determined. In addition, the Parties
acknowledge that, in connection with an Event of Default hereunder, the Step-out
Inventory Sales Agreement may be terminated and with respect thereto any rights
and remedies available hereunder, under any other agreement between the Parties
hereto or the parties thereto, or at law or equity may be exercised.


(g) No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.


(h) The Non-Defaulting Party’s rights under this Section 18.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.


(i) If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section 18.2, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).


(j) The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code.


ARTICLE 19


SETTLEMENT AT TERMINATION


19.1 Upon expiration or termination of this Agreement for any reason other than
as a result of an Event of Default (in which case the Expiration Date, the Early
Termination Date or such other date as the Parties may agree shall be the
“Termination Date”), the Parties covenant and agree to proceed as provided in
this Article 19; provided that (x) this Agreement shall




--------------------------------------------------------------------------------



continue in effect following the Termination Date until all obligations are
finally settled as contemplated by this Article 19 and (y) the provisions of
this Article 19 shall in no way limit the rights and remedies which the
Non-Defaulting Party may have as a result of an Event of Default, whether
pursuant to Article 18 above or otherwise:


(a) If any Procurement Contract does not either (i) by its terms automatically
become assigned to the Company on and as of the Termination Date in a manner
which releases Aron from all obligations thereunder for all periods following
the Termination Date or (ii) by its terms, expire or terminate on and as of the
Termination Date, then the Parties shall promptly negotiate and enter into, with
each of the then existing Third Party Suppliers, assignments, assumptions and/or
such other documentation, in form and substance reasonably satisfactory to the
Parties, pursuant to which, as of the Termination Date, (i) such Procurement
Contract shall be assigned to the Company or shall be terminated, (ii) all
rights and obligations of Aron under each of the then outstanding Procurement
Contracts shall be assigned to the Company, (iii) the Company shall assume all
of such obligations to be paid or performed following such termination, and (iv)
Aron shall be released by such Third Party Suppliers and the Company from any
further obligations thereunder. In connection with the assignment or
reassignment of any Procurement Contract, the Parties shall endeavor, in a
commercially reasonable manner, to facilitate the transitioning of the supply
and payment arrangements, including any change in payment terms, under the
relevant Procurement Contracts so as to prevent any material disruption in the
supply of Crude Oil thereunder.


(b) If, pursuant to the Marketing and Sales Agreement, any sales commitments are
outstanding which, by their terms, extend beyond the Termination Date, then the
Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.


(c) In the event that Aron has become a party to any other third party service
contract in connection with this Agreement and the transactions contemplated
hereby, including any pipeline, terminalling, storage and shipping arrangement
including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination




--------------------------------------------------------------------------------



Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.


(d) The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by the Independent Inspector at the
Termination Date and recorded in the Independent Inspector’s final inventory
report shall be the “Termination Date Crude Oil Volumes” for the purposes of
this Agreement and the Product volumes measured by the Independent Inspector at
the Termination Date and recorded in the Independent Inspector’s final inventory
report shall be the “Termination Date Product Volumes” for purposes of this
Agreement, and such Termination Date Crude Oil Volumes and Termination Date
Product Volumes shall collectively be referred to as the “Termination Date
Volumes”. The Company shall cause ARKS to enter into the Step-Out Inventory
Sales Agreement and to perform its obligations thereunder.


(e) Aron shall promptly reconcile and determine the Termination Amount pursuant
to Section 19.2. The Parties shall promptly exchange all information necessary
to determine the estimates and final calculations contemplated by Section 19.2.


(f) Aron shall have no further obligation to purchase and shall not purchase or
pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.


19.2 Termination Amount.


(a) The “Termination Amount” shall equal:


(i) Any unpaid amounts owed by ARKS to Aron pursuant to the Step- Out Inventory
Sales Agreement, plus


(ii) all unpaid amounts payable hereunder by the Company to Aron in respect of
Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus


(iii) all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus




--------------------------------------------------------------------------------



(iv) in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination, plus


(v) the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number;


(vi) any unpaid portion of the annual fee owed to Aron pursuant to
Section 10.3;


(vii) any FIFO Balance Final Settlement that is determined to be due pursuant to
Schedule N; provided that, if such FIFO Balance Final Settlement is due to Aron,
then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number;


(viii) all unpaid amounts payable hereunder by Aron to the Company in respect of
Product delivered on or prior to the Termination Date, minus


(ix) all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date.


All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.


(b) The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not be greater than five percent (5%) of the Definitive
Commencement Date Value. Without limiting the generality of the foregoing, the
Parties agree that the amount due under Section 19.2(a)(ii) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the “Step-Out
Prices” as indicated in Schedule B and other price terms provided for herein
with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination




--------------------------------------------------------------------------------



Amount, together with appropriate supporting documentation, at least five (5)
Business Days prior to the Termination Date. To the extent reasonably
practicable, Aron shall endeavor to update its calculation of the Estimated
Termination Amount by no later than
12:00 noon CPT on the Business Day prior to the Termination Date. If Aron is
able to provide such updated amount, that amount shall constitute the Estimated
Termination Amount and shall be due and payable by no later than 5:00 p.m., CPT
on the Business Day preceding the Termination Date. Otherwise, the initial
Estimated Termination Amount shall be the amount payable on the Termination
Date. If the Estimated Termination Amount is a positive number, it shall be due
to Aron and if it is a negative number, the absolute value thereof shall be due
to the Company. Concurrently with the payment of the Estimated Termination
Amount, but subject to retention by Aron of the Termination Holdback Amount,
Aron shall release and return to the Company the Initial Margin Amount, provided
that all such payments may be made on a net basis.


(c) Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.


(d) Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, including
releasing the Initial Margin Amount, transfer of title to Crude Oil or Products
(whether to the Company or to Arks), or to otherwise cooperate in the transition
matters described in Section 19.1 unless ARKS shall have performed its
obligations under he Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.


19.3 Transition Services. To the extent necessary to facilitate the transition
to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.


ARTICLE 20


INDEMNIFICATION


20.1 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in the Transaction Documents, Aron shall defend, indemnify
and hold harmless the Company, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith




--------------------------------------------------------------------------------



or any representation or warranty of Aron made herein or in connection herewith
proving to be false or misleading, (ii) any failure by Aron to comply with or
observe any Applicable Law, (iii) Aron’s negligence or willful misconduct, or
(iv) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of the Company, its Affiliates or
any of their respective employees, representatives, agents or contractors.


20.2 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement, the Company shall defend, indemnify and
hold harmless Aron, its Affiliates, and their directors, officers, employees,
representatives, agents and contractors for and against any Liabilities directly
or indirectly arising out of (i) any breach by the Company of any covenant or
agreement contained herein or made in connection herewith or any representation
or warranty of the Company made herein or in connection herewith proving to be
false or misleading, including, without limitation the Company’s obligation for
payment of taxes pursuant to Section 14.1, (ii) the Company’s transportation,
handling, storage, refining or disposal of any Crude Oil or the products
thereof, including any conduct by the Company on behalf of or as the agent of
Aron under the Required Storage and Transportation Arrangements, (iii) the
Company’s negligence or willful misconduct, (iv) any failure by the Company to
comply with or observe any Applicable Law, or (v) injury, disease, or death of
any person or damage to or loss of any property, fine or penalty, any of which
is caused by the Company or its employees, representatives, agents or
contractors in exercising any rights or performing any obligations hereunder or
in connection herewith, except to the extent that such injury, disease, death,
or damage to or loss of property was caused by the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.


20.3 The Parties’ obligations to defend, indemnify, and hold each other harmless
under the terms of the Transaction Documents shall not vest any rights in any
third party (whether a Governmental Authority or private entity), nor shall they
be considered an admission of liability or responsibility for any purposes other
than those enumerated in the Transaction Documents.


20.4 Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.




--------------------------------------------------------------------------------



ARTICLE 21


LIMITATION ON DAMAGES


UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 18) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 23. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.


ARTICLE 22


AUDIT AND INSPECTION


During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.


ARTICLE 23


CONFIDENTIALITY


23.1 In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to




--------------------------------------------------------------------------------



such Party’s or its Affiliates’ employees, directors, shareholders, auditors,
consultants, banks, lenders, financial advisors and legal advisors, or (iii) to
such Party’ insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iii), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 23.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two (2)
years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.


23.2 In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.


23.3 Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.


ARTICLE 24


GOVERNING LAW


24.1 THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.


24.2 EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS INDICATED IN ARTICLE 26. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.


24.3 Each Party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any proceedings relating to
this agreement.




--------------------------------------------------------------------------------



ARTICLE 25


ASSIGNMENT


25.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.


25.2 The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non- Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.


25.3 Any attempted assignment in violation of this Article 25 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.


ARTICLE 26


NOTICES


All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.


ARTICLE 27


NO WAIVER, CUMULATIVE REMEDIES


27.1 The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default under,
this Agreement shall not operate or be construed as a waiver of any other breach
of that provision or as a waiver of any breach of another provision of, Event of
Default under, this Agreement, whether of a like kind or different nature.




--------------------------------------------------------------------------------



27.2 Each and every right granted to the Parties under this Agreement or allowed
it by law or equity shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.


ARTICLE 28


NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES


28.1 This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.


28.2 Neither Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of the other; or to otherwise act as the representative of the other, unless
expressly authorized in writing by the other.


ARTICLE 29


MISCELLANEOUS


29.1 If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.


29.2 The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.


29.3 No promise, representation or inducement has been made by either Party that
is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.


29.4 Time is of the essence with respect to all aspects of each Party’s
performance of
any obligations under this Agreement.


29.5 Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.


29.6 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive for the time periods
specified herein.




--------------------------------------------------------------------------------



29.7 This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.


29.8 All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY


By: /s/ Colleen Foster Name: Colleen Foster Title: Managing Director








ALON USA, LP
By ALON USA GP, LLC, its General Partner


By: /s/ Shai Even
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
























































































[Signature Page to Alon USA Supply and Offtake Agreement]




--------------------------------------------------------------------------------



Schedule A


Products and Product Specifications






Produced at the refinery:


Gasoline: Unlead regular gasoline, unlead premium gasoline, refined benzene,
toluene, FAS 104, Olefins, Magellan N grade


Gasoline RFP is consistent with requirements at destination location


Diesel: ULSD, Magellan X grade


Jet: Jet A, Kerosene , JP-8, #1 Low sulfur diesel


Asphalt: Emulsified Asphalt, Roofing Flux, Kraft Saturant, Rooflex 767, Built-up
Roofing Asphalt, 740 Shingle Adhesive, Shingle Adhesive, Uncatalyzed Coating,
Asphalt Cement, Emulsion Base Stock, Vacuum Tower Bottoms, High Performance
Seal, Fuel Oil, Vacuum Tower Bottoms


Slurry: Carbon Black Oil


Propane: HD-5 Propane




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






Schedule B


Pricing Benchmarks






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 








GASOLINE






Averaging1
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the initial term, May 24, 28, 29,
& 30 of 2013)
 












Reference2
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor
Reformulated Gasoline Blendstock for Oxygen Blending contract and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor
Reformulated Gasoline Blendstock for Oxygen Blending contract and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor
Reformulated Gasoline Blendstock for Oxygen Blending contract and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor
Reformulated Gasoline Blendstock for Oxygen Blending contract and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor
Reformulated Gasoline Blendstock for Oxygen Blending contract and
(y) (***) /
gallon, and
(ii) (***) / barrel
 
 
 
 
 
 
 




JET




Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination









--------------------------------------------------------------------------------



1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
2 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.
Schedule B-1
USN23Y225-269814v2.102




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 
 
 
 
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’
under the heading ‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’
under the heading ‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’
under the heading ‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’
under the heading ‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’
under the heading ‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
 
 
 
 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 






























Reference
Price
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline
quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline
quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline
quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline
quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline
quotation
*Common pricing does not apply
 
 
 
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude
Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract minus (***) / barrel
 
 
 
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
 
 
 
 
 
 
 








SLURRY






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 










Reference
Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
 
 
 
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in
the section ‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in
the section ‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in
the section ‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in
the section ‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in
the section ‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 
ASPHALT
Averaging
Arithmetic average of the
The arithmetic average of
The arithmetic average of
The arithmetic average of
The arithmetic average of







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
(0-PEN)
Mechanism
Trading Days in the month of
December 2010
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant
Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant
Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant
Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the Termination
Date
 










Reference
Price
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii) minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii) minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii) minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii) minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii) minus (***) / barrel
 
 
 
 
 
 
 




ASPHALT (OTHER)




Averaging
Mechanism
Arithmetic average of the Trading Days in the month of November 2010
The arithmetic average of the Trading Days in the calendar month, 3 months
prior to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months
prior to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months
prior to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months
prior to the day immediately
preceding the Termination
Date
 




Reference
Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
 
 
 
 
 
 
 








PROPANE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.














Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 












Reference
Price
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
 
 
 
 
 
 
 

Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the
prior Trading Day settlement


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all Procurement Contracts under which such Crude Oil was acquired.


Trading Day: Any day for which the relevant price is published.








































Schedule B-7




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






SCHEDULE C Monthly


True-up Amounts






I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:


“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):


R = F + I + K + M Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month


“I” represent the Sales for Current Month Value of such month,


“K” represents the Short Crude FIFO Value as of the end of such month, and


“M” represents Crude Purchase Fee as defined in Article 6.4


“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Position or Long Crude FIFO
Position. If the prior month has a Short Crude FIFO Position then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO
Position then use that prior month’s Long Crude FIFO Price. “Monthly Crude Oil
True-up Amount” (denoted as “Z”) means, for any month, the sum of the Gross
Monthly Crude Oil Value for such month and the Aggregate Daily Supply Value for
such month; provided that if such amount is positive it shall represent an
amount due to the Company and if such amount is negative, the absolute value
thereof shall represent an amount due to Aron.


“Sales for Current Month Volume” means, for any month, the greater of the
Adjusted Monthly Crude
Sale Volume for such month and the Adjusted Target Crude Sales Volume for such
month.


“Sales for Current Month Value” (denoted as “I”) means, for any month, the
product of Sales for Current
Month Volume and Sales for Current Month Price.


“Sales for Current Month Price” means, for any month, the price listed on
Schedule B hereto as the applicable Long FIFO Price for the current month.


“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Crude
Volume will be the Termination Date Crude Oil Volume]


“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the
Commencement Date Crude Oil Volume]


“Monthly Crude Receipts” (denoted as “C”) means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month.


“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):


(-1) x (A + C – B) Where:
“A” represents the Actual Month Beginning Crude Volume for such month,


“C” represents the Monthly Crude Receipts for such month, and


“B” represents the Actual Month End Crude Volume for such month.


“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula
(with each variable determined with respect to such month):




--------------------------------------------------------------------------------





T – A – C




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






Where:


“T” represents the Target Month End Crude Volume for such month,


“A” represents the Actual Month Beginning Crude Volume for such month, and


“C” represents Monthly Crude Receipts for such month.


“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):


(-1) x (K + L) Where:
“K” represents the Short Crude FIFO Position as of the end of the prior month,
and


“L” represents the Long Crude FIFO Position as of the end of the prior month.


“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):


D – F Where:
“D” represents the Monthly Crude Sales Volume for such month, and


“F” represents the FIFO Sales Volume from Prior Month.


“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):


E – F Where:
“E” represents the Target Crude Sales Volume for such month, and


“F” represents the FIFO Sales Volume from Prior Month.


“Short Crude FIFO Position” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):


D – E Where:
“D” represents the Monthly Crude Sales Volume for such month, and


“E” represents the Target Crude Sales Volume for such month.


“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Position.


“Short Crude FIFO Value” means, for any Short Crude FIFO Position and applicable
month, the product of such Short Crude FIFO Position and the Short Crude FIFO
Price for such month (which will be a negative number).


“Long Crude FIFO Position” (denoted as “L”) means, as of the end of any month,
the greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):


D – E Where:
“D” represents the Monthly Crude Sales Volume for such month, and


“E” represents the Target Crude Sales Volume for such month.




--------------------------------------------------------------------------------





“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Position.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






“Long Crude FIFO Value” means, for any Long Crude FIFO Position and applicable
month, the product of such Long Crude FIFO Position and the Long Crude FIFO
Price for such month.


“Aggregate Daily Supply Value” (denoted as “W”) means, for any month, the sum of
the Daily Supply
Values for all Production Weeks (or portions thereof) included in such month,
times -1 (negative one).


II. For purposes of determining the Aggregate Monthly Product Oil True-up
Amount, the following terms shall have the meanings specified below:


“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):


R = F + I + L Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the
Product FIFO Purchase Price from Prior Month and Product FIFO Purchase Volume
from Prior Month,


“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume for such month
and Product Group and the Adjusted Target Product Purchase Volume for such month
and Product Group, and


“L” represents Long Product FIFO Value as of the end of such month.


“Product FIFO Purchase Price from Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Positions. “Monthly Product True-up Amount” (denoted
as “Z”) means, for any month and Product Group, the sum of Gross Monthly Product
Value (“R”) for such month and Product Group and the Aggregate Daily Product
Value (“W”) for such month and Product Group; provided that if such amount is
positive it shall represent an amount due to the Company and if such amount is
negative, the absolute value thereof shall represent an amount due to Aron.


“Aggregate Monthly Product True-up Amount” means for any month, the sum of the
Monthly Product True-up Amount for such month and for all Product Groups;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.


“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volume]


“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the Commencement Date Product Volume]


“Monthly Product Purchase Volume” (denoted as “D”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):


B + C – A Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,


“C” represents the Aggregate Product Sales for such month and Product Group, and


“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.


“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):


T + C – A Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,


“C” represents the Aggregate Product Sales for such month and Product Group, and






--------------------------------------------------------------------------------



“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):


(-1) x (K + L) Where:
“K” represents the Short Product FIFO Position as of the end of the prior month,
and


“L” represents the Long Product FIFO Position as of the end of the prior month.


“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product
Group, the result of the following formula (with each variable determined with
respect to such month):


D – F Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and


“F” represents the Product FIFO Purchase Volume for Prior Month.


“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):


E – F Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and


“F” represents the Product FIFO Purchase Volume for Prior Month.


“Short Product FIFO Position” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):


D – E Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and


“E” represents the Target Product Purchase Volume for such month and Product
Group.


“Short Product FIFO Value” means, for any Short Product FIFO Position and
applicable month, the product of such Short Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Position.


“Long Product FIFO Position” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):


D – E Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and


“E” represents the Target Product Purchase Volume for such month and Product
Group.


“Long Product FIFO Value” means, for any Long Product FIFO Position and
applicable month, the product of such Long Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Long Product FIFO Position.


“Aggregate Product Sales” (denoted as “C”) means, for any month and Product
Group, the aggregate sales volume of all of such Product sold under Included and
Excluded Transactions pursuant to the Marketing and Sales Agreement.






--------------------------------------------------------------------------------



“Aggregate Daily Product Value” (denoted as “W”) means, for any month and
Product Group, the product of (i) – 1 (negative one ) and (ii) the sum of the
Daily Product Values for such Product Group for all Production Days (or portions
thereof) included in such month.
Schedule C-4




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






NOTE: Below is an example of the computations contemplated by this Schedule C.
This example is not, and is not intended to be, an indication or prediction of
the actual results of the computations under this Schedule C, but merely
provides an illustration of the manner in which computations are to be made.




(***)
















































































Schedule C-5




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








Schedule D


Operational Volume Range












Product Group








Minimum








Maximum
Aron notification deadline for
Target Month End Crude Volume and Target Month End Product Volume






Maximum allowed change in month end target
 
 
 
 
 
 
 
 
 


CRUDE
 
 
Business day following receipt of
Monthly Crude Forecast
 
 
 
Big Spring Tanks
(***)
(***)
 
 
 
 
Mesa Linefill
(***) *
(***) *
 
 
 
 
Centurion Linefill
**


(***)
(***)
 
 
 
 
Total
(***)
(***)
 
 
 
 



* May change from time to time based on Mesa Pipeline requirements
** Will be added if Centurion Pipeline is added to agreement






--------------------------------------------------------------------------------



 
 
 
 
 
 
 


GASOLINE


(***)


(***) *
15th of preceeding month
(***) bbls increase or
decrease
 
 
* Feb/Mar max limit
of (***) bbls
 
 
 
 
 
 
 
 
 
 
 
 
 
JET
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 
 
 


DIESEL


(***)


(***)
15th of preceeding month
(***) bbls increase or
decrease
 
 
 
 
 
 
 
 
 


CATFEED


(***)


(***)
Business day following receipt of
Monthly Crude Forecast
(***) bbls increase or
decrease
 
 
 
 
 
 
 
 
 
SLURRY
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 
 
 
SLOP/TRANSMIX
(***)
(***)
Business day following receipt of
 
 
 



Schedule D-1




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








 
 
 
Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 


ZERO PEN
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 


ASPHALT
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 


PROPANE
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
15th of preceeding month
(***) bbl increase and
(***) bbls decrease
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Operating
Ranges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Zero Pen
Zero Pen
Asphalt
Asphalt
Propane
Propane
 
Min
Max
Min
Max
Min
Max
Jan
(***)
(***)
(***)
(***)
(***)
(***)
Feb
(***)
(***)
(***)
(***)
(***)
(***)
Mar
(***)
(***)
(***)
(***)
(***)
(***)
Apr
(***)
(***)
(***)
(***)
(***)
(***)
May
(***)
(***)
(***)
(***)
(***)
(***)
Jun
(***)
(***)
(***)
(***)
(***)
(***)
Jul
(***)
(***)
(***)
(***)
(***)
(***)
Aug
(***)
(***)
(***)
(***)
(***)
(***)
Sep
(***)
(***)
(***)
(***)
(***)
(***)
Oct
(***)
(***)
(***)
(***)
(***)
(***)
Nov
(***)
(***)
(***)
(***)
(***)
(***)
Dec
(***)
(***)
(***)
(***)
(***)
(***)

























--------------------------------------------------------------------------------







NY2-684202

Schedule D-2





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.










Schedule E


Tank List








--------------------------------------------------------------------------------



Location


Abilene
Tank #


068TK101
Typical Contents


Premium
Shell Capacity


20,000
Abilene
068TK102
Unlead
55,000
Abilene
068TK103
Diesel
25,000
Abilene
068TK104
Jet
25,000
Abilene
068TK202
Transmix
2,000
Big Spring
1011 Tk
Crude
225,000
Big Spring
109 Tk
Kerosene
10,000
Big Spring
112 Tk
Slop Oil
32,000
Big Spring
122 Tk
Unlead
20,000
Big Spring
123 Tk
Premium
30,000
Big Spring
124 Tk
Fas-104
10,000
Big Spring
125 Tk
Unlead
20,000
Big Spring
126 Tk
Diesel
80,000
Big Spring
128 Tk
Premium
20,000
Big Spring
130 Tk
Carbon Black Oil
10,000
Big Spring
155 Tk
Kerosene
30,000
Big Spring
156 Tk
Kerosene
10,000
Big Spring
180Tk
FCCU Charge
80,000
Big Spring
182 Tk
FCCU Charge
80,000
Big Spring
183 Tk
Cat Gasoline
80,000
Big Spring
184 Tk
Unlead
30,000
Big Spring
185 Tk
Unlead
30,000
Big Spring
199 Tk
PG 64-22
10,000
Big Spring
2002 Tk
Alkylate
30,000
Big Spring
202 Tk
PG 64-22
10,000
Big Spring
203 Tk
PG 70-22
10,000
 
 
Grace-E Unfinished
 
Big Spring
2044 Tk
Diesel
90,000


Big Spring


2045 Tk
Grace-W Unfinished
Diesel


130,000
Big Spring
205 Tk
AC-10
80,000
Big Spring
206 Tk
Flux
80,000
Big Spring
207 Tk
O-Pen
80,000
Big Spring
208 Tk
O-Pen
100,000
Big Spring
212 Tk
MC-30
1,500
Big Spring
213 Tk
Primer
1,500
Big Spring
214 Tk
MC-30
1,500
Big Spring
215 Tk
RC-250
1,500
Big Spring
216 Tk
LCO
1,500
Big Spring
25 Tk
GTR POC
1,680
Big Spring
3004 Tk
AC-10
5,000
Big Spring
3005 Tk
GTR/Con
6,580
Big Spring
3006 Tk
AC-10
2,631







--------------------------------------------------------------------------------



Location Tank # Typical Contents Shell Capacity






Big Spring




3007 Tk
AC-(10-2) & (12-5) TR




3,000
Big Spring
3008 Tk
AC-10-2 TR
15,000
Big Spring
3009 Tk
76-22
15,000
Big Spring
3010 Tk
64-22
15,000
Big Spring
3011 Tk
GTR/Con
15,000
Big Spring
3131Tk
Unlead
56,000
Big Spring
3132 Tk
Diesel
56,000
Big Spring
321 Tk
Toluene
10,000
Big Spring
322 Tk
Diesel Rundown
10,000
Big Spring
326 Tk
Benzene
10,000
Big Spring
327 Tk
Diesel Rundown
10,000
Big Spring
328 Tk
Sweet Naphtha
20,000
Big Spring
350 Tk
Aromex Charge
30,000
Big Spring
351 Tk
Reformate
55,000
Big Spring
352 Tk
Sour Naphtha
80,000
Big Spring
353 Tk
Raffinate
30,000
Big Spring
410 Tk
PMA POC
1,300
Big Spring
72 Tk
Olefins
2,000
Big Spring
73 Tk
Iso Butane
10,000
Big Spring
75 Tk
Pentane
10,000
Big Spring
TP-5 Tk
Crude
125,000
Big Spring
TP-7 Tk
Sour Naphtha
100,000
Big Spring
Well 1001
Propane
112,500
Big Spring
Well 1004
Butane (C4)
112,500
Big Spring
Well 1007
Olefins
111,500





--------------------------------------------------------------------------------



Duncan
067TK001
Diesel
30,000
Duncan
067TK002
Unlead
30,000
Duncan
067TK003
Unlead
30,000
Duncan
067TK004
Unlead
30,000
Duncan
067TK005
Diesel
30,000
Duncan
067TK006
Diesel
30,000
Duncan
067TK007
Transmix
250
Dyess Pipeline
Linefill
Jet
628
El Paso
comingled
Diesel
30,000
El Paso
comingled
Gasoline
60,000
El Paso
Fintex Pipeline (BS
comingled
Transmix
6,000
to Orla)
Linefill
Diesel
16,250
Fintex Pipeline (BS
 
 
 
to Orla)
Linefill
Gasoline
48,750

Determined
Mesa ipeline/Sunoco
Linefill
Crude


Mesa Pipeline/Plains


Linefill


Crude
Orla
Orla
069TK100
069TK200
Diesel
Unlead
Orla
069TK300
Premium



by carrier
Determined by carrier
56,000
35,437
35,437




--------------------------------------------------------------------------------



Location Tank # Typical Contents Shell Capacity


Orla
069TK400
Transmix
6,908
Orla
Orla to El Paso
069TK500
Transmix
1,000
Pipeline
Linefill
Diesel
6,000
Orla to El Paso
Pipeline


Linefill


Gasoline


24,000
River Pipeline
Linefill
Diesel
-
River Pipeline
Linefill
Gasoline
9,240
Trust Pipeline
Linefill
Diesel
25,800
Trust Pipeline
Linefill
Gasoline
60,200
Trust Pipeline
Linefill
Jet
-
Wichita Falls
066TK001
Premium
20,000
Wichita Falls
066TK002
Diesel
20,000
Wichita Falls
066TK004
Diesel
20,000
Wichita Falls
066TK005
Unlead
20,000
Wichita Falls
066TK006
RBOB
20,000
Wichita Falls
066TK007
Jet Fuel JP-8
20,000
Wichita Falls
066TK008
Jet Fuel JP-8
20,000
Wichita Falls
066TK009
Transmix
10,000
Wichita Falls
066TK010
Transmix
10,000
Wichita Falls
066TK013
Unlead
30,000
Wichita Falls
066TK014
Unlead
30,000







--------------------------------------------------------------------------------



Schedule F


Insurance




--------------------------------------------------------------------------------





Company:


ALON USA
 


Year:
2010-
2011
 
 


Schedule of Insurance
Policy & Insurer
 
 
 
 




Business Unit/Location




Coverage/Line




Insurer




Policy No.
Policy
Inception
Date
Policy
Expiration
Date


Policy
Limit
Deductible/ Retention/
Attachment


Big Spring
ALON - Big Spring Refinery
Property


Various


Various


10/31/2010


10/31/2011


(***)


(***)
 
 
 
 
 
 
 
 
Company Wide
General Liability
Various
Various
7/31/2010
7/31/2011
(***)
(***)


Company Wide


Auto Liability
ACE American
Insurance


ISAH08625207


7/31/2010


7/31/2011


(***)


(***)


Company Wide


WC & Employers Liab
ACE American
Insurance


WLRC46138521


7/31/2010


7/31/2011


(***)


(***)




Company Wide




Non-Owned Aviation
W.Brown
Assoc./Caitlin Ins. Co.




NAN04927825




7/31/2010




7/31/2011




(***)


(***)
 
 
 
 
 
 
 
 


Company Wide


D&O - Side A
St. Paul Fire and
Marine Ins. Co.


591CM1199


7/31/2010


7/31/2011


(***)
(***)


Company Wide


Director's & Officers Liability
US Specialty
Insurance Co
14-MGU-10- A22090


7/31/2010


7/31/2011


(***)


(***)


Company Wide


Excess D&O
Federal Insurance
Company


6803-1386


7/31/2010


7/31/2011


(***)


(***)




Company Wide


Employment Practices
Liability
HCC Specialty
Insurance
Company




14-SMG-10-A5353




7/31/2010




7/31/2011




(***)




(***)




Company Wide




Fiduciary Liability
HCC Specialty
Insurance
Company




14-SMG-10-A5352




7/31/2010




7/31/2011


(***)




(***)


Company Wide


Excess Fiduciary Liability
Federal Insurance
Company


8210-6190


7/31/2010


7/31/2011


(***)


(***)




Company Wide




Commercial Crime
Great American
Insurance
Company


SAA 268-76-15 -
09




7/31/2010




7/31/2011




(***)




(***)





--------------------------------------------------------------------------------



Schedule G




Adjusted Formula for Holidays

Days that use 3 days of data = (Day 1 net change + Day 2 net change +Day3 net
change)*(4/3)
Days that use 1 day of data = Day 1 net change * 2 In between a NY Bank Holiday



 
 
 
Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Friday, March 25, 2011
Saturday, March 26, 2011
Sunday, March 27, 2011
Thursday, March 31, 2011
Friday, April 1, 2011
Tuesday, March 29, 2011
 
 
Friday, April 1, 2011
Monday, April 4, 2011
Wednesday, March 30, 2011
 
 
Monday, April 4, 2011
Tuesday, April 5, 2011
Thursday, March 31, 2011
 
 
Tuesday, April 5, 2011
Wednesday, April 6, 2011
Monday, April 4, 2011
 
 
Wednesday, April 6, 2011
Thursday, April 7, 2011
Friday, April 1, 2011
Saturday, April 2, 2011
Sunday, April 3, 2011
Thursday, April 7, 2011
Friday, April 8, 2011
Tuesday, April 5, 2011
 
 
Friday, April 8, 2011
Monday, April 11, 2011
Wednesday, April 6, 2011
 
 
Monday, April 11, 2011
Tuesday, April 12, 2011
Thursday, April 7, 2011
 
 
Tuesday, April 12, 2011
Wednesday, April 13, 2011
Monday, April 11, 2011
 
 
Wednesday, April 13, 2011
Thursday, April 14, 2011
Friday, April 8, 2011
Saturday, April 9, 2011
Sunday, April 10, 2011
Thursday, April 14, 2011
Friday, April 15, 2011
Tuesday, April 12, 2011
 
 
Friday, April 15, 2011
Monday, April 18, 2011
Wednesday, April 13, 2011
 
 
Monday, April 18, 2011
Tuesday, April 19, 2011
Thursday, April 14, 2011
 
 
Tuesday, April 19, 2011
Wednesday, April 20, 2011
Monday, April 18, 2011
 
 
Wednesday, April 20, 2011
Thursday, April 21, 2011
Friday, April 15, 2011
Saturday, April 16, 2011
Sunday, April 17, 2011
Wednesday, April 20, 2011
Thursday, April 21, 2011
Tuesday, April 19, 2011
 
 
Thursday, April 21, 2011
Monday, April 25, 2011
Wednesday, April 20, 2011
 
 
Monday, April 25, 2011
Tuesday, April 26, 2011





--------------------------------------------------------------------------------



Thursday, April 21, 2011
 
 
Tuesday, April 26, 2011
Wednesday, April 27, 2011
Monday, April 25, 2011
 
 
Wednesday, April 27, 2011
Thursday, April 28, 2011
Friday, April 22, 2011
Saturday, April 23, 2011
Sunday, April 24, 2011
Thursday, April 28, 2011
Friday, April 29, 2011
Tuesday, April 26, 2011
 
 
Friday, April 29, 2011
Monday, May 2, 2011
Wednesday, April 27, 2011
 
 
Monday, May 2, 2011
Tuesday, May 3, 2011
Thursday, April 28, 2011
 
 
Tuesday, May 3, 2011
Wednesday, May 4, 2011
Monday, May 2, 2011
 
 
Wednesday, May 4, 2011
Thursday, May 5, 2011
Friday, April 29, 2011
Saturday, April 30, 2011
Sunday, May 1, 2011
Thursday, May 5, 2011
Friday, May 6, 2011



Schedule G-1




--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, May 3, 2011
 
 
Friday, May 6, 2011
Monday, May 9, 2011
Wednesday, May 4, 2011
 
 
Monday, May 9, 2011
Tuesday, May 10, 2011
Thursday, May 5, 2011
 
 
Tuesday, May 10, 2011
Wednesday, May 11, 2011
Monday, May 9, 2011
 
 
Wednesday, May 11, 2011
Thursday, May 12, 2011
Friday, May 6, 2011
Saturday, May 7, 2011
Sunday, May 8, 2011
Thursday, May 12, 2011
Friday, May 13, 2011
Tuesday, May 10, 2011
 
 
Friday, May 13, 2011
Monday, May 16, 2011
Wednesday, May 11, 2011
 
 
Monday, May 16, 2011
Tuesday, May 17, 2011
Thursday, May 12, 2011
 
 
Tuesday, May 17, 2011
Wednesday, May 18, 2011
Monday, May 16, 2011
 
 
Wednesday, May 18, 2011
Thursday, May 19, 2011
Friday, May 13, 2011
Saturday, May 14, 2011
Sunday, May 15, 2011
Thursday, May 19, 2011
Friday, May 20, 2011
Tuesday, May 17, 2011
 
 
Friday, May 20, 2011
Monday, May 23, 2011
Wednesday, May 18, 2011
 
 
Monday, May 23, 2011
Tuesday, May 24, 2011
Thursday, May 19, 2011
 
 
Tuesday, May 24, 2011
Wednesday, May 25, 2011
Monday, May 23, 2011
 
 
Wednesday, May 25, 2011
Thursday, May 26, 2011
Friday, May 20, 2011
Saturday, May 21, 2011
Sunday, May 22, 2011
Thursday, May 26, 2011
Friday, May 27, 2011
Tuesday, May 24, 2011
 
 
Friday, May 27, 2011
Tuesday, May 31, 2011
Wednesday, May 25, 2011
 
 
Tuesday, May 31, 2011
Wednesday, June 1, 2011
Thursday, May 26, 2011
 
 
Wednesday, June 1, 2011
Thursday, June 2, 2011
Friday, May 27, 2011
Saturday, May 28, 2011
Sunday, May 29, 2011
Thursday, June 2, 2011
Friday, June 3, 2011
Tuesday, May 31, 2011
 
 
Friday, June 3, 2011
Monday, June 6, 2011
Wednesday, June 1, 2011
 
 
Monday, June 6, 2011
Tuesday, June 7, 2011
Thursday, June 2, 2011
 
 
Tuesday, June 7, 2011
Wednesday, June 8, 2011
Monday, June 6, 2011
 
 
Wednesday, June 8, 2011
Thursday, June 9, 2011
Friday, June 3, 2011
Saturday, June 4, 2011
Sunday, June 5, 2011
Thursday, June 9, 2011
Friday, June 10, 2011
Tuesday, June 7, 2011
 
 
Friday, June 10, 2011
Monday, June 13, 2011
Wednesday, June 8, 2011
 
 
Monday, June 13, 2011
Tuesday, June 14, 2011
Thursday, June 9, 2011
 
 
Tuesday, June 14, 2011
Wednesday, June 15, 2011





--------------------------------------------------------------------------------



Monday, June 13, 2011
 
 
Wednesday, June 15, 2011
Thursday, June 16, 2011
Friday, June 10, 2011
Saturday, June 11, 2011
Sunday, June 12, 2011
Thursday, June 16, 2011
Friday, June 17, 2011
Tuesday, June 14, 2011
 
 
Friday, June 17, 2011
Monday, June 20, 2011
Wednesday, June 15, 2011
 
 
Monday, June 20, 2011
Tuesday, June 21, 2011





NY2-684202

Schedule G-2





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Thursday, June 16, 2011
 
 
Tuesday, June 21, 2011
Wednesday, June 22, 2011
Monday, June 20, 2011
 
 
Wednesday, June 22, 2011
Thursday, June 23, 2011
Friday, June 17, 2011
Saturday, June 18, 2011
Sunday, June 19, 2011
Thursday, June 23, 2011
Friday, June 24, 2011
Tuesday, June 21, 2011
 
 
Friday, June 24, 2011
Monday, June 27, 2011
Wednesday, June 22, 2011
 
 
Monday, June 27, 2011
Tuesday, June 28, 2011
Thursday, June 23, 2011
 
 
Tuesday, June 28, 2011
Wednesday, June 29, 2011
Monday, June 27, 2011
 
 
Wednesday, June 29, 2011
Thursday, June 30, 2011
Friday, June 24, 2011
Saturday, June 25, 2011
Sunday, June 26, 2011
Thursday, June 30, 2011
Friday, July 1, 2011
Tuesday, June 28, 2011
 
 
Friday, July 1, 2011
Tuesday, July 5, 2011
Wednesday, June 29, 2011
 
 
Tuesday, July 5, 2011
Wednesday, July 6, 2011
Thursday, June 30, 2011
 
 
Wednesday, July 6, 2011
Thursday, July 7, 2011
Friday, July 1, 2011
Saturday, July 2, 2011
Sunday, July 3, 2011
Thursday, July 7, 2011
Friday, July 8, 2011
Tuesday, July 5, 2011
 
 
Friday, July 8, 2011
Monday, July 11, 2011
Wednesday, July 6, 2011
 
 
Monday, July 11, 2011
Tuesday, July 12, 2011
Thursday, July 7, 2011
 
 
Tuesday, July 12, 2011
Wednesday, July 13, 2011
Monday, July 11, 2011
 
 
Wednesday, July 13, 2011
Thursday, July 14, 2011
Friday, July 8, 2011
Saturday, July 9, 2011
Sunday, July 10, 2011
Thursday, July 14, 2011
Friday, July 15, 2011
Tuesday, July 12, 2011
 
 
Friday, July 15, 2011
Monday, July 18, 2011
Wednesday, July 13, 2011
 
 
Monday, July 18, 2011
Tuesday, July 19, 2011
Thursday, July 14, 2011
 
 
Tuesday, July 19, 2011
Wednesday, July 20, 2011
Monday, July 18, 2011
 
 
Wednesday, July 20, 2011
Thursday, July 21, 2011
Friday, July 15, 2011
Saturday, July 16, 2011
Sunday, July 17, 2011
Thursday, July 21, 2011
Friday, July 22, 2011
Tuesday, July 19, 2011
 
 
Friday, July 22, 2011
Monday, July 25, 2011
Wednesday, July 20, 2011
 
 
Monday, July 25, 2011
Tuesday, July 26, 2011
Thursday, July 21, 2011
 
 
Tuesday, July 26, 2011
Wednesday, July 27, 2011
Monday, July 25, 2011
 
 
Wednesday, July 27, 2011
Thursday, July 28, 2011





--------------------------------------------------------------------------------



Friday, July 22, 2011
Saturday, July 23, 2011
Sunday, July 24, 2011
Thursday, July 28, 2011
Friday, July 29, 2011
Tuesday, July 26, 2011
 
 
Friday, July 29, 2011
Monday, August 1, 2011
Wednesday, July 27, 2011
 
 
Monday, August 1, 2011
Tuesday, August 2, 2011
Thursday, July 28, 2011
 
 
Tuesday, August 2, 2011
Wednesday, August 3, 2011
Monday, August 1, 2011
 
 
Wednesday, August 3, 2011
Thursday, August 4, 2011





NY2-684202

Schedule G-3





NY2-684202
Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Friday, July 29, 2011
Saturday, July 30, 2011
Sunday, July 31, 2011
Thursday, August 4, 2011
Friday, August 5, 2011
Tuesday, August 2, 2011
 
 
Friday, August 5, 2011
Monday, August 8, 2011
Wednesday, August 3, 2011
 
 
Monday, August 8, 2011
Tuesday, August 9, 2011
Thursday, August 4, 2011
 
 
Tuesday, August 9, 2011
Wednesday, August 10, 2011
Monday, August 8, 2011
 
 
Wednesday, August 10, 2011
Thursday, August 11, 2011
Friday, August 5, 2011
Saturday, August 6, 2011
Sunday, August 7, 2011
Thursday, August 11, 2011
Friday, August 12, 2011
Tuesday, August 9, 2011
 
 
Friday, August 12, 2011
Monday, August 15, 2011
Wednesday, August 10, 2011
 
 
Monday, August 15, 2011
Tuesday, August 16, 2011
Thursday, August 11, 2011
 
 
Tuesday, August 16, 2011
Wednesday, August 17, 2011
Monday, August 15, 2011
 
 
Wednesday, August 17, 2011
Thursday, August 18, 2011
Friday, August 12, 2011
Saturday, August 13, 2011
Sunday, August 14, 2011
Thursday, August 18, 2011
Friday, August 19, 2011
Tuesday, August 16, 2011
 
 
Friday, August 19, 2011
Monday, August 22, 2011
Wednesday, August 17, 2011
 
 
Monday, August 22, 2011
Tuesday, August 23, 2011
Thursday, August 18, 2011
 
 
Tuesday, August 23, 2011
Wednesday, August 24, 2011
Monday, August 22, 2011
 
 
Wednesday, August 24, 2011
Thursday, August 25, 2011
Friday, August 19, 2011
Saturday, August 20, 2011
Sunday, August 21, 2011
Thursday, August 25, 2011
Friday, August 26, 2011






--------------------------------------------------------------------------------



Tuesday, August 23, 2011
 
 
Friday, August 26, 2011
Monday, August 29, 2011
Wednesday, August 24, 2011
 
 
Monday, August 29, 2011
Tuesday, August 30, 2011
Thursday, August 25, 2011
 
 
Tuesday, August 30, 2011
Wednesday, August 31, 2011
Monday, August 29, 2011
 
 
Wednesday, August 31, 2011
Thursday, September 1, 2011
Friday, August 26, 2011
Saturday, August 27, 2011
Sunday, August 28, 2011
Thursday, September 1, 2011
Friday, September 2, 2011
Tuesday, August 30, 2011
 
 
Friday, September 2, 2011
Tuesday, September 6, 2011
Wednesday, August 31, 2011
 
 
Tuesday, September 6, 2011
Wednesday, September 7, 2011


Thursday, September 01, 2011
 
 
Wednesday, September 07,
2011


Thursday, September 08, 2011
Friday, September 2, 2011
Saturday, September 3, 2011
Sunday, September 4, 2011
Thursday, September 8, 2011
Friday, September 9, 2011
Tuesday, September 6, 2011
 
 
Friday, September 9, 2011
Monday, September 12, 2011
Wednesday, September 7, 2011
 
 
Monday, September 12, 2011
Tuesday, September 13, 2011
Thursday, September 8, 2011
 
 
Tuesday, September 13, 2011
Wednesday, September 14, 2011


Monday, September 12, 2011
 
 
Wednesday, September 14,
2011


Thursday, September 15, 2011
Friday, September 9, 2011
Saturday, September 10, 2011
Sunday, September 11, 2011
Thursday, September 15, 2011
Friday, September 16, 2011




Schedule G-4





--------------------------------------------------------------------------------







NY2-684202
Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, September 13, 2011
 
 
Friday, September 16, 2011
Monday, September 19, 2011
Wednesday, September 14, 2011
 
 
Monday, September 19, 2011
Tuesday, September 20, 2011
Thursday, September 15, 2011
 
 
Tuesday, September 20, 2011
Wednesday, September 21, 2011


Monday, September 19, 2011
 
 
Wednesday, September 21,
2011


Thursday, September 22, 2011
Friday, September 16, 2011
Saturday, September 17, 2011
Sunday, September 18, 2011
Thursday, September 22, 2011
Friday, September 23, 2011
Tuesday, September 20, 2011
 
 
Friday, September 23, 2011
Monday, September 26, 2011
Wednesday, September 21, 2011
 
 
Monday, September 26, 2011
Tuesday, September 27, 2011
Thursday, September 22, 2011
 
 
Tuesday, September 27, 2011
Wednesday, September 28, 2011


Monday, September 26, 2011
 
 
Wednesday, September 28,
2011


Thursday, September 29, 2011
Friday, September 23, 2011
Saturday, September 24, 2011
Sunday, September 25, 2011
Thursday, September 29, 2011
Friday, September 30, 2011
Tuesday, September 27, 2011
 
 
Friday, September 30, 2011
Monday, October 3, 2011
Wednesday, September 28, 2011
 
 
Monday, October 3, 2011
Tuesday, October 4, 2011
Thursday, September 29, 2011
 
 
Tuesday, October 4, 2011
Wednesday, October 5, 2011
Monday, October 3, 2011
 
 
Wednesday, October 5, 2011
Thursday, October 6, 2011
Friday, September 30, 2011
Saturday, October 1, 2011
Sunday, October 2, 2011
Thursday, October 6, 2011
Friday, October 7, 2011
Tuesday, October 4, 2011
 
 
Friday, October 7, 2011
Tuesday, October 11, 2011
Wednesday, October 5, 2011
 
 
Tuesday, October 11, 2011
Wednesday, October 12, 2011
Thursday, October 6, 2011
 
 
Wednesday, October 12, 2011
Thursday, October 13, 2011
Friday, October 7, 2011
Saturday, October 8, 2011
Sunday, October 9, 2011
Thursday, October 13, 2011
Friday, October 14, 2011
Tuesday, October 11, 2011
 
 
Friday, October 14, 2011
Monday, October 17, 2011
Wednesday, October 12, 2011
 
 
Monday, October 17, 2011
Tuesday, October 18, 2011
Thursday, October 13, 2011
 
 
Tuesday, October 18, 2011
Wednesday, October 19, 2011
Monday, October 17, 2011
 
 
Wednesday, October 19, 2011
Thursday, October 20, 2011
Friday, October 14, 2011
Saturday, October 15, 2011
Sunday, October 16, 2011
Thursday, October 20, 2011
Friday, October 21, 2011
Tuesday, October 18, 2011
 
 
Friday, October 21, 2011
Monday, October 24, 2011
Wednesday, October 19, 2011
 
 
Monday, October 24, 2011
Tuesday, October 25, 2011
Thursday, October 20, 2011
 
 
Tuesday, October 25, 2011
Wednesday, October 26, 2011
Monday, October 24, 2011
 
 
Wednesday, October 26, 2011
Thursday, October 27, 2011
Friday, October 21, 2011
Saturday, October 22, 2011
Sunday, October 23, 2011
Thursday, October 27, 2011
Friday, October 28, 2011
Tuesday, October 25, 2011
 
 
Friday, October 28, 2011
Monday, October 31, 2011




Schedule G-5





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Wednesday, October 26, 2011
 
 
Monday, October 31, 2011
Tuesday, November 1, 2011
Thursday, October 27, 2011
 
 
Tuesday, November 1, 2011
Wednesday, November 2, 2011
Monday, October 31, 2011
 
 
Wednesday, November 2, 2011
Thursday, November 3, 2011
Friday, October 28, 2011
Saturday, October 29, 2011
Sunday, October 30, 2011
Thursday, November 3, 2011
Friday, November 4, 2011
Tuesday, November 1, 2011
 
 
Friday, November 4, 2011
Monday, November 7, 2011
Wednesday, November 2, 2011
 
 
Monday, November 7, 2011
Tuesday, November 8, 2011
Thursday, November 3, 2011
 
 
Tuesday, November 8, 2011
Wednesday, November 9, 2011
Friday, November 4, 2011
Saturday, November 5, 2011
Sunday, November 6, 2011
Wednesday, November 9, 2011
Thursday, November 10, 2011
Monday, November 7, 2011
 
 
Thursday, November 10, 2011
Monday, November 14, 2011
Wednesday, November 9, 2011
 
 
Monday, November 14, 2011
Tuesday, November 15, 2011
Thursday, November 10, 2011
 
 
Tuesday, November 15, 2011
Wednesday, November 16, 2011
Monday, November 14, 2011
 
 
Wednesday, November 16, 2011
Thursday, November 17, 2011
Friday, November 11, 2011
Saturday, November 12, 2011
Sunday, November 13, 2011
Thursday, November 17, 2011
Friday, November 18, 2011
Tuesday, November 15, 2011
 
 
Friday, November 18, 2011
Monday, November 21, 2011
Wednesday, November 16, 2011
 
 
Monday, November 21, 2011
Tuesday, November 22, 2011
Thursday, November 17, 2011
 
 
Tuesday, November 22, 2011
Wednesday, November 23, 2011
Friday, November 18, 2011
Saturday, November 19, 2011
Sunday, November 20, 2011
Wednesday, November 23, 2011
Friday, November 25, 2011
Monday, November 21, 2011
 
 
Friday, November 25, 2011
Monday, November 28, 2011
Tuesday, November 22, 2011
 
 
Monday, November 28, 2011
Tuesday, November 29, 2011
Wednesday, November 23, 2011
 
 
Tuesday, November 29, 2011
Wednesday, November 30, 2011
Monday, November 28, 2011
 
 
Wednesday, November 30, 2011
Thursday, December 1, 2011
Friday, November 25, 2011
Saturday, November 26, 2011
Sunday, November 27, 2011
Thursday, December 1, 2011
Friday, December 2, 2011
Tuesday, November 29, 2011
 
 
Friday, December 2, 2011
Monday, December 5, 2011
Wednesday, November 30, 2011
 
 
Monday, December 5, 2011
Tuesday, December 6, 2011
Thursday, December 1, 2011
 
 
Tuesday, December 6, 2011
Wednesday, December 7, 2011
Monday, December 5, 2011
 
 
Wednesday, December 7, 2011
Thursday, December 8, 2011
Friday, December 2, 2011
Saturday, December 3, 2011
Sunday, December 4, 2011
Thursday, December 8, 2011
Friday, December 9, 2011
Tuesday, December 6, 2011
 
 
Friday, December 9, 2011
Monday, December 12, 2011
Wednesday, December 7, 2011
 
 
Monday, December 12, 2011
Tuesday, December 13, 2011
Thursday, December 8, 2011
 
 
Tuesday, December 13, 2011
Wednesday, December 14, 2011
Monday, December 12, 2011
 
 
Wednesday, December 14, 2011
Thursday, December 15, 2011





NY2-684202





--------------------------------------------------------------------------------




Schedule G-6





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Friday, December 9, 2011
Saturday, December 10, 2011
Sunday, December 11, 2011
Thursday, December 15, 2011
Friday, December 16, 2011
Tuesday, December 13, 2011
 
 
Friday, December 16, 2011
Monday, December 19, 2011
Wednesday, December 14, 2011
 
 
Monday, December 19, 2011
Tuesday, December 20, 2011
Thursday, December 15, 2011
 
 
Tuesday, December 20, 2011
Wednesday, December 21, 2011
Monday, December 19, 2011
 
 
Wednesday, December 21, 2011
Thursday, December 22, 2011
Friday, December 16, 2011
Saturday, December 17, 2011
Sunday, December 18, 2011
Thursday, December 22, 2011
Friday, December 23, 2011
Tuesday, December 20, 2011
 
 
Friday, December 23, 2011
Tuesday, December 27, 2011
Wednesday, December 21, 2011
 
 
Tuesday, December 27, 2011
Wednesday, December 28, 2011
Thursday, December 22, 2011
 
 
Wednesday, December 28, 2011
Thursday, December 29, 2011
Friday, December 23, 2011
Saturday, December 24, 2011
Sunday, December 25, 2011
Thursday, December 29, 2011
Friday, December 30, 2011
Tuesday, December 27, 2011
 
 
Friday, December 30, 2011
Tuesday, January 3, 2012
Wednesday, December 28, 2011
 
 
Tuesday, January 3, 2012
Wednesday, January 4, 2012
Thursday, December 29, 2011
 
 
Wednesday, January 4, 2012
Thursday, January 5, 2012
Friday, December 30, 2011
Saturday, December 31, 2011
Sunday, January 1, 2012
Thursday, January 5, 2012
Friday, January 6, 2012
Tuesday, January 3, 2012
 
 
Friday, January 6, 2012
Monday, January 9, 2012
Wednesday, January 4, 2012
 
 
Monday, January 9, 2012
Tuesday, January 10, 2012
Thursday, January 5, 2012
 
 
Tuesday, January 10, 2012
Wednesday, January 11, 2012
Monday, January 9, 2012
 
 
Wednesday, January 11, 2012
Thursday, January 12, 2012
Friday, January 6, 2012
Saturday, January 7, 2012
Sunday, January 8, 2012
Thursday, January 12, 2012
Friday, January 13, 2012
Tuesday, January 10, 2012
 
 
Friday, January 13, 2012
Tuesday, January 17, 2012
Wednesday, January 11, 2012
 
 
Tuesday, January 17, 2012
Wednesday, January 18, 2012
Thursday, January 12, 2012
 
 
Wednesday, January 18, 2012
Thursday, January 19, 2012
Friday, January 13, 2012
Saturday, January 14, 2012
Sunday, January 15, 2012
Thursday, January 19, 2012
Friday, January 20, 2012
Tuesday, January 17, 2012
 
 
Friday, January 20, 2012
Monday, January 23, 2012
Wednesday, January 18, 2012
 
 
Monday, January 23, 2012
Tuesday, January 24, 2012
Thursday, January 19, 2012
 
 
Tuesday, January 24, 2012
Wednesday, January 25, 2012
Monday, January 23, 2012
 
 
Wednesday, January 25, 2012
Thursday, January 26, 2012
Friday, January 20, 2012
Saturday, January 21, 2012
Sunday, January 22, 2012
Thursday, January 26, 2012
Friday, January 27, 2012





--------------------------------------------------------------------------------



Tuesday, January 24, 2012
 
 
Friday, January 27, 2012
Monday, January 30, 2012
Wednesday, January 25, 2012
 
 
Monday, January 30, 2012
Tuesday, January 31, 2012
Thursday, January 26, 2012
 
 
Tuesday, January 31, 2012
Wednesday, February 1, 2012





NY2-684202

Schedule G-7





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Monday, January 30, 2012
 
 
Wednesday, February 1, 2012
Thursday, February 2, 2012
Friday, January 27, 2012
Saturday, January 28, 2012
Sunday, January 29, 2012
Thursday, February 2, 2012
Friday, February 3, 2012
Tuesday, January 31, 2012
 
 
Friday, February 3, 2012
Monday, February 6, 2012
Wednesday, February 1, 2012
 
 
Monday, February 6, 2012
Tuesday, February 7, 2012
Thursday, February 2, 2012
 
 
Tuesday, February 7, 2012
Wednesday, February 8, 2012
Monday, February 6, 2012
 
 
Wednesday, February 8, 2012
Thursday, February 9, 2012
Friday, February 3, 2012
Saturday, February 4, 2012
Sunday, February 5, 2012
Thursday, February 9, 2012
Friday, February 10, 2012
Tuesday, February 7, 2012
 
 
Friday, February 10, 2012
Monday, February 13, 2012
Wednesday, February 8, 2012
 
 
Monday, February 13, 2012
Tuesday, February 14, 2012
Thursday, February 9, 2012
 
 
Tuesday, February 14, 2012
Wednesday, February 15, 2012
Monday, February 13, 2012
 
 
Wednesday, February 15, 2012
Thursday, February 16, 2012
Friday, February 10, 2012
Saturday, February 11, 2012
Sunday, February 12, 2012
Thursday, February 16, 2012
Friday, February 17, 2012
Tuesday, February 14, 2012
 
 
Friday, February 17, 2012
Tuesday, February 21, 2012
Wednesday, February 15, 2012
 
 
Tuesday, February 21, 2012
Wednesday, February 22, 2012
Thursday, February 16, 2012
 
 
Wednesday, February 22, 2012
Thursday, February 23, 2012
Friday, February 17, 2012
Saturday, February 18, 2012
Sunday, February 19, 2012
Thursday, February 23, 2012
Friday, February 24, 2012
Tuesday, February 21, 2012
 
 
Friday, February 24, 2012
Monday, February 27, 2012
Wednesday, February 22, 2012
 
 
Monday, February 27, 2012
Tuesday, February 28, 2012
Thursday, February 23, 2012
 
 
Tuesday, February 28, 2012
Wednesday, February 29, 2012
Monday, February 27, 2012
 
 
Wednesday, February 29, 2012
Thursday, March 1, 2012
Friday, February 24, 2012
Saturday, February 25, 2012
Sunday, February 26, 2012
Thursday, March 1, 2012
Friday, March 2, 2012
Tuesday, February 28, 2012
 
 
Friday, March 2, 2012
Monday, March 5, 2012
Wednesday, February 29, 2012
 
 
Monday, March 5, 2012
Tuesday, March 6, 2012
Thursday, March 1, 2012
 
 
Tuesday, March 6, 2012
Wednesday, March 7, 2012
Monday, March 5, 2012
 
 
Wednesday, March 7, 2012
Thursday, March 8, 2012
Friday, March 2, 2012
Saturday, March 3, 2012
Sunday, March 4, 2012
Thursday, March 8, 2012
Friday, March 9, 2012
Tuesday, March 6, 2012
 
 
Friday, March 9, 2012
Monday, March 12, 2012
Wednesday, March 7, 2012
 
 
Monday, March 12, 2012
Tuesday, March 13, 2012
Thursday, March 8, 2012
 
 
Tuesday, March 13, 2012
Wednesday, March 14, 2012
Monday, March 12, 2012
 
 
Wednesday, March 14, 2012
Thursday, March 15, 2012





--------------------------------------------------------------------------------



Friday, March 9, 2012
Saturday, March 10, 2012
Sunday, March 11, 2012
Thursday, March 15, 2012
Friday, March 16, 2012





NY2-684202

Schedule G-8





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, March 13, 2012
 
 
Friday, March 16, 2012
Monday, March 19, 2012
Wednesday, March 14, 2012
 
 
Monday, March 19, 2012
Tuesday, March 20, 2012
Thursday, March 15, 2012
 
 
Tuesday, March 20, 2012
Wednesday, March 21, 2012
Monday, March 19, 2012
 
 
Wednesday, March 21, 2012
Thursday, March 22, 2012
Friday, March 16, 2012
Saturday, March 17, 2012
Sunday, March 18, 2012
Thursday, March 22, 2012
Friday, March 23, 2012
Tuesday, March 20, 2012
 
 
Friday, March 23, 2012
Monday, March 26, 2012
Wednesday, March 21, 2012
 
 
Monday, March 26, 2012
Tuesday, March 27, 2012
Thursday, March 22, 2012
 
 
Tuesday, March 27, 2012
Wednesday, March 28, 2012
Monday, March 26, 2012
 
 
Wednesday, March 28, 2012
Thursday, March 29, 2012
Friday, March 23, 2012
Saturday, March 24, 2012
Sunday, March 25, 2012
Thursday, March 29, 2012
Friday, March 30, 2012
Tuesday, March 27, 2012
 
 
Friday, March 30, 2012
Monday, April 2, 2012
Wednesday, March 28, 2012
 
 
Monday, April 2, 2012
Tuesday, April 3, 2012
Thursday, March 29, 2012
 
 
Tuesday, April 3, 2012
Wednesday, April 4, 2012
Monday, April 2, 2012
 
 
Wednesday, April 4, 2012
Thursday, April 5, 2012
Friday, March 30, 2012
Saturday, March 31, 2012
Sunday, April 1, 2012
Wednesday, April 4, 2012
Thursday, April 5, 2012
Tuesday, April 3, 2012
 
 
Thursday, April 5, 2012
Monday, April 9, 2012
Wednesday, April 4, 2012
 
 
Monday, April 9, 2012
Tuesday, April 10, 2012
Thursday, April 5, 2012
 
 
Tuesday, April 10, 2012
Wednesday, April 11, 2012
Monday, April 9, 2012
 
 
Wednesday, April 11, 2012
Thursday, April 12, 2012
Friday, April 6, 2012
Saturday, April 7, 2012
Sunday, April 8, 2012
Thursday, April 12, 2012
Friday, April 13, 2012
Tuesday, April 10, 2012
 
 
Friday, April 13, 2012
Monday, April 16, 2012
Wednesday, April 11, 2012
 
 
Monday, April 16, 2012
Tuesday, April 17, 2012
Thursday, April 12, 2012
 
 
Tuesday, April 17, 2012
Wednesday, April 18, 2012
Monday, April 16, 2012
 
 
Wednesday, April 18, 2012
Thursday, April 19, 2012





--------------------------------------------------------------------------------



Friday, April 13, 2012
Saturday, April 14, 2012
Sunday, April 15, 2012
Thursday, April 19, 2012
Friday, April 20, 2012
Tuesday, April 17, 2012
 
 
Friday, April 20, 2012
Monday, April 23, 2012
Wednesday, April 18, 2012
 
 
Monday, April 23, 2012
Tuesday, April 24, 2012
Thursday, April 19, 2012
 
 
Tuesday, April 24, 2012
Wednesday, April 25, 2012
Monday, April 23, 2012
 
 
Wednesday, April 25, 2012
Thursday, April 26, 2012
Friday, April 20, 2012
Saturday, April 21, 2012
Sunday, April 22, 2012
Thursday, April 26, 2012
Friday, April 27, 2012
Tuesday, April 24, 2012
 
 
Friday, April 27, 2012
Monday, April 30, 2012





NY2-684202

Schedule G-9





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Wednesday, April 25, 2012
 
 
Monday, April 30, 2012
Tuesday, May 1, 2012
Thursday, April 26, 2012
 
 
Tuesday, May 1, 2012
Wednesday, May 2, 2012
Monday, April 30, 2012
 
 
Wednesday, May 2, 2012
Thursday, May 3, 2012
Friday, April 27, 2012
Saturday, April 28, 2012
Sunday, April 29, 2012
Thursday, May 3, 2012
Friday, May 4, 2012
Tuesday, May 1, 2012
 
 
Friday, May 4, 2012
Monday, May 7, 2012
Wednesday, May 2, 2012
 
 
Monday, May 7, 2012
Tuesday, May 8, 2012
Thursday, May 3, 2012
 
 
Tuesday, May 8, 2012
Wednesday, May 9, 2012
Monday, May 7, 2012
 
 
Wednesday, May 9, 2012
Thursday, May 10, 2012
Friday, May 4, 2012
Saturday, May 5, 2012
Sunday, May 6, 2012
Thursday, May 10, 2012
Friday, May 11, 2012
Tuesday, May 8, 2012
 
 
Friday, May 11, 2012
Monday, May 14, 2012
Wednesday, May 9, 2012
 
 
Monday, May 14, 2012
Tuesday, May 15, 2012
Thursday, May 10, 2012
 
 
Tuesday, May 15, 2012
Wednesday, May 16, 2012
Monday, May 14, 2012
 
 
Wednesday, May 16, 2012
Thursday, May 17, 2012
Friday, May 11, 2012
Saturday, May 12, 2012
Sunday, May 13, 2012
Thursday, May 17, 2012
Friday, May 18, 2012
Tuesday, May 15, 2012
 
 
Friday, May 18, 2012
Monday, May 21, 2012
Wednesday, May 16, 2012
 
 
Monday, May 21, 2012
Tuesday, May 22, 2012
Thursday, May 17, 2012
 
 
Tuesday, May 22, 2012
Wednesday, May 23, 2012
Monday, May 21, 2012
 
 
Wednesday, May 23, 2012
Thursday, May 24, 2012
Friday, May 18, 2012
Saturday, May 19, 2012
Sunday, May 20, 2012
Thursday, May 24, 2012
Friday, May 25, 2012
Tuesday, May 22, 2012
 
 
Friday, May 25, 2012
Tuesday, May 29, 2012
Wednesday, May 23, 2012
 
 
Tuesday, May 29, 2012
Wednesday, May 30, 2012
Thursday, May 24, 2012
 
 
Wednesday, May 30, 2012
Thursday, May 31, 2012
Friday, May 25, 2012
Saturday, May 26, 2012
Sunday, May 27, 2012
Thursday, May 31, 2012
Friday, June 1, 2012





--------------------------------------------------------------------------------



Tuesday, May 29, 2012
 
 
Friday, June 1, 2012
Monday, June 4, 2012
Wednesday, May 30, 2012
 
 
Monday, June 4, 2012
Tuesday, June 5, 2012
Thursday, May 31, 2012
 
 
Tuesday, June 5, 2012
Wednesday, June 6, 2012
Monday, June 4, 2012
 
 
Wednesday, June 6, 2012
Thursday, June 7, 2012
Friday, June 1, 2012
Saturday, June 2, 2012
Sunday, June 3, 2012
Thursday, June 7, 2012
Friday, June 8, 2012
Tuesday, June 5, 2012
 
 
Friday, June 8, 2012
Monday, June 11, 2012
Wednesday, June 6, 2012
 
 
Monday, June 11, 2012
Tuesday, June 12, 2012
Thursday, June 7, 2012
 
 
Tuesday, June 12, 2012
Wednesday, June 13, 2012





NY2-684202

Schedule G-10





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Monday, June 11, 2012
 
 
Wednesday, June 13, 2012
Thursday, June 14, 2012
Friday, June 8, 2012
Saturday, June 9, 2012
Sunday, June 10, 2012
Thursday, June 14, 2012
Friday, June 15, 2012
Tuesday, June 12, 2012
 
 
Friday, June 15, 2012
Monday, June 18, 2012
Wednesday, June 13, 2012
 
 
Monday, June 18, 2012
Tuesday, June 19, 2012
Thursday, June 14, 2012
 
 
Tuesday, June 19, 2012
Wednesday, June 20, 2012
Monday, June 18, 2012
 
 
Wednesday, June 20, 2012
Thursday, June 21, 2012
Friday, June 15, 2012
Saturday, June 16, 2012
Sunday, June 17, 2012
Thursday, June 21, 2012
Friday, June 22, 2012
Tuesday, June 19, 2012
 
 
Friday, June 22, 2012
Monday, June 25, 2012
Wednesday, June 20, 2012
 
 
Monday, June 25, 2012
Tuesday, June 26, 2012
Thursday, June 21, 2012
 
 
Tuesday, June 26, 2012
Wednesday, June 27, 2012
Monday, June 25, 2012
 
 
Wednesday, June 27, 2012
Thursday, June 28, 2012
Friday, June 22, 2012
Saturday, June 23, 2012
Sunday, June 24, 2012
Thursday, June 28, 2012
Friday, June 29, 2012
Tuesday, June 26, 2012
 
 
Friday, June 29, 2012
Monday, July 2, 2012
Wednesday, June 27, 2012
 
 
Monday, July 2, 2012
Tuesday, July 3, 2012
Thursday, June 28, 2012
 
 
Tuesday, July 3, 2012
Thursday, July 5, 2012
Friday, June 29, 2012
Saturday, June 30, 2012
Sunday, July 1, 2012
Thursday, July 5, 2012
Friday, July 6, 2012
Monday, July 2, 2012
 
 
Friday, July 6, 2012
Monday, July 9, 2012
Tuesday, July 3, 2012
 
 
Monday, July 9, 2012
Tuesday, July 10, 2012
Thursday, July 5, 2012
 
 
Tuesday, July 10, 2012
Wednesday, July 11, 2012
Monday, July 9, 2012
 
 
Wednesday, July 11, 2012
Thursday, July 12, 2012
Friday, July 6, 2012
Saturday, July 7, 2012
Sunday, July 8, 2012
Thursday, July 12, 2012
Friday, July 13, 2012
Tuesday, July 10, 2012
 
 
Friday, July 13, 2012
Monday, July 16, 2012
Wednesday, July 11, 2012
 
 
Monday, July 16, 2012
Tuesday, July 17, 2012
Thursday, July 12, 2012
 
 
Tuesday, July 17, 2012
Wednesday, July 18, 2012
Monday, July 16, 2012
 
 
Wednesday, July 18, 2012
Thursday, July 19, 2012





--------------------------------------------------------------------------------



Friday, July 13, 2012
Saturday, July 14, 2012
Sunday, July 15, 2012
Thursday, July 19, 2012
Friday, July 20, 2012
Tuesday, July 17, 2012
 
 
Friday, July 20, 2012
Monday, July 23, 2012
Wednesday, July 18, 2012
 
 
Monday, July 23, 2012
Tuesday, July 24, 2012
Thursday, July 19, 2012
 
 
Tuesday, July 24, 2012
Wednesday, July 25, 2012
Monday, July 23, 2012
 
 
Wednesday, July 25, 2012
Thursday, July 26, 2012
Friday, July 20, 2012
Saturday, July 21, 2012
Sunday, July 22, 2012
Thursday, July 26, 2012
Friday, July 27, 2012





NY2-684202

Schedule G-11





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, July 24, 2012
 
 
Friday, July 27, 2012
Monday, July 30, 2012
Wednesday, July 25, 2012
 
 
Monday, July 30, 2012
Tuesday, July 31, 2012
Thursday, July 26, 2012
 
 
Tuesday, July 31, 2012
Wednesday, August 1, 2012
Monday, July 30, 2012
 
 
Wednesday, August 1, 2012
Thursday, August 2, 2012
Friday, July 27, 2012
Saturday, July 28, 2012
Sunday, July 29, 2012
Thursday, August 2, 2012
Friday, August 3, 2012
Tuesday, July 31, 2012
 
 
Friday, August 3, 2012
Monday, August 6, 2012
Wednesday, August 1, 2012
 
 
Monday, August 6, 2012
Tuesday, August 7, 2012
Thursday, August 2, 2012
 
 
Tuesday, August 7, 2012
Wednesday, August 8, 2012
Monday, August 6, 2012
 
 
Wednesday, August 8, 2012
Thursday, August 9, 2012
Friday, August 3, 2012
Saturday, August 4, 2012
Sunday, August 5, 2012
Thursday, August 9, 2012
Friday, August 10, 2012
Tuesday, August 7, 2012
 
 
Friday, August 10, 2012
Monday, August 13, 2012
Wednesday, August 8, 2012
 
 
Monday, August 13, 2012
Tuesday, August 14, 2012
Thursday, August 9, 2012
 
 
Tuesday, August 14, 2012
Wednesday, August 15, 2012
Monday, August 13, 2012
 
 
Wednesday, August 15, 2012
Thursday, August 16, 2012
Friday, August 10, 2012
Saturday, August 11, 2012
Sunday, August 12, 2012
Thursday, August 16, 2012
Friday, August 17, 2012
Tuesday, August 14, 2012
 
 
Friday, August 17, 2012
Monday, August 20, 2012
Wednesday, August 15, 2012
 
 
Monday, August 20, 2012
Tuesday, August 21, 2012
Thursday, August 16, 2012
 
 
Tuesday, August 21, 2012
Wednesday, August 22, 2012
Monday, August 20, 2012
 
 
Wednesday, August 22, 2012
Thursday, August 23, 2012
Friday, August 17, 2012
Saturday, August 18, 2012
Sunday, August 19, 2012
Thursday, August 23, 2012
Friday, August 24, 2012
Tuesday, August 21, 2012
 
 
Friday, August 24, 2012
Monday, August 27, 2012
Wednesday, August 22, 2012
 
 
Monday, August 27, 2012
Tuesday, August 28, 2012
Thursday, August 23, 2012
 
 
Tuesday, August 28, 2012
Wednesday, August 29, 2012





--------------------------------------------------------------------------------



Monday, August 27, 2012
 
 
Wednesday, August 29, 2012
Thursday, August 30, 2012
Friday, August 24, 2012
Saturday, August 25, 2012
Sunday, August 26, 2012
Thursday, August 30, 2012
Friday, August 31, 2012
Tuesday, August 28, 2012
 
 
Friday, August 31, 2012
Tuesday, September 4, 2012
Wednesday, August 29, 2012
 
 
Tuesday, September 4, 2012
Wednesday, September 5, 2012


Thursday, August 30, 2012
 
 
Wednesday, September 05,
2012


Thursday, September 06, 2012
Friday, August 31, 2012
Saturday, September 1, 2012
Sunday, September 2, 2012
Thursday, September 6, 2012
Friday, September 7, 2012
Tuesday, September 4, 2012
 
 
Friday, September 7, 2012
Monday, September 10, 2012





NY2-684202

Schedule G-12





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Wednesday, September 5, 2012
 
 
Monday, September 10, 2012
Tuesday, September 11, 2012
Thursday, September 6, 2012
 
 
Tuesday, September 11, 2012
Wednesday, September 12, 2012


Monday, September 10, 2012
 
 
Wednesday, September 12,
2012


Thursday, September 13, 2012
Friday, September 7, 2012
Saturday, September 8, 2012
Sunday, September 9, 2012
Thursday, September 13, 2012
Friday, September 14, 2012
Tuesday, September 11, 2012
 
 
Friday, September 14, 2012
Monday, September 17, 2012
Wednesday, September 12, 2012
 
 
Monday, September 17, 2012
Tuesday, September 18, 2012
Thursday, September 13, 2012
 
 
Tuesday, September 18, 2012
Wednesday, September 19, 2012


Monday, September 17, 2012
 
 
Wednesday, September 19,
2012


Thursday, September 20, 2012
Friday, September 14, 2012
Saturday, September 15, 2012
Sunday, September 16, 2012
Thursday, September 20, 2012
Friday, September 21, 2012
Tuesday, September 18, 2012
 
 
Friday, September 21, 2012
Monday, September 24, 2012
Wednesday, September 19, 2012
 
 
Monday, September 24, 2012
Tuesday, September 25, 2012
Thursday, September 20, 2012
 
 
Tuesday, September 25, 2012
Wednesday, September 26, 2012


Monday, September 24, 2012
 
 
Wednesday, September 26,
2012


Thursday, September 27, 2012
Friday, September 21, 2012
Saturday, September 22, 2012
Sunday, September 23, 2012
Thursday, September 27, 2012
Friday, September 28, 2012
Tuesday, September 25, 2012
 
 
Friday, September 28, 2012
Monday, October 1, 2012
Wednesday, September 26, 2012
 
 
Monday, October 1, 2012
Tuesday, October 2, 2012
Thursday, September 27, 2012
 
 
Tuesday, October 2, 2012
Wednesday, October 3, 2012
Monday, October 1, 2012
 
 
Wednesday, October 3, 2012
Thursday, October 4, 2012


Friday, September 28, 2012


Saturday, September 29, 2012
Sunday, September 30,
2012


Thursday, October 04, 2012


Friday, October 05, 2012
Tuesday, October 2, 2012
 
 
Friday, October 5, 2012
Tuesday, October 9, 2012
Wednesday, October 3, 2012
 
 
Tuesday, October 9, 2012
Wednesday, October 10, 2012
Thursday, October 4, 2012
 
 
Wednesday, October 10, 2012
Thursday, October 11, 2012
Friday, October 5, 2012
Saturday, October 6, 2012
Sunday, October 7, 2012
Thursday, October 11, 2012
Friday, October 12, 2012
Tuesday, October 9, 2012
 
 
Friday, October 12, 2012
Monday, October 15, 2012
Wednesday, October 10, 2012
 
 
Monday, October 15, 2012
Tuesday, October 16, 2012
Thursday, October 11, 2012
 
 
Tuesday, October 16, 2012
Wednesday, October 17, 2012
Monday, October 15, 2012
 
 
Wednesday, October 17, 2012
Thursday, October 18, 2012
Friday, October 12, 2012
Saturday, October 13, 2012
Sunday, October 14, 2012
Thursday, October 18, 2012
Friday, October 19, 2012







NY2-684202





--------------------------------------------------------------------------------



 

Schedule G-13





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, October 16, 2012
 
 
Friday, October 19, 2012
Monday, October 22, 2012
Wednesday, October 17, 2012
 
 
Monday, October 22, 2012
Tuesday, October 23, 2012
Thursday, October 18, 2012
 
 
Tuesday, October 23, 2012
Wednesday, October 24, 2012
Monday, October 22, 2012
 
 
Wednesday, October 24, 2012
Thursday, October 25, 2012
Friday, October 19, 2012
Saturday, October 20, 2012
Sunday, October 21, 2012
Thursday, October 25, 2012
Friday, October 26, 2012
Tuesday, October 23, 2012
 
 
Friday, October 26, 2012
Monday, October 29, 2012
Wednesday, October 24, 2012
 
 
Monday, October 29, 2012
Tuesday, October 30, 2012
Thursday, October 25, 2012
 
 
Tuesday, October 30, 2012
Wednesday, October 31, 2012
Monday, October 29, 2012
 
 
Wednesday, October 31, 2012
Thursday, November 1, 2012
Friday, October 26, 2012
Saturday, October 27, 2012
Sunday, October 28, 2012
Thursday, November 1, 2012
Friday, November 2, 2012
Tuesday, October 30, 2012
 
 
Friday, November 2, 2012
Monday, November 5, 2012
Wednesday, October 31, 2012
 
 
Monday, November 5, 2012
Tuesday, November 6, 2012
Thursday, November 1, 2012
 
 
Tuesday, November 6, 2012
Wednesday, November 7, 2012
Monday, November 5, 2012
 
 
Wednesday, November 7, 2012
Thursday, November 8, 2012
Friday, November 2, 2012
Saturday, November 3, 2012
Sunday, November 4, 2012
Thursday, November 8, 2012
Friday, November 9, 2012
Tuesday, November 6, 2012
 
 
Friday, November 9, 2012
Tuesday, November 13, 2012
Wednesday, November 7, 2012
 
 
Tuesday, November 13, 2012
Wednesday, November 14, 2012
Thursday, November 8, 2012
 
 
Wednesday, November 14, 2012
Thursday, November 15, 2012
Friday, November 9, 2012
Saturday, November 10, 2012
Sunday, November 11, 2012
Thursday, November 15, 2012
Friday, November 16, 2012
Tuesday, November 13, 2012
 
 
Friday, November 16, 2012
Monday, November 19, 2012
Wednesday, November 14, 2012
 
 
Monday, November 19, 2012
Tuesday, November 20, 2012
Thursday, November 15, 2012
 
 
Tuesday, November 20, 2012
Wednesday, November 21, 2012
Friday, November 16, 2012
Saturday, November 17, 2012
Sunday, November 18, 2012
Wednesday, November 21, 2012
Friday, November 23, 2012
Monday, November 19, 2012
 
 
Friday, November 23, 2012
Monday, November 26, 2012
Tuesday, November 20, 2012
 
 
Monday, November 26, 2012
Tuesday, November 27, 2012
Friday, November 23, 2012
 
 
Tuesday, November 27, 2012
Wednesday, November 28, 2012
Monday, November 26, 2012
 
 
Wednesday, November 28, 2012
Thursday, November 29, 2012
Friday, November 23, 2012
Saturday, November 24, 2012
Sunday, November 25, 2012
Thursday, November 29, 2012
Friday, November 30, 2012





--------------------------------------------------------------------------------



Tuesday, November 27, 2012
 
 
Friday, November 30, 2012
Monday, December 3, 2012
Wednesday, November 28, 2012
 
 
Monday, December 3, 2012
Tuesday, December 4, 2012
Thursday, November 29, 2012
 
 
Tuesday, December 4, 2012
Wednesday, December 5, 2012





NY2-684202

Schedule G-14





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Monday, December 3, 2012
 
 
Wednesday, December 5, 2012
Thursday, December 6, 2012
Friday, November 30, 2012
Saturday, December 1, 2012
Sunday, December 2, 2012
Thursday, December 6, 2012
Friday, December 7, 2012
Tuesday, December 4, 2012
 
 
Friday, December 7, 2012
Monday, December 10, 2012
Wednesday, December 5, 2012
 
 
Monday, December 10, 2012
Tuesday, December 11, 2012
Thursday, December 6, 2012
 
 
Tuesday, December 11, 2012
Wednesday, December 12, 2012
Monday, December 10, 2012
 
 
Wednesday, December 12, 2012
Thursday, December 13, 2012
Friday, December 7, 2012
Saturday, December 8, 2012
Sunday, December 9, 2012
Thursday, December 13, 2012
Friday, December 14, 2012
Tuesday, December 11, 2012
 
 
Friday, December 14, 2012
Monday, December 17, 2012
Wednesday, December 12, 2012
 
 
Monday, December 17, 2012
Tuesday, December 18, 2012
Thursday, December 13, 2012
 
 
Tuesday, December 18, 2012
Wednesday, December 19, 2012
Monday, December 17, 2012
 
 
Wednesday, December 19, 2012
Thursday, December 20, 2012
Friday, December 14, 2012
Saturday, December 15, 2012
Sunday, December 16, 2012
Thursday, December 20, 2012
Friday, December 21, 2012
Tuesday, December 18, 2012
 
 
Friday, December 21, 2012
Monday, December 24, 2012
Wednesday, December 19, 2012
 
 
Monday, December 24, 2012
Wednesday, December 26, 2012
Thursday, December 20, 2012
 
 
Wednesday, December 26, 2012
Thursday, December 27, 2012
Friday, December 21, 2012
Saturday, December 22, 2012
Sunday, December 23, 2012
Thursday, December 27, 2012
Friday, December 28, 2012
Monday, December 24, 2012
 
 
Friday, December 28, 2012
Monday, December 31, 2012
Thursday, December 27, 2012
 
 
Monday, December 31, 2012
Wednesday, January 2, 2013
Monday, December 31, 2012
 
 
Wednesday, January 2, 2013
Thursday, January 3, 2013
Friday, December 28, 2012
Saturday, December 29, 2012
Sunday, December 30, 2012
Thursday, January 3, 2013
Friday, January 4, 2013
Tuesday, January 1, 2013
 
 
Friday, January 4, 2013
Monday, January 7, 2013
Wednesday, January 2, 2013
 
 
Monday, January 7, 2013
Tuesday, January 8, 2013
Thursday, January 3, 2013
 
 
Tuesday, January 8, 2013
Wednesday, January 9, 2013
Monday, January 7, 2013
 
 
Wednesday, January 9, 2013
Thursday, January 10, 2013
Friday, January 4, 2013
Saturday, January 5, 2013
Sunday, January 6, 2013
Thursday, January 10, 2013
Friday, January 11, 2013
Tuesday, January 8, 2013
 
 
Friday, January 11, 2013
Monday, January 14, 2013
Wednesday, January 9, 2013
 
 
Monday, January 14, 2013
Tuesday, January 15, 2013
Thursday, January 10, 2013
 
 
Tuesday, January 15, 2013
Wednesday, January 16, 2013
Monday, January 14, 2013
 
 
Wednesday, January 16, 2013
Thursday, January 17, 2013
Friday, January 11, 2013
Saturday, January 12, 2013
Sunday, January 13, 2013
Thursday, January 17, 2013
Friday, January 18, 2013
Tuesday, January 15, 2013
 
 
Friday, January 18, 2013
Tuesday, January 22, 2013





--------------------------------------------------------------------------------







NY2-684202

Schedule G-15





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Wednesday, January 16, 2013
 
 
Tuesday, January 22, 2013
Wednesday, January 23, 2013
Thursday, January 17, 2013
 
 
Wednesday, January 23, 2013
Thursday, January 24, 2013
Friday, January 18, 2013
Saturday, January 19, 2013
Sunday, January 20, 2013
Thursday, January 24, 2013
Friday, January 25, 2013
Tuesday, January 22, 2013
 
 
Friday, January 25, 2013
Monday, January 28, 2013
Wednesday, January 23, 2013
 
 
Monday, January 28, 2013
Tuesday, January 29, 2013
Thursday, January 24, 2013
 
 
Tuesday, January 29, 2013
Wednesday, January 30, 2013
Monday, January 28, 2013
 
 
Wednesday, January 30, 2013
Thursday, January 31, 2013
Friday, January 25, 2013
Saturday, January 26, 2013
Sunday, January 27, 2013
Thursday, January 31, 2013
Friday, February 1, 2013
Tuesday, January 29, 2013
 
 
Friday, February 1, 2013
Monday, February 4, 2013
Wednesday, January 30, 2013
 
 
Monday, February 4, 2013
Tuesday, February 5, 2013
Thursday, January 31, 2013
 
 
Tuesday, February 5, 2013
Wednesday, February 6, 2013
Monday, February 4, 2013
 
 
Wednesday, February 6, 2013
Thursday, February 7, 2013
Friday, February 1, 2013
Saturday, February 2, 2013
Sunday, February 3, 2013
Thursday, February 7, 2013
Friday, February 8, 2013
Tuesday, February 5, 2013
 
 
Friday, February 8, 2013
Monday, February 11, 2013
Wednesday, February 6, 2013
 
 
Monday, February 11, 2013
Tuesday, February 12, 2013
Thursday, February 7, 2013
 
 
Tuesday, February 12, 2013
Wednesday, February 13, 2013
Monday, February 11, 2013
 
 
Wednesday, February 13, 2013
Thursday, February 14, 2013
Friday, February 8, 2013
Saturday, February 9, 2013
Sunday, February 10, 2013
Thursday, February 14, 2013
Friday, February 15, 2013
Tuesday, February 12, 2013
 
 
Friday, February 15, 2013
Tuesday, February 19, 2013
Wednesday, February 13, 2013
 
 
Tuesday, February 19, 2013
Wednesday, February 20, 2013
Thursday, February 14, 2013
 
 
Wednesday, February 20, 2013
Thursday, February 21, 2013
Friday, February 15, 2013
Saturday, February 16, 2013
Sunday, February 17, 2013
Thursday, February 21, 2013
Friday, February 22, 2013
Tuesday, February 19, 2013
 
 
Friday, February 22, 2013
Monday, February 25, 2013
Wednesday, February 20, 2013
 
 
Monday, February 25, 2013
Tuesday, February 26, 2013
Thursday, February 21, 2013
 
 
Tuesday, February 26, 2013
Wednesday, February 27, 2013
Monday, February 25, 2013
 
 
Wednesday, February 27, 2013
Thursday, February 28, 2013
Friday, February 22, 2013
Saturday, February 23, 2013
Sunday, February 24, 2013
Thursday, February 28, 2013
Friday, March 1, 2013





--------------------------------------------------------------------------------



Tuesday, February 26, 2013
 
 
Friday, March 1, 2013
Monday, March 4, 2013
Wednesday, February 27, 2013
 
 
Monday, March 4, 2013
Tuesday, March 5, 2013
Thursday, February 28, 2013
 
 
Tuesday, March 5, 2013
Wednesday, March 6, 2013
Monday, March 4, 2013
 
 
Wednesday, March 6, 2013
Thursday, March 7, 2013





NY2-684202

Schedule G-16





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Friday, March 1, 2013
Saturday, March 2, 2013
Sunday, March 3, 2013
Thursday, March 7, 2013
Friday, March 8, 2013
Tuesday, March 5, 2013
 
 
Friday, March 8, 2013
Monday, March 11, 2013
Wednesday, March 6, 2013
 
 
Monday, March 11, 2013
Tuesday, March 12, 2013
Thursday, March 7, 2013
 
 
Tuesday, March 12, 2013
Wednesday, March 13, 2013
Monday, March 11, 2013
 
 
Wednesday, March 13, 2013
Thursday, March 14, 2013
Friday, March 8, 2013
Saturday, March 9, 2013
Sunday, March 10, 2013
Thursday, March 14, 2013
Friday, March 15, 2013
Tuesday, March 12, 2013
 
 
Friday, March 15, 2013
Monday, March 18, 2013
Wednesday, March 13, 2013
 
 
Monday, March 18, 2013
Tuesday, March 19, 2013
Thursday, March 14, 2013
 
 
Tuesday, March 19, 2013
Wednesday, March 20, 2013
Monday, March 18, 2013
 
 
Wednesday, March 20, 2013
Thursday, March 21, 2013
Friday, March 15, 2013
Saturday, March 16, 2013
Sunday, March 17, 2013
Thursday, March 21, 2013
Friday, March 22, 2013
Tuesday, March 19, 2013
 
 
Friday, March 22, 2013
Monday, March 25, 2013
Wednesday, March 20, 2013
 
 
Monday, March 25, 2013
Tuesday, March 26, 2013
Thursday, March 21, 2013
 
 
Tuesday, March 26, 2013
Wednesday, March 27, 2013
Monday, March 25, 2013
 
 
Wednesday, March 27, 2013
Thursday, March 28, 2013
Friday, March 22, 2013
Saturday, March 23, 2013
Sunday, March 24, 2013
Wednesday, March 27, 2013
Thursday, March 28, 2013
Tuesday, March 26, 2013
 
 
Thursday, March 28, 2013
Monday, April 1, 2013
Wednesday, March 27, 2013
 
 
Monday, April 1, 2013
Tuesday, April 2, 2013
Thursday, March 28, 2013
 
 
Tuesday, April 2, 2013
Wednesday, April 3, 2013
Monday, April 1, 2013
 
 
Wednesday, April 3, 2013
Thursday, April 4, 2013
Friday, March 29, 2013
Saturday, March 30, 2013
Sunday, March 31, 2013
Thursday, April 4, 2013
Friday, April 5, 2013
Tuesday, April 2, 2013
 
 
Friday, April 5, 2013
Monday, April 8, 2013
Wednesday, April 3, 2013
 
 
Monday, April 8, 2013
Tuesday, April 9, 2013
Thursday, April 4, 2013
 
 
Tuesday, April 9, 2013
Wednesday, April 10, 2013
Monday, April 8, 2013
 
 
Wednesday, April 10, 2013
Thursday, April 11, 2013
Friday, April 5, 2013
Saturday, April 6, 2013
Sunday, April 7, 2013
Thursday, April 11, 2013
Friday, April 12, 2013
Tuesday, April 9, 2013
 
 
Friday, April 12, 2013
Monday, April 15, 2013





--------------------------------------------------------------------------------



Wednesday, April 10, 2013
 
 
Monday, April 15, 2013
Tuesday, April 16, 2013
Thursday, April 11, 2013
 
 
Tuesday, April 16, 2013
Wednesday, April 17, 2013
Monday, April 15, 2013
 
 
Wednesday, April 17, 2013
Thursday, April 18, 2013
Friday, April 12, 2013
Saturday, April 13, 2013
Sunday, April 14, 2013
Thursday, April 18, 2013
Friday, April 19, 2013





NY2-684202

Schedule G-17





--------------------------------------------------------------------------------





Day 1 Flow Data For :
Day 2 Flow Data For :
Day 3 Flow Data For :
Invoice Date
Payment Date
Tuesday, April 16, 2013
 
 
Friday, April 19, 2013
Monday, April 22, 2013
Wednesday, April 17, 2013
 
 
Monday, April 22, 2013
Tuesday, April 23, 2013
Thursday, April 18, 2013
 
 
Tuesday, April 23, 2013
Wednesday, April 24, 2013
Monday, April 22, 2013
 
 
Wednesday, April 24, 2013
Thursday, April 25, 2013
Friday, April 19, 2013
Saturday, April 20, 2013
Sunday, April 21, 2013
Thursday, April 25, 2013
Friday, April 26, 2013
Tuesday, April 23, 2013
 
 
Friday, April 26, 2013
Monday, April 29, 2013
Wednesday, April 24, 2013
 
 
Monday, April 29, 2013
Tuesday, April 30, 2013
Thursday, April 25, 2013
 
 
Tuesday, April 30, 2013
Wednesday, May 1, 2013
Monday, April 29, 2013
 
 
Wednesday, May 1, 2013
Thursday, May 2, 2013
Friday, April 26, 2013
Saturday, April 27, 2013
Sunday, April 28, 2013
Thursday, May 2, 2013
Friday, May 3, 2013
Tuesday, April 30, 2013
 
 
Friday, May 3, 2013
Monday, May 6, 2013
Wednesday, May 1, 2013
 
 
Monday, May 6, 2013
Tuesday, May 7, 2013
Thursday, May 2, 2013
 
 
Tuesday, May 7, 2013
Wednesday, May 8, 2013
Monday, May 6, 2013
 
 
Wednesday, May 8, 2013
Thursday, May 9, 2013
Friday, May 3, 2013
Saturday, May 4, 2013
Sunday, May 5, 2013
Thursday, May 9, 2013
Friday, May 10, 2013
Tuesday, May 7, 2013
 
 
Friday, May 10, 2013
Monday, May 13, 2013
Wednesday, May 8, 2013
 
 
Monday, May 13, 2013
Tuesday, May 14, 2013
Thursday, May 9, 2013
 
 
Tuesday, May 14, 2013
Wednesday, May 15, 2013
Monday, May 13, 2013
 
 
Wednesday, May 15, 2013
Thursday, May 16, 2013
Friday, May 10, 2013
Saturday, May 11, 2013
Sunday, May 12, 2013
Thursday, May 16, 2013
Friday, May 17, 2013
Tuesday, May 14, 2013
 
 
Friday, May 17, 2013
Monday, May 20, 2013
Wednesday, May 15, 2013
 
 
Monday, May 20, 2013
Tuesday, May 21, 2013
Thursday, May 16, 2013
 
 
Tuesday, May 21, 2013
Wednesday, May 22, 2013





--------------------------------------------------------------------------------



Monday, May 20, 2013
 
 
Wednesday, May 22, 2013
Thursday, May 23, 2013
Friday, May 17, 2013
Saturday, May 18, 2013
Sunday, May 19, 2013
Thursday, May 23, 2013
Friday, May 24, 2013
Tuesday, May 21, 2013
 
 
Friday, May 24, 2013
Tuesday, May 28, 2013
Wednesday, May 22, 2013
 
 
Tuesday, May 28, 2013
Wednesday, May 29, 2013
Thursday, May 23, 2013
 
 
Wednesday, May 29, 2013
Thursday, May 30, 2013
Friday, May 24, 2013
Saturday, May 25, 2013
Sunday, May 26, 2013
Thursday, May 30, 2013
Friday, May 31, 2013
Tuesday, May 28, 2013
 
 
Friday, May 31, 2013
Monday, June 3, 2013







--------------------------------------------------------------------------------



 
Schedule H


Form of Inventory Reports


BSR Tank Inventory Report
 
For: Tuesday, February 15, 2011
BIG SPRING REFINERY -- TANK INVENTORIES
 
 
 
OPERATING DATE --
2/15
 
 
 
 
MAX. MAX.
AMOUNT
TODAYS
PREV.
DELTA TOTAL HEEL HEEL
AVAIL.
SAFEFILL SAFEFILL
CAP. CAP.
UNDER
SAFE FILL
TANK NO. PRODUCT GAUGE
BBLS
BBLS BARRELS FEET BARRELS
BARRELS
FEET BARRELS
BARRELS
125 TK UL P/L ONLY 6.67
4,821
(1,763) 3,058 5.50 2,739
319
34.0 18,754
15,696
122 TK UL P/L ONLY 24.17
17,327
(5,208) 12,119 5.50 2,723
9,397
34.0 18,451
6,332
185 TK UL-DOCKS&P/L 5.50
20,549
(17,323) 3,226 5.50 3,223
3
40.0 28,035
24,809
184 TK UL-DOCKS&P/L 26.17
9,622
6,490 16,112 5.50 3,405
12,708
40.0 28,033
11,921
3131 TK UL-DOCKS&P/L 21.50
7,605
21,919 29,524 5.50 7,139
22,385
40.0 51,920
22,396
123 TK PUL-P/L 6.83
4,083
0 4,083 6.50 3,874
209
40.0 27,545
23,462
128 TK PUL-DOCKS&P/L 11.83
5,789
(693) 5,096 4.50 2,075
3,022
35.0 17,759
12,663
TOTAL FINISHED GASOLINE
 
3,422 73,218 25,177
48,042
190,496
117,278
3132 TK DIESEL 15.92
5,745
16,300 22,045 2.00 2,794
19,251
38.3 53,441
31,396
126 TK DIESEL 6.42
25,431
(14,585) 10,846 2.00 3,385
7,461
46.0 80,960
70,114
322 TK DIESEL RUNDOWN 0.00
0
0 0 0.50 126
(126)
38.0 9,594
9,594
327 TK DIESEL RUNDOWN 2.50
706
0 706 0.50 142
564
33.0 9,346
8,640
TOTAL FINISHED DIESEL
 
1,715 33,597 6,447
27,150
153,341
119,744
72 TANK OLEFINS 9.67
1,020
(398) 622 6.00 516
106
27.2 2,506
1,884
73 TANK ISOBUTANE 31.42
6,999
471 7,470 6.00 1,289
6,181
38.0 8,000
530
321 TK TOLUENE 14.83
4113
(504) 3,609 5.00 1,247
2,362
33.5 8,358
4,749
183 TK CAT GASOLINE 8.50
16,657
(2,961) 13,696 6.60 11,116
2,580
41.5 72,956
59,260
351 TK REFORMATE 22.00
27,893
(3,397) 24,496 7.00 7,865
16,631
44.0 49,438
24,942
353 TK RAFFINATE 15.25
8,877
418 9,295 8.60 5,293
4,002
42.5 28,598
19,303
2002 TK ALKYLATE 13.92
9,234
(57) 9,177 7.00 4,746
4,431
44.0 29,831
20,654
124 TK FAS-104 14.67
3,984
(442) 3,542 4.50 973.76
2,568
37.3 9,248
5,706
75 TK PENTANE 10.08
1,966
(792) 1,174 5.00 1,200
(26)
43.0 8,500
7,326
TOTAL GASOLINE INTER.
 
(7,231) 61,380 31,194
30,186
198,571
137,191
130 TK CARBON BLACK OIL 0.00
0
0 0 4.00 1,127
(1,127)
32.0 9,017
9,017
TOTAL CARBON BLACK OIL
 
0 0 1,127
(1,127)
9,017
9,017
216 TK LIGHT CYCLE OIL 12.08
1,053
0 1,053 0 29
1,024
0 1,556
503
TOTAL LIGHT CYCLE OIL
 
0 1,053 29
1,024
0 1,556
503






--------------------------------------------------------------------------------



109 TK KEROSENE 8.42
1,108
1,273 2,381 1.50 424
1,957
33.0 9,592
7,211
155 TK KEROSENE 25.25
14,044
1,779 15,823 2.00 1,254
14,569
45.0 28,215
12,392








--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule I


Big Spring Inventory Targets


Big Spring ending inventory targets
2/28/11 and 3/31/11 and 4/30/11




 


Big Spring
February 28, 2011
212,700
 
March 31, 2011
250,000
 
April 30, 20
11
250,000
Mesa
90,000
 
90,000
 
 
90,000
Crude
Total
302,700
 
340,000
 
 
340,000
Gasoline
Total
492,000
 
535,000
 
(1)
 


Jet


Total


52,000
 


56,000
 


(1)
 


Diesel


Total


163,000
 


180,000
 


(1)
 


Catfeed


Total


53,000
 


35,000
 
 


35,000


Slurry


Total


-
 


3,000
 


(1)
 


Slop


Total


23,000
 


23,000
 
 


28,000


Asphalt


Total


85,000
 


150,000
 
 


200,000


Zero Pen


Total


90,000
 


115,000
 
 


150,000


Propane


Total


7,000
 


5,000
 


(1)
 









(1) Aron to provide per deadlines in Schedule D














































--------------------------------------------------------------------------------









US 2333659v.1

Schedule I-1





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule J


Scheduling and Communications Protocol


CRUDE OIL AND FEEDSTOCKS


Trade Execution Protocol:
To the extent Alon requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available;
1) Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q.)
2) J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.
3) If any amendments are made to the original trade sheet, Company will provide
a final revised trade sheet for documentation.
4) All trade execution communications should be sent to J. Aron at:
(***)
Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to Company all J. Aron obligations of the Amended
and Restated Supply and Offtake Agreement. All scheduling communications to J.
Aron should be sent to: (***)

•
Upon receipt from the Company, nominate the Company’s monthly Crude Oil
requirements to third party Crude Oil suppliers in accordance with third party
terms and conditions / standard industry practice. (See template in Schedule Q)

• Upon receipt from the Company, promptly communicate to Third Parties Suppliers
any
changes or modifications to J. Aron’s prior nominations.
•
Upon receipt from the Company, communicate all nominations to or from third
parties for pipeline, barge and truck receipts or deliveries in accordance with
third party terms and conditions / standard industry practice.



Company shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement.

All scheduling communications to Company should be sent to: (***)
•
Provide J. Aron with all monthly Crude Oil Requirements in accordance with the
Amended and Restated Supply and Offtake Agreement and any third party Crude Oil
supplier’s terms and conditions.

In the event of a conflict, third party suppliers terms and conditions to
govern.
•
Promptly notify J. Aron of any changes or modifications to the monthly Crude Oil
requirements

•
Accept and clear J. Aron’s nominations for third party pipeline, barge and truck
receipts or deliveries.





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




PRODUCTS


Trade Execution Protocol for Included Transactions:
1) Company to provide J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q.)
2) J. Aron to confirm via e-mail acceptance of all economics & terms.
3) If any amendments are made to the original trade sheet, Company will provide
a final revised trade sheet for documentation.
4) All trade execution communications should be sent to J. Aron at:
(***)


Excluded Transactions Protocol:
5) Upon entering into an Excluded Transaction, J. Aron will provide to Company,
via email, a trade sheet(s), in the form of the Excluded Transaction Trade Sheet
(see template in Schedule T.).


Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Company all Aron obligations of the Supply
and Offtake Agreement. All scheduling communications to J. Aron should be sent
to:

(***)
•
Nominate all Refined Product nominations to Company in accordance with standard
industry practice. (See template in Schedule Q)

• Promptly communicate to Company any changes or modifications to Aron’s prior
nominations
•
Communicate nominations to or from all third parties for pipeline, barge and
truck receipts or deliveries.



Company shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Aron all Company obligations of the Supply
and Offtake Agreement. All scheduling communications to Company should be sent
to: (***)

•
Accept and confirm and when applicable, provide origins, for all Refined Product
nominations to Aron in accordance with standard industry practice.

• Promptly communicate Companies acceptance to any changes or modifications to
Aron’s
nominations.
•
Company shall accept and confirm and when applicable, provide origins, for all
Product nominations to J. Aron in accordance with standard industry practice.

• Company shall promptly communicate their acceptance to any changes or
modifications
to J. Aron’s nominations.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule K


Monthly Excluded Transaction Fee Determination




Gasoline:
Set forth below are the Magellan Pipeline product designations of various grades
of gasoline: N/N8: Regular Unleaded Gasoline (Conventional)
Winter: 15 # RVP
Spring: Transition down (13.5 to 11.5 to 8.5) Summer: 9 # RVP
Fall: Transition up (10 to 11.5 to 13.5)


For all N grade sold in an Excluded Transaction, the per barrel Adjustment for
such gasoline shall equal to the product of:
[(a)‐(b)] Where:
a) The arithmetic average of the daily high and low quotation appearing in
"Platt's U.S.
Marketscan" in the section
“Midwest” , subsection Group 3, for the “Unleaded” quotation for each trading
day during the relevant delivery month.
b) the Long Product FIFO Price for gasoline for such delivery month.


For all N8 grade sold in the Excluded transaction, the per barrel Adjustment for
such gasoline shall equal to the product of:
[(a)‐(b)+(c)] Where:
a) The arithmetic average of the daily high and low quotation appearing in
"Platt's U.S.
Marketscan" in the section
“Midwest” , subsection Group 3, for the “Unleaded” quotation for each trading
day during the relevant delivery month.
b) The Long Product FIFO Price for gasoline for such delivery month. c) The
agreed upon trade differential between N and N8.






Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty‐two (42) net U.S. gallons, measured at 60° F.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
























Diesel:
X: Ultra Low Sulfur Diesel Fuel
For all diesel sold in an Excluded Transaction, the per barrel Adjustment for
such diesel shall equal to
the product of:
[(a)‐(b)+(c)] Where:
a) The arithmetic average of the daily high and low quotation appearing in
"Platt's U.S.
Marketscan" in the section
“Midwest” , subsection Group 3, for the “Unleaded” quotation for each trading
day during the relevant delivery month.
b) The Long Product FIFO Price for diesel for such delivery month.
c) USD (***) per BBL *


*Magellan charges a Diesel Handling charge of (***) per barrel that will apply
only to shipments of diesel products. It is to recover prudently incurred costs
necessary for the carrier to facilitate the handling of both high and low sulfur
diesel products.






Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty‐two (42) net U.S. gallons, measured at 60° F.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule L


Monthly Working Capital Adjustment




To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:


1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital
Balance” means, for any month, the sum of the Long Crude FIFO Value, the Short
Crude FIFO Value, all Long Product FIFO Values and all Short Product FIFO
Values, each as of the end of such month, which sum may be positive or negative.


2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus the greater of (i) (***) and (ii) (***). In
such case, the product of such positive amount and negative one shall be the
“Monthly Working Capital Adjustment” for such month, which shall represent an
amount due to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount.


As used above, LIBOR means, for any month, the rate for one-month deposits in
U.S. Dollars, as quoted on Reuters page LIBOR01 (or such other page as may
replace that page on that service) as of 11:00 a.m., London, England time, on
the second Business Day prior to such month; provided that if any such day is
not a London banking day, LIBOR for such day shall be LIBOR for the immediately
preceding London banking day. If such quote is not available, then LIBOR shall
be determined as the average of the rate at which overnight deposits in U.S.
Dollars are offered by leading banks in the London inter-bank market.




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule M


Notices




If to the Company, to:


Alon USA LP
7616 LBJ Freeway, Suite 300
Dallas, TX 75251
972-367-4000 (Main number)
General Notices:


(***)














Legal:
(***)



Chief Financial Officer:
(***)
Treasury:
(***)



Trading and Scheduling:


Crude Trading:
(***)



Products Trading / Orla to El Paso
Scheduler: (***)



Crude / Magellan Scheduler: (***)
Refinery Scheduler: (***)



(***)



Contract Administrator: (***)




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Payable and Billing:


Accounting Manager:
(***)
 



Products Accounting (Big Spring):
(***)





Crude Accounting:
(***)

Products Accounting (outside Big Spring):
(***)







Yield Accounting:
(***)






Refinery and Terminals:


Logistics:
(***)


If to Aron, to:


Trading and Sales:
(***) (***) (***)




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






Scheduling: Primary:
(***)




Alternate:


(***)






Outgoing Confirmations:


Primary: Alternate:


(***) (***)




Invoicing/Statements/Payments: Primary:


(***)








Alternate:
(***)








General Notices:


(***)




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule N


FIFO Balance Final Settlements




The “FIFO Balance Final Settlement” shall be determined as follows:


1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.


2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value”
shall equal:


(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)


3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude
Value” shall equal:


(Step-Out Price x Long Crude FIFO Position) – (Long Crude FIFO Value)


4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product
Value” shall equal:


(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)


5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product
Value” shall equal:


(Step-Out Price x Long Product FIFO Position) – (Long Product FIFO Value)


6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.


7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such
amount is due to the Company, it will be included therein as a negative numbers.




--------------------------------------------------------------------------------





Schedule O
Overall Gasoline Inventory x‐6 6/8 I6


 
Wichita
 
 
 
Leaving
Recv.
 
 
 
System
Other
Total Aron
Date
Production
Big Spring
Abilene
Falls
El Paso
Conoco
Duncan (D)
Orla
El Paso
Total Sales
Adjusted
Blendstock
Inventory
Gasolines
Gasoline

59,600 Crude avg
 
 
 
 
 
 
‐ 16,681 0 0 8,157 3,480 (97) 68,400 384,975 140,000 524,975
2/1/11
28,200
 
 
3,480
 
‐
2/2/11
25,200
 
 
5,235
ICE
‐
2,403
1,224
 
0
9,903
0
17,541
(311)
59,900
392,945
140,000
532,945
2/3/11
18,200
 
 
8,264
 
‐
1,700
4,244
 
0
4,159
31,399
14,123
(671)
59,900
397,693
140,000
537,693
2/4/11
18,200
 
 
8,988
 
5,525
3,114
4,235
moved from Jan
0
0
0
17,627
(661)
59,900
398,927
140,000
538,927
2/5/11
18,200
 
 
9,280
 
5,525
3,114
4,238
 
0
0
0
17,920
(716)
59,900
399,923
140,000
539,923
2/6/11
22,000
 
 
6,709
 
5,525
3,115
5,139
 
24,404
0
0
39,753
(512)
79,300
382,682
140,000
522,682
2/7/11
24,100
 
 
8,797
 
8,094
4,024
3,429
 
0
0
0
20,915
(678)
70,000
386,545
140,000
526,545
2/8/11
26,500
 
 
13,654
 
8,360
2,547
24,122
 
13,118
0
0
37,679
(849)
70,000
376,215
140,000
516,215
2/9/11
29,000
 
 
10,685
 
3,253
1,854
3,160
 
11,358
14,933
0
42,083
(719)
75,700
363,850
140,000
503,850
2/10/11
29,400
 
 
10,718
 
4,153
2,192
1,713
 
0
16,781
0
33,844
(782)
75,701
360,189
140,000
500,189
2/11/11
26,400
 
 
9,773
 
4,861
2,163
2,221
 
0
7,454
0
24,252
(654)
75,701
362,991
140,000
502,991
2/12/11
26,900
 
 
10,163
 
4,861
2,163
1,482
 
0
17,132
13,815
34,319
(633)
75,701
356,204
140,000
496,204
2/13/11
26,900
 
 
6,039
 
4,861
2,163
3,771
13,860
0
0
0
26,923
(553)
87,000
356,735
140,000
496,735
2/14/11
28,500
 
 
10,209
 
4,542
2,360
2,829
1,140
0
0
0
18,251
(713)
75,200
367,696
140,000
507,696
2/15/11
29,500
 
 
10,263
 
4,563
2,925
11,468
 
0
0
0
17,751
(797)
75,200
380,242
140,000
520,242
2/16/11
29,500
 
 
12,219
 
5,504
3,339
5,126
 
0
0
56,270
21,062
(869)
58,900
389,549
140,000
529,549
2/17/11
29,500
 
 
12,804
 
4,714
2,320
5,821
 
18,340
0
0
38,178
(965)
58,900
381,836
140,000
521,836
2/18/11
29,500
 
 
12,032
 
5,167
2,975
7,200
‐
6,159
0
0
26,333
(865)
58,900
385,868
140,000
525,868
2/19/11
31,200
 
 
9,247
 
5,167
2,975
7,200
 
0
28,000
0
45,389
(651)
58,900
372,330
140,000
512,330
2/20/11
31,200
 
 
7,572
 
5,167
2,975
4,200
10,000
0
0
0
25,714
(671)
58,900
378,487
140,000
518,487
2/21/11
31,200
 
 
10,824
 
4,765
3,600
4,200
 
0
0
28,000
19,189
(822)
105,000
391,320
140,000
531,320
2/22/11
31,200
 
 
11,516
 
5,061
4,004
14,783
 
0
25,000
0
45,581
(705)
100,000
377,644
105,000
482,644
2/23/11
33,500
 
 
11,656
 
5,470
4,479
5,685
 
0
0
25,000
21,605
(772)
100,000
390,312
105,000
495,312
2/24/11
33,500
 
 
10,566
 
4,378
3,119
4,200
10,000
15,260
31,788
0
75,111
(731)
100,000
362,410
105,000
467,410
2/25/11
33,500
 
 
10,300
 
6,000
3,000
4,200
 
9,740
0
0
29,040
(750)
100,000
367,620
95,000
462,620
2/26/11
33,500
 
 
10,300
 
6,000
3,000
4,200
 
0
0
31,788
19,300
(750)
100,000
382,570
93,800
476,370
2/27/11
33,500
 
 
10,300
 
6,000
3,000
5,225
 
0
28,000
0
47,300
(750)
100,000
369,520
92,600
462,120
2/28/11
33,500
 
 
10,300
 
6,000
3,000
17,271
 
0
0
0
19,300
(750)
100,000
384,470
91,400
475,870
 
791,500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
384,470
91,400
475,870
 
28,268
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Wichita
Leaving
Recv.




--------------------------------------------------------------------------------



System
Other
Total Aron


Date
Production
Big Spring
Abilene
Wichita
Falls
El Paso
Conoco
NuStar (NS) Duncan (D)
Leaving
Orla
Recv. El Paso
Total
Sales
Adjusted
 
 
System
Inventory
Other
Diesel
Total Aron
Diesel
Jet Prod
Jet Sales
Jet Invty
3/1/11
18,200
8,000
3,000
2,500
1,000
5,000
0
0
0
18,500
 
 
 
97,195
44,000
141,195
 
 
 
3/2/11
18,200
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
101,895
44,000
145,895
 
 
 
3/3/11
18,200
8,000
3,000
2,500
2,000
 
0
10,000
5,000
23,500
 
 
 
96,595
44,000
140,595
 
 
 
3/4/11
18,200
8,000
3,000
2,500
2,000
0
0
0
0
13,500
 
 
 
101,295
44,000
145,295
 
 
 
3/5/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
105,995
44,000
149,995
 
 
 
3/6/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
10,000
16,500
 
 
 
107,695
44,000
151,695
 
 
 
3/7/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
109,395
44,000
153,395
 
 
 
3/8/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
114,095
44,000
158,095
 
 
 
3/9/11
18,200
8,000
3,000
2,500
2,000
 
0
0
3,000
13,500
 
 
 
118,795
44,000
162,795
 
 
 
3/10/11
18,200
8,000
3,000
2,500
2,000
 
0
5,000
3,000
18,500
 
 
 
118,495
44,000
162,495
 
 
 
3/11/11
18,200
8,000
3,000
2,500
2,000
15,000
0
5,000
0
33,500
 
 
 
103,195
44,000
147,195
 
 
 
3/12/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
107,895
44,000
151,895
 
 
 
3/13/11
18,200
8,000
3,000
2,500
2,000
 
0
0
3,000
13,500
 
 
 
112,595
44,000
156,595
 
 
 
3/14/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
3,000
16,500
 
 
 
114,295
44,000
158,295
 
 
 
3/15/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
115,995
44,000
159,995
 
 
 
3/16/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
120,695
44,000
164,695
 
 
 
3/17/11
18,200
8,000
3,000
2,500
2,000
 
0
0
6,000
13,500
 
 
 
125,395
44,000
169,395
 
 
 
3/18/11
18,200
8,000
3,000
2,500
2,000
15,000
0
5,000
0
33,500
 
 
 
110,095
44,000
154,095
 
 
 
3/19/11
18,200
8,000
3,000
2,500
2,000
 
0
5,000
0
18,500
 
 
 
109,795
44,000
153,795
 
 
 
3/20/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
114,495
44,000
158,495
 
 
 
3/21/11
18,200
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
119,195
44,000
163,195
 
 
 
3/22/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
5,000
16,500
 
 
 
120,895
44,000
164,895
 
 
 
3/23/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
122,595
44,000
166,595
 
 
 
3/24/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
127,295
44,000
171,295
 
 
 
3/25/11
18,200
8,000
3,000
2,500
2,000
15,000
0
0
3,000
28,500
 
 
 
116,995
44,000
160,995
 
 
 
3/26/11
18,200
8,000
3,000
2,500
2,000
 
0
5,000
3,000
18,500
 
 
 
116,695
44,000
160,695
 
 
 
3/27/11
18,200
8,000
3,000
2,500
2,000
 
0
5,000
0
18,500
 
 
 
116,395
44,000
160,395
 
 
 
3/28/11
18,200
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
121,095
44,000
165,095
 
 
 
3/29/11
18,200
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
125,795
44,000
169,795
 
 
 
3/30/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
5,000
16,500
 
 
 
127,495
44,000
171,495
 
 
 
3/31/11
18,200
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
129,195
44,000
173,195
 
 
 
 
564,200
 
 
 
 
 
 
 
 
 
 
‐
#
 
 
 
 
 
 
 
18,200
 
 
 
 
 
 
 
 
 
 
‐
#
 
 
 
 
 
 

EL PASO




UNLEAD - 86 y




--------------------------------------------------------------------------------



Date
into ELP
Sales
Exchange
Bulk
 
Invty
into ELP
Sales
Exchange
Bulk
 
Invty
into ELP
Sales
Exchange
Bulk
 
Invty
bpd‐FEB
5,861
3,355
2,091
 
0
0
411
180
142
 
0
0
1,721
2,069
200
 
0
 
3/1/11
28,000
4,000
0
 
0
35,337
0
200
0
 
0
3,454
5,000
2,000
0
 
0
(3,255)
3/2/11
0
4,000
0
 
0
31,337
0
200
0
 
0
3,254
5,000
2,000
0
 
0
(255)
3/3/11
0
4,000
0
 
0
27,337
0
200
0
 
0
3,054
0
2,000
0
 
0
(2,255)
3/4/11
0
4,000
0
 
0
23,337
0
200
0
 
0
2,854
0
2,000
0
 
0
(4,255)
3/5/11
26,000
4,000
0
 
0
45,337
0
200
0
 
0
2,654
10,000
2,000
0
 
0
3,745
3/6/11
0
4,000
0
 
0
41,337
0
200
0
 
0
2,454
0
2,000
0
 
0
1,745
3/7/11
0
4,000
19,000
 
0
18,337
0
200
1,300
 
0
954
0
2,000
2,200
 
0
(2,455)
3/8/11
20,000
4,000
0
 
0
34,337
0
200
0
 
0
754
3,000
2,000
0
 
0
(1,455)
3/9/11
0
4,000
0
 
0
30,337
0
200
0
 
0
554
3,000
2,000
0
 
0
(455)
3/10/11
0
4,000
0
 
0
26,337
0
200
0
 
0
354
0
2,000
0
 
0
(2,455)
3/11/11
0
4,000
0
 
0
22,337
0
200
0
 
0
154
0
2,000
0
 
0
(4,455)
3/12/11
0
4,000
0
 
0
18,337
0
200
0
 
0
(46)
5,000
2,000
0
 
0
(1,455)
3/13/11
20,000
4,000
0
 
0
34,337
0
200
0
 
0
(246)
5,000
2,000
0
 
0
1,545
3/14/11
0
4,000
14,700
 
0
15,637
0
200
2,210
 
0
(2,656)
0
2,000
1,540
 
0
(1,995)
3/15/11
0
4,000
0
 
0
11,637
0
200
0
 
0
(2,856)
0
2,000
0
 
0
(3,995)
3/16/11
0
4,000
0
 
0
7,637
0
200
0
 
0
(3,056)
3,000
2,000
0
 
0
(2,995)
3/17/11
25,000
4,000
0
 
0
28,637
0
200
0
 
0
(3,256)
3,000
2,000
0
 
0
(1,995)
3/18/11
0
4,000
0
 
0
24,637
0
200
0
 
0
(3,456)
0
2,000
0
 
0
(3,995)
3/19/11
0
4,000
0
 
0
20,637
0
200
0
 
0
(3,656)
0
2,000
0
 
0
(5,995)
3/20/11
25,000
4,000
0
 
0
41,637
0
200
0
 
0
(3,856)
5,000
2,000
0
 
0
(2,995)
3/21/11
0
4,000
14,700
 
0
22,937
0
200
(390)
 
0
(3,666)
5,000
2,000
1,540
 
0
(1,535)
3/22/11
0
4,000
0
 
0
18,937
0
200
0
 
0
(3,866)
0
2,000
0
 
0
(3,535)
3/23/11
0
4,000
0
 
0
14,937
0
200
0
 
0
(4,066)
0
2,000
0
 
0
(5,535)
3/24/11
20,000
4,000
0
 
0
30,937
0
200
0
 
0
(4,266)
3,000
2,000
0
 
0
(4,535)
3/25/11
0
4,000
0
 
0
26,937
0
200
0
 
0
(4,466)
3,000
2,000
0
 
0
(3,535)
3/26/11
0
4,000
0
 
0
22,937
0
200
0
 
0
(4,666)
0
2,000
0
 
0
(5,535)
3/27/11
25,000
4,000
0
 
0
43,937
0
200
0
 
0
(4,866)
0
2,000
0
 
0
(7,535)
3/28/11
0
4,000
14,700
 
0
25,237
0
200
910
 
0
(5,976)
5,000
2,000
1,540
 
0
(6,075)
3/29/11
0
4,000
0
 
0
21,237
0
200
0
 
0
(6,176)
5,000
2,000
0
 
0
(3,075)
3/30/11
0
4,000
0
 
0
17,237
0
200
0
 
0
(6,376)
0
2,000
0
 
0
(5,075)
3/31/11
20,000
4,000
100
 
0
33,137
0
200
130
 
0
(6,706)
0
2,000
220
 
0
(7,295)
Total‐MAR
209,000
124,000
63,200
 
0
33,137
0
6,200
4,160
 
0
(6,706)
68,000
62,000
7,040
 
0
(7,295)
bpd‐MAR
6,742
4,000
2,039
 
0
0
0
200
134
 
0
0
2,194
2,000
227
 
0
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Duncan Runout




--------------------------------------------------------------------------------



 
Duncan
Receipts
 
Magellan
Deliveries


Shipment ID


Tank 2


Tank 3


Tank 4


Tank Total
Inventory
Total
 
 
Duncan
Receipts
 
Magellan
Deliveries
 


Shipment ID


TMX
Tank 1
 


Tank 5


Tank 6


Tank Total
3/1/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/2/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/3/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/4/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/5/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/6/2011
25,000
UL‐09WCD
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/7/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/8/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/9/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/10/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/11/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/12/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/13/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/14/2011
‐
 
25,000
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/15/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/16/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/17/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/18/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/19/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/20/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/21/2011
25,000
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/22/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/23/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/24/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/25/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/26/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/27/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/28/2011
‐
 
25,000
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/29/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/30/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
3/31/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023
 
50,000
 
50,000
 
11,843
2,528
2,579
16,950
7,281
 
 
 
‐
 
‐
 
 
‐
2,541
2,482
5,023





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Schedule P


Pricing Groups




Pricing Group Inventory Report Item Grade


Asphalt
 
 
#6 FUEL OIL BLEND
3% Fuel Oil
 
64-16
64-16
 
64-16 (Out of Service)
64-16
 
64-22
64-22
 
64-22 NEAT
64-22
 
64-28
64-28
 
AC-10
AC-10
 
AC10-2TR
AC10-2TR
 
AC20-5TR
AC20-5TR
 
AC-20XP
AC-20XP
 
AC-3
AC-3
 
Asph - HMCL Primer
Asph - HMCL Primer
 
Asph - PAC30
Asph - PAC30
 
Asph AC12-5TR
Asph AC12-5TR
 
Asph AC-5 W/LATEX 2%
Asph AC-5 W/LATEX 2%
 
Asph Hydrolene
Asph Hydrolene
 
Asph MC2400 w/Latex
Asph MC2400 w/Latex
 
Asph TR Concentrate
Asph TR Concentrate
 
Asph TR Hardpen
Asph TR Hardpen
 
ASPHALT
Asphalt
 
Asphalt
Asphalt
 
Asphalt - AC-10
AC-10
 
Asphalt - AC-20
AC-20
 
Asphalt - AC-5
AC-5
 
Asphalt - RC-250
RC-250
 
Asphalt - RC-250a
RC-250a
 
Asphalt MC-30
MC-30
 
Asphalt-AC-10-2TR
AC-10-2TR
 
Asph-PG-64-22
PG-64-22
 
Asph-PG-64-22-S Asph-PG-64-28
PG-64-22
PG-64-28
 
Asph-PG-64-28-S
PG-64-28
 
Asph-PG-70-22
PG-70-22
 
Asph-PG-70-22-S
PG-70-22
 
Asph-TR Concentrate
TR Concentrate





--------------------------------------------------------------------------------



 
FLUX Flux Oil
Flux
Flux
 
GTR POC
GTR
 
GTR/CON
GTR
 
Hydrolene
Flux
 
HYDROLENE
Flux
 
MC-30
MC-30 (Out of Service)
MC-30
MC-30
 
PG 70-22
PG-70-22
 
PG 70-28
PG 70-28
 
PG 70-28TR
PG 70-28TR
 
PG 76-22
PG 76-22
 
PMA POC PRIMER
PMA POC Primer







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Pricing Group Inventory Report Item Grade


 
PRIMER(Out of Service) RC-250
Primer
RC-250
RC-250 (Out of Service)
RC-250
Unfinished Oil Blend
VTB
Vac. Tower Bottoms
VTB
VTB
VTB
VTB (Out of Service)
VTB
Catfeed
 
 
 
Cat Feed/Gasoil
FCCU CHARGE
VGO VGO
Crude
 
 
 
Crude Oil
CRUDE OIL
Crude
Crude
 
Crude Railcars Received
Crude
Diesel
 
 
 
DIESEL Diesel
ULSD ULSD
 
DIESEL #2 ULTRA LOW
 
 
SULFU
ULSD
 
DIESEL RUNDOWN
ULSD
 
DSL
ULSD
 
Dyed LSD #2
ULSD Dyed (additive)
 
GRACE TK - E
Unfinished Diesel
 
GRACE TK - W
Unfinished Diesel
 
LCO (FAS-70)
LCO
 
LIGHT CYCLE OIL
LCO
 
Light Cycle Oil
LCO
 
Low Sulfur Diesel
ULSD
 
ULSD
ULSD
 
Unfin #2 Fuel
Unfinished Diesel
 
Grace-E Unfinished Diesel
Unfinished Diesel
 
Grace-W Unfinished Diesel
Unfinished Diesel
Gasoline
 
 
 
87 NoLead
87 RBOB
Unlead 87
Unlead 87
 
91 NoLead
Premium 91
 
Alky Feed
BB (Butane/Butylene)
 
Alkylate
Alkylate
 
ALKYLATE
Alkylate
 
AROMEX CHARGE
Light Reformate





--------------------------------------------------------------------------------



 
AZRBOB
Unlead
 
Benzene
Benzene
 
BENZENE PRODUCT
Benzene
 
Butane
Butane
 
CARBOB
Unlead
 
CAT GASOLINE
Cat Gasoline
 
Cat Naphtha
Cat Naphtha
 
CBOB
Unlead
 
FAS 104
Aromatic Solvent
 
GAS
Gasoline







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Pricing Group
Inventory Report Item
Grade
Natural
 
Gas Blend Stock
Gasoline/LSR/Pentane
 
GASO CONV 84 OCT SUB UL
 
 
H
Unlead
 
GASO CONV 84.5 OCT SUB
 
 
UL
Unlead
 
GASO CONV 86 OCT UL 7.0 R
Unlead
 
GASO CONV 86 OCT UL HRVP
Unlead
 
GASO CONV 87 OCT UL HRVP
Unlead
 
GASO CONV 91 OCT PUL 7.0
Premium
 
GASO CONV 91 OCT PUL
 
 
HRVP
Premium
 
Gasoline
Gasoline
 
Isobutane
ISO
 
ISOBUTANE
ISO
 
Lt Reformate
Midgrade Unld
Light Reformate
Midgrade
 
Natural Gaso
Natural Gasoline
 
No Lead
OLEFINS P/L ONLY PBOB
Unlead
BB (Butane/Butylene) Unlead
Premium
 
 
Natural
 
PENTANE
Premium
Gasoline/LSR/Pentane
Premium
 
PREMIUM
Premium
 
Premium CBOB
Premium
 
Premium RBOB
Premium
 
PRM
Premium
 
PUL
Premium
 
PUL-DOCKS&P/L
Premium
 
Raffinate
Raffinate
 
RAFFINATE
Raffinate
 
RBOB
Unlead
 
Reformate
Reformate





--------------------------------------------------------------------------------



 
REFORMATE Reformer Feed
Reformate
Sweet Naphtha
 
RUL
Unlead SOUR

NAPHTHA Naphtha SWEET
NAPHTHA Sweet Naphtha TOLUENE Toluene Toluene (gas blend) Toluene Toluene(gas
blend) Toluene Toluene-non gas Toluene
UL-84.5 Unlead 84.5
UL-86 Unlead 86
UL-DOCKS&P/L Unlead
Unld Prem 92 Premium 92
Unlead Unlead
UNLEAD Unlead
Unlead 87 Unlead 87
Unleaded 87 Unlead 87




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.








--------------------------------------------------------------------------------



Pricing Group
Inventory Report Item
Grade
Jet
 
 
 
Cogen Jet A JET
Jet A Jet A
 
Jet A
Jet A
 
JET FUEL JET A
Jet A
 
JET FUEL JP-8
JP-8
 
Jet JP8
JP-8
 
JP8
JP-8
 
KEROSENE
Kerosene
 
KEROSENE-BS RACK
Kerosene
 
Low Sulfur #1 Dist
Low Sulfur #1 Dist
Propane
 
 
 
Propane
Propane
Slop/Transmix
 
 
 
Hvy Rerun Slop
Mix
Slop
Slop
 
P/L Slop
Slop
 
Ref Slop Oil
Slop
 
Remed Slop
Slop
 
Transmix
Slop
 
TRANSMIX
Slop
 
Truck
Slop
CBO-Slurry
 
 
 
CARBON BLACK OIL Carbon Black Oil
CBO CBO
Zero Pen
 
 
Zero Pen
0-PEN
O-Pen Ashalt
0-PEN
0-PEN
 
Zero Pen
0-PEN
 
Zero Pen Asphalt
0-PEN
Excluded
 
 
 
Brine water
Coke
Brine Water
Coke
 
ETHANOL
Ethanol
 
METHANOL
Methanol
 
Methonal
Methonal
 
Propylene
Propylene
 
Sulphur
Sulphur
 
Water
Water







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule Q Form of


Trade Sheet




TRADE SHEET TEMPLATE


Trade Date (Month/Day/Year): Ticket No.


[MM/DD/YYYY]
#
Buyer: full style legal entity
Contact:


Trader's Name Phone No#
Seller: full style legal entity
Contact:


Trader's Name Phone No#
Broker:
Contact: Rate:


Phone No#


FOR PRODUCTS
 
Quantity:
Product Description: Specifications (Grade): Incoterms
Shipping Method Location/Pipeline/Cycle Delivery Period Tolerance / Option
Pricing Terms (USD/GALS): EFP Price:
Payment Terms: GT&C:
Unit / Conversion: Barrels/Day
 
 
 
Pipeline: Cycle
 
 
 
Product: Futures Contract:
 
 
Comments
 
Ancillaries:
Cost Details:
For the Account of:
Buyer
Seller
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






FOR CRUDE DEALS
 
Quantity:
Specifications (Grade): Term: Incoterms/Location Shipping Method
Location/Pipeline Tolerance / Option
Pricing Terms (USD/BBL): Payment Terms:
GT&C:
Unit / Conversion: Barrels/Day
 
 
 
 
 
 
[Spot price or description of pricing formula]
 
 
Comments
 
Ancillaries:
Cost Details:
For the Account of:
Buyer
Seller
Other
 
 
 
 
 







NY2-684199

Schedule Q-2





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Products Nomination Template












Date: [Today’s Date] To:
Company: Phone: Email:






NOMINATION MONTH: [Month] REVISION #: ORIGINAL

J ARON & COMPANY
200 West Street
New York, NY 10282





CONNECTING RECEIVED FOR THE

[XX] days

PIPELINE FROM a/c OF GRADE BPD BPM DESTINATION














Kind regards,


From: J Aron & Company
Phone: 212-902-7349
Fax: 212-493-9847
Email






























Schedule Q-3












NY2-684199




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule S
Final Refinery Yield
February 2011


140,027
51,200
4,517
11.09%
3,244 13.78%
 
-
(917)
4,256
(30)
-0.07%
#VALUE!
 
-
 
200
CARFG-P
-
-
15,195
15,195
-
490
1.20%
175 0.74%
 
-
g
203
CARFG-R
-
-
133,175
133,175
-
4,296
10.54%
1,555 6.61%
 
-
g
228
Alkyalate
-
-
-
-
-
-
0.00%
#VALUE!
 
-
g
106
Iso Butane
902
-
7,517
8,351
1,736
269
0.66%
91 0.39%
 
-
g
110
Iso Octane
19,317
35,509
-
(28,873)
25,953
(931)
-2.29%
#VALUE!
 
-
g
115
Pentane
1,036
-
11,592
15,874
5,318
512
1.26%
196 0.83%
 
-
 
118
Ethanol
4,372
16,994
1,126
(14,917)
5,323
(481)
-1.18%
#VALUE!
 
-
g
244
Reformate Hi Ron
69,133
-
-
14,203
83,336
458
1.12%
268 1.14%
 
-
l
551
Light Naptha
10,279
11,532
11,532
1,090
11,369
35
0.09%
28 0.12%
 
-
 
 
Total Gasoline:
147,524
64,035
306,276
283,208
188,492
9,136
22.42%
5,127 21.66%
 
-
d
314
Jet "A"
31,140
-
39,851
10,814
2,103
349
0.86%
1,060 4.50%
 
-
d
346
JP8
-
-
14,806
14,806
-
478
1.17%
368 1.56%
 
-
6
353
Jet "A" w/icing
-
-
-
-
-
-
0.00%
0.00 %
 
-
d
420
Ultra Low Sulfur CARB Diesel
18,113
534
137,213
168,636
50,069
5,440
13.35%
2,877 12.22%
 
-
d
421
Ultra Low Sulfur CARB Diesel Dyed
-
-
39,237
39,237
-
1,266
3.11%
641 2.72%
 
-
d
443
F76 Naval Diesel
-
-
-
-
-
-
0.00%
0.00 %
 
-
d
480
Ultra Low Sulfur EPA Diesel
33,785
-
239,669
275,387
69,503
8,883
21.81%
3,284 13.95%
 
-
d
412
Cetane Additive
302
257
-
(273)
286
(9)
-0.02%
#VALUE!
 
-
d
411
GC2000
31
-
-
12
43
0
0.00%
#VALUE!
 
-
 
 
Total Distillate:
83,371
790
470,776
508,618
122,003
16,407
40.27%
8,222 34.93%
 
-
l
550
SR Naphtha
-
-
-
-
-
-
0.00%
0.00 %
 
-
l
554
Full Range Naphtha
34,117
-
-
(14,464)
19,653
(467)
-1.15%
#VALUE!
 
-
l
558
Desulfurized Naphtha
20,361
-
-
(2,996)
17,365
(97)
-0.24%
40 0.17%
 
-
l
442
Kerosene
16,971
-
-
1,561
18,532
50
0.12%
59 0.25%
 
-
l
439
Untreated Diesel
39,725
30,197
-
(42,369)
27,553
(1,367)
-3.35%
#VALUE!
 
-
l
492
Untreated Diesel Dyed
-
-
-
-
-
-
0.00%
0.00 %
 
-
 
 
Total Light Unfinished:
111,174
30,197
-
(58,268)
83,103
(1,880)
-4.61%
#VALUE!
 
-
a
10000
Asphalt
-
-
-
409,502
-
13,210
32.42%
7,145 30.35%
 
-
 
 
Total Heavy Oil:
-
-
-
409,502
-
13,210
32.42%
7,145 30.35%
 
-
h


466
HSVGO
323,947 0 59,481 29,216 293,682 942 2.31% 1,635 6.94% -

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
l
440
Transmix
-
-
-
-
-
-
0.00%
1
0.00%
 
-
o
108
LPG
5,451
-
51,009
51,467
5,909
1,660
4.08%
741
3.15%
 
-
 
112
Propane
705
-
5,930
5,727
502
185
0.45%
40
0.17%
 
 
o
306
Sulfur
841
-
3,131
3,050
760
98
0.24%
52
0.22%
 
-
 
^493
Cutterstock
-
-
-
-
-
-
0.00%
-
0.00%
 
-
 
 
Total Other:
6,997
-
60,070
60,244
7,171
1,943
4.77%
834
3.54%
 
-
 
 
Subtotal:
821,104
95,023
952,091
1,228,350
782,883
39,624
97.26%
23,329
190.64%
 
-
 
9991
Vaportized LPG
 
 
 
1,380
 
 
 
 
 
 
 
 
9992
Vaportized Other Gases
 
 
 
 
 
 
 
 
 
 
 
 
9999
Plant Gain/Loss
 
 
 
34,593
 
1,116
2.74%
209
0.89%
 
 
 
 
Total:
 
 
 
1,264,323
 
40,740
100%
23,537
192%
 
 





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



 
 
 
 
 
 
 
 
 
 
h
463
LSVGO
85,265
- -
(54,160)
31,105
(1,747)
-4.29%
277
1.18%
 
-
h
318
Unconverted Gas Oil
9,367
-23,237
26,990
13,120
871
2.14%
274
1.16%
 
 
h
555
Slop
49,723
- -
(8,541)
41,182
(276)
-0.68%
105
0.44%
 
-
h
553
Fuel Oil
3,736
-21,491
20,782
3,027
670
1.65%
91
0.39%
 
-
h
552
VTB To Fuel
-
-10,759
10,759
-
347
0.85%
90
0.38%
 
-
 
 
Total Heavy Unfinished:
472,038
0 114,969
25,046
382,115
808
1.98%
2,471
10.50%
 
-
 
12
Hydrogen
-
- -
-
-
-
0.00%
-
0.00%
 
 



Raw Material Input
 
Prod
Code
Product
Description
Beg Inv
Bbls
MTD Receipts
Adj/ Regrades
MTD Input
End Inv
Bbls
Input
BPD
% Input
Input
YTD BPD
% Input



8520
ANS
-
-
-
-
-
0.00%
94
0.40%
 
- - -
8523
Line 63
51,073
29,839
-29,882
51,030
964
2.36%
707
3.05%
 
- - 51,030
8524
Chevron Crudes
75,051
315,876
-348,102
42,825
11,229
27.53%
5,092
21.95%
 
- - 42,825
8532
Cold Lake
43,165
343,303
-331,039
55,429
10,679
26.18%
4,046
17.44%
 
- - 55,429
8526
Montebello
-
-
- -
-
-
0.00%
600
2.59%
 
- - -
8525
Seal Beach
-
-
- -
-
-
0.00%
1,749
7.54%
 
- - -
8521
San Joaquin
-
-
- -
-
-
0.00%
58
0.25%
 
- - -
8508
Oriente
24,732
258,217
-219,509
63,441
7,081
17.36%
3,935
16.97%
 
- - 63,441
8539
Oman
-
-
- -
-
-
0.00%
586
2.53%
 
- -
8541
ESPO
95,426
22,886
-118,312
-
3,817
9.36%
1,588
6.85%
 
- -
8540
Polvo
-
-
- -
-
-
0.00%
600
2.59%
 
-
8537
LA Basin
-
1,457
-1,457
-
47
0.12%
179
0.77%
 
- - -
8509
Wilmington/THUMS
25,764
-
#VALUE!
27,573
(58)
-0.14%
135
0.58%
 
- - 27,573
8527
Napo
-
-
- -
-
-
0.00%
-
0.00%
 
- -
8531
Basrah
-
275,744
-191,748
83,996
6,185
15.17%
2,070
8.93%
 
- - 83,996
8590
Crude Slop
-
-
- -
-
-
0.00%
-
0.00%
 
- -
 
Total Crude:
315,211
1,247,322
-1,238,239
324,294
39,943
97.94%
21,440
92.44%
 
- - 324,294
440
Transmix
-
6,946
-6,946
-
224
0.55%
135
0.58%
 
-
^228
Alkylate
-
-
- -
-
-
0.00%
359
1.55%
 
-
^119
Ethanol
-
-
- -
-
-
0.00%
128
0.55%
 
-
^554
Full Range Naphtha
-
-
- -
-
-
0.00%
232
1.00%
 
-
^110
Iso Octane
-
-
- -
-
-
0.00%
40
0.17%
 
-
^551
Light Naptha
-
-
- -
-
-
0.00%
-
0.00%
 
-
^550
SR Naphtha
-
-
- -
-
-
0.00%
-
0.00%
 
-
^463
LSVGO
-
-
- -
-
-
0.00%
175
0.75%
 
-
^439
Ultreated Dsl
-
-
- -
-
-
0.00%
396
1.71%
 
-
^480
Ultra Low Sulfur EPA Diesel
-
-
- -
-
-
0.00%
1
0.00%
 
-
2
Natural Gas H2 Plant
-
19,138
-19,138
-
617
1.51%
289
1.24%
 
-
^555
Slop
-
-
- -
-
-
0.00%
-
0.00%
 
-
^466
HSVGO
-
-
- -
-
-
0.00%
-
0.00%
 
-
^^466
HSVGO
-
-
- -
-
-
0.00%
-
0.00%
 
-
 
Total Other:
-
26,084
-26,084
-
841
2.06%
1,754
7.56%
 
-
 
Total Raw Material Input:
315,211
1,273,406
-1,264,323
324,294
40,785
100%
23,194
100%
 
-



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule T


Excluded Transaction Trade Sheet




--------------------------------------------------------------------------------







EXCLUDED TRANSACTION TRADE SHEET
Trade Date (Month/Day/Year): Ticket No.
[MM/DD/YYYY]
#
 
 
Excluded Transaction Type:
[Buy/Sell]
[Stand-Alone Trade/One of a Group]
 
 
 
Note: In evaluating whether a proposed Excluded Transaction is permitted, it is
understood that a "Buy" will reduce the volume to be
shipped from the Storage Facilities for the period listed, and a "Sell"
will increase the volume to be shipped from the Storage Facilities for the
period listed.
Contact:
[Aron Contact] Phone No# [###-###-####]


FOR PRODUCT
Quantity: Unit / Conversion: [Barrels]
Product Description:
Specifications (Grade): Shipping Method: Location/Pipeline:


Delivery Period:
 
 
 
Pipeline: Cycle: [If Applicable]
 
 
 
Comments:
 











































NY2-684199

Schedule T-1





--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule U


Alon Credit Agreement Amendment


Following the amendment, the Revolving Credit Facility’s financial covenants
will be as follows: Funded Debt to EBITDA of Alon USA Inc. (“Alon USA”) and its
Consolidated Subsidiaries for
the fiscal year ended December 31, 2010, not to exceed -8 to 1;


Funded Debt as of March 31, 2011 to four times Consolidated EBITDA of Alon USA
and its Consolidated Subsidiaries for the single Fiscal Quarter ending on March
31, 2011 not to exceed 8 to 1;


Funded Debt as of June 30, 2011 to four times Consolidated EBITDA of Alon USA
and its Consolidated Subsidiaries for the single Fiscal Quarter ending on June
30, 2011 not to exceed 4 to 1;


Funded Debt as of September 30, 2011 to four times Consolidated EBITDA of Alon
USA and its Consolidated Subsidiaries for the single Fiscal Quarter ending on
September 30, 2011 not to exceed 4 to 1;


Funded Debt as of December 31, 2011 (and as of the last day of each Fiscal
Quarter thereafter) to Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries for the four Fiscal Quarters ending on the last day of such Fiscal
Quarter, not to exceed 4 to 1.


Current Ratio of no less than 1 to 1, measured on a quarterly basis.


For the fiscal year ended December 31, 2010, Interest Coverage Ratio of Alon USA
and its
Consolidated Subsidiaries, not to be less than -0.8 to 1.0;


For the Fiscal Quarter ending March 31, 2011, (i) Consolidated EBITDA of Alon
USA and its Consolidated Subsidiaries for such Fiscal Quarter to (ii) interest
expense of Alon USA and its Consolidated Subsidiaries payable for such Fiscal
Quarter, not to be less than 0.9:1.0;


For the Fiscal Quarter ending June 30, 2011, (i) Consolidated EBITDA of Alon USA
and its Consolidated Subsidiaries for such Fiscal Quarter to (ii) interest
expense of Alon USA and its Consolidated Subsidiaries payable for such Fiscal
Quarter, not to be less than 2.0:1.0;


For the Fiscal Quarter ending September 30, 2011, (i) Consolidated EBITDA of
Alon USA and its Consolidated Subsidiaries for such Fiscal Quarter to (ii)
interest expense of Alon USA and its Consolidated Subsidiaries payable for such
Fiscal Quarter, not to be less than 2.0:1.0;


For each Fiscal Quarter ending on and after December 31, 2011, (i) Consolidated
EBITDA of Alon USA and its Consolidated Subsidiaries to (ii) interest expense of
Alon USA and its Consolidated Subsidiaries payable for such period, in each
case, for the four consecutive Fiscal Quarters ended on such date, not to be
less than 2.0:1.0














--------------------------------------------------------------------------------







Schedule U-1




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule V


Available Storage and Transportation Agreements




1. Pipelines and Terminals Agreement between Alon USA, LP and Holly Energy
Partners, L.P. dated February 28, 2005.


2. Pipeline Lease Agreement between Navajo Pipeline Company (now HEP1) and
American Petrofina Pipeline Company (now Alon2) dated February 21, 1997.


3. Storage and Product Handling Agreement between Navajo Refining Company
(now HEP) and Fina Oil and Chemical Company (now Alon) dated February 21,
1997.


4. Mesa Pipeline Dedication Letter Agreement between Sunoco Pipeline L.P. and
Alon dated December 12, 2005.


5. Pipeline Lease Agreement between Plains Pipeline, L.P. and Alon, dated as of
December 12, 2007.


6.
Connection and Shipping Agreement between Centurion Pipeline, L.P. and Alon,
dated as of June 14, 2006.

































































1 HEP means Holly Energy Partners
2 Alon means Alon USA, LP


Schedule V-1




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule W


Aron Crude Receipts Pipelines




Mesa Pipeline Midland, TX to Alon Big Spring, TX Refinery


Plains Pipeline, LP Sunoco Pipeline LP




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule X


Pipeline Systems (Included Pipelines)




Plains Pipeline, LP and Sunoco Pipeline LP


Mesa Pipeline Midland, TX to Big Spring, TX Refinery


Holly Energy Partners – Operating, LP.


Midland, Texas to Orla, Texas (Fintex) Abilene, Texas to Dyess AFB
Big Spring, Texas to Abilene, Texas (Trust X-6)


Big Spring, Texas to Wichita Falls, Texas (Trust 6/8) Wichita Falls, Texas to
Duncan, Oklahoma (River)
Pipeline leased by Alon USA, LP from Holly Energy Partners, LP lease dated
February 21, 1997


Orla, Texas to El Paso, Texas


Pipeline leased by Alon USA, LP from Plains Pipeline, LP lease dated December
12, 2007


Big Spring, Texas to Midland, Texas




--------------------------------------------------------------------------------



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.




Schedule Z


Orla to El Paso / El Paso Inventory Description




Pipeline:


The “Orla Terminal Daily Report” is received every day from HEP. An example of
the Orla Terminal Report can be found in Schedule H, Form of Inventory Reports.
The volumes that have shipped from Orla on the previous day are listed under the
section “Truck Rack,” “HEP Deliveries.” Please note that these volumes are
cumulative for the month so you must subtract the previous day’s number to
calculate the actual volume shipped from Orla. When necessary,
HEP issues “Metered Receiving and Delivery Tickets” that indicates the total
volume received in El Paso. Batch numbers are assigned by HEP. These batch
numbers are used from the time the batch leaves Orla to the time it delivers to
El Paso.


The total volume that has shipped from Orla on the previous day plus the
previous day pipeline inventory minus what has been received that day at El Paso
is then considered “Pipeline Inventory.” This represents the estimated line fill
from Orla to El Paso.


Linefill is balanced at end of month with the “HEP Shipper Inventory Report”
using “Plant Total: 7003 – HEP PPL 8 Artesia – El Paso. An example of this HEP
End of Month Report can also be found in Schedule H, Form of Inventory Reports.


Inventory:


El Paso inventory is calculated by using previous day inventory plus deliveries
into El Paso less sales, transfers and movements out via pipeline. Alon is able
to gather this information from “Metered Receiving and Delivery Tickets”, as
well as by accessing HEP’s Toptech system, an internal system managed by HEP.


Inventory is balanced at end of month with “HEP Shipper Inventory Report” using
“Plant Total:
7014 – HEP Trm TX El Paso.”


